Exhibit 10.1
 
 
Execution Version
 
AMENDMENT AND RESTATEMENT AGREEMENT
 
AMENDMENT AND RESTATEMENT AGREEMENT dated as of December 13, 2012 (this
“Amendment and Restatement Agreement”), to the Existing Term Loan Agreement (as
defined below), among SPANSION LLC, a Delaware limited liability company (the
“Borrower”), SPANSION INC., a Delaware corporation (“Holdings”), SPANSION
TECHNOLOGY LLC, a Delaware limited liability company “Spansion Technology”, each
lender from time to time party thereto, BARCLAYS BANK PLC, as Administrative
Agent (in such capacity, the “Administrative Agent”), and as Collateral Agent
and MORGAN STANLEY SENIOR FUNDING, INC., as Documentation Agent.
 
WHEREAS, the Borrower, the Guarantors party thereto, the Lenders party thereto
and Barclays Bank PLC, as Administrative Agent, have previously entered into
that certain Credit Agreement, dated as of February 9, 2010 as heretofore
amended, supplemented or otherwise modified (the “Existing Term Loan
Agreement”);
 
WHEREAS, the Borrower has requested an amendment to the Existing Term Loan
Agreement pursuant to which (a) certain of the Lenders of Original Loans agree
to extend the maturity date with respect to all or a portion of their Original
Loans and (b) certain other provisions of the Existing Term Loan Agreement will
be amended pursuant to the terms hereof and by operation of the Restated Term
Loan Agreement (as defined below);
 
WHEREAS, the foregoing modifications require the consent of each affected Lender
of Original Loans pursuant to Section 11.01 of the Existing Term Loan Agreement;
 
WHEREAS, pursuant to Sections 11.01 and 11.13 of the Existing Term Loan
Agreement, the Borrower has the right, so long as the Required Lenders (as
defined in the Existing Term Loan Agreement) consent to such modifications, to
compel any Lender of Original Loans refusing to consent thereto with respect to
all of its Original Loans (a “Non-Consenting Lender”) to assign those Original
Loans not being extended to an assignee that (i) approves such modifications or
(ii) is a Lender under the Restated Term Loan Agreement (in each case, an
“Approving Assignee”), subject to the conditions therein set forth;
 
WHEREAS, each Lender of Original Loans that has executed and delivered a
signature page to this Amendment and Restatement Agreement is willing to convert
(such Lenders being collectively referred to as the “Extended Lenders”) the
Allocated Principal Amount of its Original Loans into Loans under the Restated
Term Loan Agreement on the Amendment and Restatement Effective Date, which
conversion and Loans shall be subject to the terms and conditions set forth
herein and in the Restated Term Loan Agreement;
 
WHEREAS, each other Lender that has executed and delivered a signature page to
this Amendment and Restatement Agreement is an Approving Assignee that is
willing to accept assignments of Original Loans to the extent of its Allocated
Principal Amount, subject to the terms and conditions set forth herein and in
the Restated Term Loan Agreement;
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, in order to effectuate the foregoing, the Borrower and the other
parties hereto desire to amend and restate, as of the Amendment and Restatement
Effective Date, the Existing Term Loan Agreement, on the terms and subject to
the conditions set forth herein.
 
Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Holdings, the Borrower, Spansion Technology, the Administrative Agent, the
Collateral Agent, the Extended Lenders and the other Lenders party hereto hereby
agree as follows:
 
SECTION 1.             Defined Terms.  Capitalized terms used but not otherwise
defined herein (including the preliminary statements hereto) have the meanings
assigned to them in the Existing Term Loan Agreement or the Restated Term Loan
Agreement, as the context may require.  The provisions of Section 1.02 of the
Existing Credit Agreement are hereby incorporated by reference herein, mutatis
mutandis.
 
SECTION 2.             Amendment and Restatement.
 
Effective as of the Amendment and Restatement Effective Date:
 
(i)           The Existing Term Loan Agreement is hereby amended and restated in
its entirety to be in the form of the Amended and Restated Credit Agreement
attached as Annex 1 hereto (the Existing Term Loan Agreement as so amended and
Restated, the “Restated Term Loan Agreement”);
 
(ii)          All Exhibits to the Existing Term Loan Agreement are hereby
amended and restated to be in the form of the corresponding Exhibits attached in
Annex 2 hereto;
 
(iii)         All Schedules to the Existing Term Loan Agreement are hereby
amended and restated to be in the form of the corresponding Schedules in Annex 3
hereto;
 
(iv)        The Pledge and Security Agreement (the “Existing Security
Agreement”) dated as of May 10, 2010, among the Borrower, Holdings, Spansion
Technology, certain subsidiaries of Borrower and Barclays Bank PLC as collateral
agent is hereby amended and restated in its entirety to be in the form of the
Amended and Restated Pledge and Security Agreement attached as Annex 4 hereto;
 
(v)          All Exhibits  to the Existing Security Agreement are hereby amended
and restated to be in the form of the corresponding Exhibits in Annex 5 hereto;
and
 
(vi)         All Schedules to the Existing Security Agreement are hereby amended
and restated to be in the form of the corresponding Schedules in Annex 6 hereto.
 
 
-2-

--------------------------------------------------------------------------------

 
 
SECTION 3.             Loan Extensions.
 
(a)           Certain Definitions:
 
“Allocated Principal Amount” means:
 
(i)            as to any Lender of Original Loans that has executed and
delivered to the Administrative Agent a signature page to this Amendment and
Restatement Agreement that indicates that it is willing to convert all of its
Original Loans into Loans under the Restated Term Loan Agreement pursuant to the
Cashless Settlement option, the lesser of (x) the aggregate principal amount of
Original Loans held by such Lender and (y) the principal amount of Loans
allocated to such Lender by the Administrative Agent;
 
(ii)           as to any Lender of Original Loans that has executed and
delivered to the Administrative Agent a signature page to this Amendment and
Restatement Agreement  that indicates that it elects to have the entire
outstanding principal amount of its Original Loans assigned for payment of a
purchase price equal to the outstanding principal amount thereof on the
Amendment and Restatement Effective Date pursuant to the Post-Closing Settlement
Option, and in connection therewith has assumed a commitment to purchase by
assignment a principal amount of the Loans as an Approving Assignee, the lesser
of the commitment amount so indicated and the amount of the Loans allocated to
such Lender by the Administrative Agent; and
 
(iii)          as to any Approving Assignee that has executed and delivered to
the Administrative Agent a signature page to this Amendment and Restatement
Agreement pursuant to which it has assumed a commitment to acquire by assignment
up to the stated principal amount of Loans indicated on the signature pages
hereof, the lesser of the amount so indicated and the principal amount of the
Loans allocated to such Approving Assignee by the Administrative Agent.
 
(b)           On the Amendment and Restatement Effective Date (i) the Allocated
Principal Amount of Original Loans of each Extended Lender electing the Cashless
Settlement Option shall be converted into Loans of such Lender, (ii) all
Original Loans outstanding on the Amendment and Restatement Date that are not
converted into Loans pursuant to clause (i) above shall be assigned to the
Approving Assignees (including any Lender holding Original Loans that shall have
elected the Post-Closing Settlement Option), to the extent of their respective
Allocated Principal Amounts, and simultaneously with such assignment shall be
converted into Loans of such Approving Assignees as Lenders under the Restated
Term Loan Agreement and (iii) all such Loans shall continue to be in effect and
outstanding under the Restated Term Loan Agreement on the terms and conditions
set forth therein.  In the event the Original Loans outstanding on the Amendment
and Restatement Effective Date (immediately prior to the consummation of such
conversion) shall be of more than one Type or, in the case of Eurodollar Rate
Loans, shall have more than one Interest Period, the conversion of the Allocated
Principal Amounts of such Original Loans shall be accomplished by means of each
such Original Loan converting into a Loan of the same Type as such Original Loan
(and, where applicable, having the initial Interest Period that ends on the last
day of the Interest Period applicable to such Original Loan) under the Restated
Term Loan Agreement in the same proportion as such Allocated Principal Amount
bears to the aggregate principal amount of all the Original Loans as of the
Amendment and Restatement Effective Date (determined immediately prior to the
consummation of such conversion).
 
 
-3-

--------------------------------------------------------------------------------

 
 
(c)           Each assignment pursuant hereto shall be deemed to have been
effected pursuant to an instrument of assignment in the form of Exhibit D to the
Existing Term Loan Agreement and shall be governed by the terms and conditions
thereof.
 
(d)           Each assignor that is not an Extended Lender shall be entitled to
payments pursuant to Section 3.05 of the Existing Term Loan Agreement as if the
Original Loans assigned had been prepaid on the Amendment and Restatement
Effective Date.  The Extended Lenders hereby agree that no payments pursuant to
Section 3.05 of the Existing Term Loan Agreement will accrue solely as a result
of the transactions contemplated by this Section 3.
 
(e)           None of transactions set forth in this Section 3 shall be deemed
to be a conversion of any Original Loan into a Loan of a different Type or with
a different Interest Period or a payment or prepayment of any Original Loan.
 
SECTION 4.             Representations and Warranties.  Each of Holdings and the
Borrower hereby represents and warrants to each other party hereto that:
 
(a)           The execution, delivery and performance by each of Holdings and
the Borrower of this Amendment and Restatement Agreement are within its
corporate powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents, (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01 of the Restated Term Loan Agreement), or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any material Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (c)(i), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.
 
(b)           This Amendment and Restatement Agreement has been duly executed
and delivered by each of Holdings and the Borrower, and constitutes a legal,
valid and binding obligation of such Person, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity.
 
(c)           The representations and warranties of each of Holdings and the
Borrower contained in Article V of the Restated Term Loan Agreement or any other
Loan Document are true and correct in all material respects on and as of the
date hereof and on and as of the Amendment and Restatement Effective Date (in
each case, except to the extent that any representation or warranty specifically
refers to an earlier date, in which case such representation or warranty is true
and correct in all material respects as of such earlier date); provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language is true and correct in all respects on such
respective dates.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(d)           Both before and after giving effect to this Amendment and
Restatement Agreement, no Default has occurred and is continuing.
 
SECTION 5.             Effectiveness.  This Amendment and Restatement Agreement
shall become effective on and as of the date, on which each of the following
conditions precedent (aside from those certain conditions precedent which may be
satisfied after the Amendment and Restatement Effective Date) is satisfied (such
date, the “Amendment and Restatement Effective Date”):
 
(a)           Counterparts. The Administrative Agent shall have received duly
executed counterparts of this Amendment and Restatement Agreement that, when
taken together, bear the signatures of each of Holdings, Spansion Techonology,
the Borrower, the Administrative Agent, the Collateral Agent, each Extended
Lender (such Extended Lenders constituting at least the Required Lenders under
the Existing Term Loan Agreement) and any other Lenders that thereby become
party to the Restated Term Loan Agreement.
 
(b)           Required Lenders. The aggregate Allocated Principal Amount of the
Original Loans of the Extended Lenders that are to be converted into Loans under
the Restated Term Loan Agreement pursuant to Section 3(b) hereof shall not be
less than 51% of the aggregate principal amount of all Original Loans
outstanding immediately prior to such conversion.
 
(c)           Assignment of Loans. The Administrative Agent shall have received
evidence satisfactory to it that all Original Loans of Non-Consenting Lenders
shall have been assigned to Approving Assignees pursuant to Section 11.13 of the
Existing Term Loan Agreement.
 
(d)           Documents, Certificates, Opinions and Other Instruments.  The
Administrative Agent shall have received the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date, as applicable (or, in the case of
certificates of governmental officials, a recent date before the Amendment and
Restatement Effective Date and) and each in form and substance satisfactory to
the Administrative Agent:
 
(i)           executed counterparts of this Agreement and the Guaranty in each
case dated as of the Amendment and Restatement Effective Date;
 
(ii)           IP Security Agreements in each case, as of the Amendment and
Restatement Effective Date and (within a reasonable time period from the
Amendment and Restatement Effective Date) Account Control Agreements for the
deposit or investment accounts identified on Schedule 4.01(c)(ii) of the
Existing Term Loan Agreement, together with:
 
 
-5-

--------------------------------------------------------------------------------

 
 
(A)           copies of financing statements in the form filed under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement and the other Collateral Documents (as applicable), covering the
Collateral described in the Security Agreement (other than the Mortgages)
(including commercially reasonable efforts to receive duly executed payoff
letters, mortgage releases, UCC-3 termination statements in respect of the
Existing Revolving Credit Agreement and landlords’ and bailees’ waiver and
consent agreements reasonably requested by the Administrative Agent where
Collateral in excess of $10,000,000 is located), and all other documents and
instruments required to perfect or evidence the Collateral Agent’s security
interest in the Collateral executed and in each case, filed or in proper form
for filing, as applicable, on the Amendment and Restatement Effective Date;
provided, that perfection steps with respect to property will not be required
where the Administrative Agent determines in its reasonable discretion that the
costs of perfection is excessive relative to the benefits provided; and
 
(B)           completed requests for information listing all effective financing
statements filed in the jurisdictions referred to in clause (A) above that name
any Loan Party as debtor, together with copies of such other financing
statements,
 
(iii)           within 60 days of the Amendment and Restatement Effective Date
(or within a reasonable time period thereafter, as determined by the
Administrative Agent), the Borrower use its reasonable efforts to, and shall
cause each Loan Party to use its reasonable efforts to, deliver to the
Administrative Agent (it being understood that no such requirements shall apply
with respect to the Borrower’s facility located at 915 Deguigne Drive,
Sunnyvale, California 94088 until the date which is 12 months following the
Amendment and Restatement Date, provided such facility remains in the ownership
of the Loan Parties on such date):
 
(A)           a Mortgage with respect to each property listed on Schedule
4.01(c)(iii) of the Restated Term Loan Agreement, together with any
subordination agreements, if required, together with evidence such Mortgage has
been duly executed, acknowledged and delivered by a duly authorized officer of
each party thereto on or before such date and is in form suitable for filing and
recording in all filing or recording offices that the Administrative Agent may
deem necessary or desirable in order to create a valid and subsisting perfected
Lien, excepting only Permitted Encumbrances, on the property described therein
in favor of the Collateral Agent for the benefit of the Secured Parties and that
all filing and recording taxes and fees have been paid or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent; provided, that
any such Mortgage will not be required where the Administrative Agent determines
in its reasonable discretion that the costs of obtaining such Mortgage or
Mortgagee amendment, as applicable, is excessive relative to the benefits
provided,
 
 
-6-

--------------------------------------------------------------------------------

 
 
(B)           copies of any existing American Land Title Association/American
Congress on Surveying and Mapping form surveys,
 
(C)           fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies in form and substance, with endorsements
(including zoning endorsements) and in amounts reasonably acceptable to the
Administrative Agent, issued, coinsured and reinsured by title insurers
reasonably acceptable to the Administrative Agent, insuring the Mortgages  to be
valid and subsisting perfected Liens on the property described therein, free and
clear of all Liens (including, but not limited to, mechanics’ and materialmen’s
Liens) excepting only Permitted Encumbrances and such other Liens permitted by
Section 7.01 of the Restated Term Loan Agreement, and providing for such other
affirmative insurance (including endorsements for future advances under the Loan
Documents, for mechanics’ and materialmens’ Liens) and such coinsurance and
direct access reinsurance as the Administrative Agent may reasonably deem
necessary or desirable, and, with respect to any property located in a state in
which a zoning endorsement is not available (or for which a zoning endorsement
is not available at a premium that is not excessive), if requested by the
Administrative Agent, a zoning compliance letter from the applicable
municipality or a zoning report from Planning and Zoning Resource Corporation
(or another person reasonably acceptable to the Administrative Agent), in each
case satisfactory to the Administrative Agent,
 
(D)           favorable opinions of local counsel to the Loan Parties in states
in which the Mortgaged Property is located, with respect to the enforceability
and perfection of the Mortgages  and any related fixture filings, in form and
substance reasonably satisfactory to the Administrative Agent,
 
(E)           evidence that all fees, costs and expenses have been paid in
connection with the preparation, execution, filing and recordation of the
Mortgages, including, without limitation, reasonable attorneys’ fees, filing and
recording fees, title insurance company coordination fees, documentary stamp,
mortgage and intangible taxes and title search charges and other charges
incurred in connection with the recordation of the Mortgages  and the other
matters discussed in this Clause (iii),
 
(F)           no later than three (3) Business Days prior to the date on which a
Mortgage  is executed and delivered pursuant to this Clause (iii), in order to
comply with the Flood Laws, the Administrative Agent shall have received the
following documents: (A) a completed standard “life of loan” flood hazard
determination form (a “Flood Determination Form”), (B) if the improvement(s) to
the applicable improved real property is located in a special flood hazard area,
a notification to the Borrower (“Borrower Notice”) and (if applicable)
notification to the Borrower that flood insurance coverage under the National
Flood Insurance Program (“NFIP”) is not available because the community does not
participate in the NFIP, (C) documentation evidencing the Borrower’s receipt of
the Borrower Notice (e.g., countersigned Borrower Notice, return receipt of
certified U.S. Mail, or overnight delivery), and (D) if the Borrower Notice is
required to be given and flood insurance is available in the community in which
the property is located, a copy of one of the following: the flood insurance
policy, the borrower’s application for a flood insurance policy plus proof of
premium payment, a declaration page confirming that flood insurance has been
issued, or such other evidence of flood insurance satisfactory to the
Administrative Agent (any of the foregoing being “Evidence of Flood Insurance”),
 
 
-7-

--------------------------------------------------------------------------------

 
 
(G)           evidence of the insurance required by the terms of the Mortgages,
and
 
(H)           evidence that all other action that the Administrative Agent may
deem necessary or desirable in order to create valid and subsisting Liens on the
property described in the Mortgages, have been taken or delivered as applicable.
 
(iv)          certificates representing the Pledged Equity accompanied by
undated stock powers executed in blank and instruments evidencing the Pledged
Debt indorsed in blank,
 
(v)           a duly prepared and completed Perfection Certificate dated the
Amendment and Restatement Effective Date and executed by a Responsible Officer
of each Loan Party, together with all attachments contemplated thereby;
 
(vi)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require (i) certifying the
resolutions of its board of directors, members or other body authorizing the
execution, delivery and performance of the Transaction Documents, (ii)
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to be a party and (iii) containing appropriate attachments, including the
Organization Documents of each Loan Party and, if applicable, a true and correct
copy of its by-laws or operating, management or partnership agreement;
 
(vii)         such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed
and is validly existing, in good standing and qualified to engage in business in
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
 
(viii)        a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
 
 
-8-

--------------------------------------------------------------------------------

 
 
(ix)           copies of the financial statements referred to in Section 6.01 of
the Restated Term Loan Agreement;
 
(x)            a certificate signed by a Responsible Officer of the Borrower and
each other Loan Party, as of the Closing Date, as to: (A) the absence of any
Default, (B) the truth of the representations and warranties contained in
Article V of the Restated Term Loan Agreement or any other Loan Document, (C)
the satisfaction of all the conditions precedent to the Amendment and
Restatement Effective Date forth in this Section 5 required to be satisfied on
or before the Amendment and Restatement Effective Date and that this Amendment
and Restatement Agreement is effective, (D) the payment in full of all fees and
expenses due in respect of the Loan Documents as of the Amendment and
Restatement Effective Date and (E) that there has been no event or circumstance
since the date of the Audited Financial Statements that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect other than as described in the Disclosure Statement or in the
Borrower’s filings with the SEC made prior to the Amendment and Restatement
Effective Date;
 
(xi)           certificates attesting to the Solvency of each Loan Party after
giving effect to the Transaction, from its chief financial officer dated as of
the Amendment and Restatement Effective Date;
 
(xii)          a favorable opinion of Latham & Watkins LLP, counsel to the Loan
Parties, dated as of the Amendment and Restatement Effective Date and addressed
to the Administrative Agent and each Lender, in a form reasonably satisfactory
to the Administrative Agent;
 
(xiii)         an environmental assessment report for each of the properties
described in the Mortgages, in form and substance reasonably satisfactory to the
Lenders, from an environmental consulting firm reasonably acceptable to the
Lenders, for which all fees have been paid, and dated within 60 days of the date
of recordation of the Mortgage , and the Administrative Agent shall be
reasonably satisfied with the nature and amount of any such matters and with
Holdings’ and the Borrower’s plans with respect thereto, to be delivered no
later than five Business Days prior to the time the respective Mortgages  are
required to be recorded pursuant to this Section 5 (it being understood that no
such environmental assessment report shall be required with respect to the
Borrower’s facility located at 915 Deguigne Drive, Sunnyvale, California 94088);
 
(xiv)         evidence reasonably satisfactory to the Administrative Agent that
all insurance required to be maintained pursuant to the Loan Documents has been
obtained and is in effect;
 
(xv)          fully executed copies of the Loan Documents to be entered into on
the Closing Date and the Amendment and Restatement Effective Date in each case
in form and substance reasonably satisfactory to the Administrative Agent; and
 
 
-9-

--------------------------------------------------------------------------------

 
 
(xvi)         such other assurances, certificates, documents, consents or
opinions as the Administrative Agent reasonably may require.
 
(e)           Lender Fees.  The Borrower shall have paid or have caused to be
paid (i) all fees required to be paid to the Agents and the Arrangers on or
before the Amendment and Restatement Effective Date as set forth in the Fee
Letter and (ii) all fees required to be paid to the Lenders on or before the
Amendment and Restatement Effective Date pursuant to the terms of the Restated
Term Loan Agreement.
 
(f)            Counsel Fees.  The Borrower shall have paid or have caused to be
paid (i) all fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) and
(ii) all other expenses of the Administrative Agent and the Lenders in
connection with the Loan Documents, in each case, to the extent invoiced prior
to or on the Closing Date.
 
(g)           Accrued Interest.  The Borrower shall have paid or have caused to
be paid, to Lenders of Original Loans on the Amendment and Restatement Effective
Date, all accrued interest owing on such Original Loans to and until the
Amendment and Restatement Effective Date.
 
(h)           PATRIOT Act. The Administrative Agent and the Lenders shall have
received all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act.
 
(i)            OFAC Certificate.  The Administrative Agent shall have received
an OFAC Compliance Certificate dated as of the Amendment and Restatement
Effective Date.
 
(j)            No Material Adverse Effect.  There has been no event or
circumstance since the date of the Audited Financial Statements that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect other than as described in the Disclosure Statement or
in the Borrower’s filings with the SEC made prior to the Closing Date.
 
(k)           No Litigation. There shall not exist any action, suit,
investigation, litigation or proceeding or other legal or regulatory
developments, pending or threatened in any court or before any arbitrator or
Governmental Authority with respect to the Transaction, or the Transaction
Documents, and the Transaction and the Transaction Documents shall be in
compliance, in all material respects, with all applicable foreign and U.S.
federal, state and local laws and regulations.
 
(l)            Other.  The Administrative Agent shall have received such other
reasonable and customary approvals, opinions or documents as the Administrative
Agent shall request in good faith.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(m)           Revolving Credit Agreement. The Revolving Credit Agreement shall
have become effective and the terms and conditions contained in the Loan
Documents shall be reasonably satisfactory in all respects to the Administrative
Agent.
 
(n)           Amended and Restated Pledge and Security Agreement.  The Amended
and Restated Pledge and Security Agreement shall have been duly executed and
delivered by Borrower, Holdings, Spansion Technology, the other grantors party
thereto and the Collateral Agent.
 
(o)           Existing Indebtedness. The Administrative Agent shall have
received evidence reasonably satisfactory to it of the payment of all principal
of and interest on any loans outstanding under, and all accrued commitment fees
under, the Existing Revolving Credit Agreement.
 
SECTION 6.             Effect of this Amendment and Restatement Agreement.
 
(a)           Except as expressly set forth herein and in the Restated Term Loan
Agreement, this Amendment and Restatement Agreement shall not by implication or
otherwise limit, impair, constitute a waiver of, or otherwise affect the rights
and remedies of the Agents, the Arrangers or the Lenders under the Existing Term
Loan Agreement or any other Loan Document, and shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Term Loan Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.  Nothing herein shall be deemed to entitle
any Loan Party to a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Existing Term Loan Agreement or any other Loan Document in
similar or different circumstances.
 
(b)           On and after the Amendment and Restatement Effective Date, each
reference in the Existing Term Loan Agreement to “this Agreement”, “hereunder”,
“hereof’, “herein”, or words of like import, and each reference to the Existing
Term Loan Agreement in any other Loan Document, shall be deemed to be a
reference to the Existing Term Loan Agreement as amended and restated
hereby.  This Amendment and Restatement Agreement shall constitute a “Loan
Document” for all purposes of the Existing Term Loan Agreement, the Restated
Term Loan Agreement and the other Loan Documents.
 
(c)           The Lenders party hereto hereby authorize the Administrative Agent
to enter into such amendment or amendments to the Restated Term Loan Agreement
or any other Loan Document as shall be appropriate, in the judgment of the
Administrative Agent, to give effect to the transactions contemplated hereby
(including the Original Loan conversions) or to cure any ambiguity, omission,
defect or inconsistency relating to effectuation of the transactions
contemplated hereby.
 
SECTION 7.            Counterparts.  This Amendment and Restatement Agreement
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  Delivery by electronic transmission of an executed counterpart of a
signature page to this Amendment and Restatement Agreement shall be effective as
delivery of an original executed counterpart of this Amendment and Restatement
Agreement.
 
 
-11-

--------------------------------------------------------------------------------

 
 
SECTION 8.             Governing Law.
 
(a)           GOVERNING LAW. THIS AMENDMENT AND RESTATEMENT AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION,
ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT
MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST)
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF
THE STATE OF NEW YORK.
 
(b)           SUBMISSION TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER LOAN DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE
BROUGHT IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE
BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK.  BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH LOAN PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN
WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY
AGREEMENT GOVERNED BY A LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR
WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE LOAN PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 11.02 OF THE RESTATED CREDIT AGREEMENT; (D) AGREES THAT SERVICE AS
PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
THE APPLICABLE LOAN PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E)
AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE
COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS
UNDER ANY SECURITY DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.
 
(c)           WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
 
-12-

--------------------------------------------------------------------------------

 
 
(b)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE
RESTATED TERM LOAN AGREEMENT.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT
OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.
 
SECTION 9.            WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT AND RESTATEMENT AGREEMENT AND THE
OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
SECTION 10.           Headings.  Section headings used herein are for
convenience of reference only, are not part of this Amendment and Restatement
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Amendment and Restatement Agreement.
 
[Remainder of page intentionally left blank]
 
 
-13-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment and
Restatement Agreement to be duly executed by their respective authorized
officers as of the date first above written.
 

 
SPANSION LLC, as Borrower,
                       
By:
 /s/ Randy W. Furr       Name:   Randy W. Furr       Title: Executive Vice
President and Chief         Financial Officer  

 
 
 

 
SPANSION INC., as Guarantor,
                       
By:
 /s/ Randy W. Furr       Name:   Randy W. Furr       Title: Executive Vice
President and Chief         Financial Officer  

 

 

 
SPANSION TECHNOLOGY LLC, as Guarantor,
                       
By:
 /s/ Randy W. Furr       Name:   Randy W. Furr       Title: Chief Financial
Officer  

 
 


 
[Signature Page to Amendment and Restatement Agreement]
 
 
 

--------------------------------------------------------------------------------

 
   

 
BARCLAYS BANK PLC, as Administrative Agent, Collateral Agent and Documentation
Agent under the Existing Term Loan Agreement and as Administrative Agent and
Collateral Agent under the Restated Term Loan Agreement,
                       
By:
 /s/ Christina Park       Name:   Christina Park       Title: Managing Director
 

 


 

 
MORGAN STANLEY SENIOR FUNDING, INC., as Documentation Agent under the Restated
Term Loan Agreement,
             
By:
 /s/ Andrew W. Earls       Name:   Andrew W. Earls       Title: Vice President  

 
 


 
[Signature Page to Amendment and Restatement Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGES TO
AMENDMENT AND RESTATEMENT AGREEMENT
FOR LENDERS HOLDING ORIGINAL LOANS


[On file with the Administrative Agent.]
 
 
 

--------------------------------------------------------------------------------

 


ANNEX 1

 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of December 13, 2012
 
among
 
SPANSION LLC,
as the Borrower,
 
SPANSION INC.,
and SPANSION TECHNOLOGY LLC,
as the Guarantors,
 
BARCLAYS BANK PLC,
as the Administrative Agent and the Collateral Agent,
 
MORGAN STANLEY SENIOR FUNDING, INC.,
as the Documentation Agent,
 
The Lenders Party Hereto,
 
and
 
BARCLAYS BANK PLC and MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Lead Arrangers and Joint Book Runners
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


Page

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
2
1.01
Defined Terms
2
1.02
Other Interpretive Provisions
32
1.03
Accounting Terms
33
1.04
Rounding
34
1.05
Times of Day
34
1.06
Currency Equivalents Generally
35
ARTICLE II THE COMMITMENTS AND LOANS
35
2.01
The Original Loans
35
2.02
Borrowings, Conversions and Continuations of Loans
35
2.03
Prepayments
37
2.04
Termination or Reduction of Commitments
40
2.05
Repayment of Loans
40
2.06
Interest
40
2.07
Fees
41
2.08
Computation of Interest and Fees
41
2.09
Evidence of Debt
41
2.10
Payments Generally; the Administrative Agent’s Clawback
41
2.11
Sharing of Payments by Lenders
44
2.12
Discounted Voluntary Prepayment
45
2.13
[Reserved.]
47
2.14
Incremental Facilities
48
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
49
3.01
Taxes.
49
3.02
Illegality
52
3.03
Inability to Determine Rates
53
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
53
3.05
Compensation for Losses
55
3.06
Mitigation Obligations; Replacement of Lenders
55
3.07
Survival.
55

 
 
-i-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 
ARTICLE IV [RESERVED]
56
ARTICLE V REPRESENTATIONS AND WARRANTIES
56
5.01
Existence, Qualification and Power
56
5.02
Authorization; No Contravention
56
5.03
Governmental Authorization; Other Consents.
56
5.04
Binding Effect
57
5.05
Financial Statements; No Material Adverse Effect; No Internal Control Event
57
5.06
Litigation
57
5.07
No Default
58
5.08
Ownership of Property; Liens; Investments
58
5.09
Environmental Compliance
59
5.10
Insurance
60
5.11
Taxes
60
5.12
ERISA Compliance
60
5.13
Subsidiaries; Equity Interests; Loan Parties
61
5.14
Margin Regulations; Investment Company Act
61
5.15
Disclosure.
62
5.16
Compliance with Laws
62
5.17
Intellectual Property; Licenses, Etc
62
5.18
Solvency
62
5.19
Casualty, Etc
63
5.20
Labor Matters
63
5.21
Transactions with Affiliates
63
5.22
Broker’s Fees
63
5.23
Security Interest in Collateral
63
5.24
[Reserved]
63
5.25
Anti-Corruption Laws
64
5.26
Economic Sanctions
64
5.27
Senior Indebtedness
64

 
 
-ii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 
ARTICLE VI AFFIRMATIVE COVENANTS
64
6.01
Financial Statements
65
6.02
Certificates; Other Information.
65
6.03
Notices
68
6.04
Payment of Obligations
69
6.05
Preservation of Existence, Etc
69
6.06
Maintenance of Properties
69
6.07
Maintenance of Insurance
70
6.08
Compliance with Laws
71
6.09
Books and Records
71
6.10
Inspection Rights
71
6.11
Use of Proceeds
71
6.12
Covenant to Guarantee Obligations and Provide Security Interests
71
6.13
Compliance with Environmental Laws
73
6.14
Further Assurances
74
6.15
Compliance with Terms of Leaseholds
75
6.16
Lien Searches.
75
6.17
[Reserved]
75
6.18
[Reserved]
75
6.19
ERISA
75
6.20
Post Closing Obligations
75
ARTICLE VII NEGATIVE COVENANTS
75
7.01
Liens
76
7.02
Indebtedness
77
7.03
Investments.
80
7.04
Fundamental Changes
81
7.05
Dispositions
82
7.06
Restricted Payments.
84
7.07
Lines of Business
85
7.08
Transactions with Affiliates
85

 
 
-iii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 
7.09
Burdensome Agreements
86
7.10
Use of Proceeds
86
7.11
[Reserved.]
86
7.12
[Reserved.]
86
7.13
[Reserved.]
86
7.14
Accounting Changes
86
7.15
Prepayments, Etc. of Indebtedness
86
7.16
Amendment, Etc. of Revolving Credit Loan Documents, Organization Documents and
Material Contracts
87
7.17
Parent Companies
87
7.18
Capital Structure
87
7.19
Sale and Leaseback Transactions
87
7.20
Deposit and Securities Accounts
87
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
88
8.01
Events of Default
88
8.02
Remedies upon Event of Default
90
8.03
Application of Funds
91
ARTICLE IX THE ADMINISTRATIVE AGENT
91
9.01
Appointment of Agents
91
9.02
Powers and Duties
92
9.03
General Immunity
92
9.04
Agents Entitled to Act as Lender
93
9.05
Lenders’ Representations, Warranties and Acknowledgment
93
9.06
Right to Indemnity
94
9.07
Successor Agent
95
9.08
Delegation of Duties.
95
9.09
Collateral Documents and Guarantee
96
9.10
Posting of Approved Electronic Communications
97
9.11
Proofs of Claim
98
9.12
Agents and Arrangers
99

 
 
-iv-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 
ARTICLE X CONTINUING GUARANTY
99
10.01
Guaranty
99
10.02
Rights of Lenders
99
10.03
Certain Waivers
100
10.04
Obligations Independent
100
10.05
Subrogation
100
10.06
Termination; Reinstatement
101
10.07
Subordination
101
10.08
Stay of Acceleration
101
10.09
Condition of the Borrower
101
10.10
Additional Guarantor Waivers and Agreements
102
ARTICLE XI MISCELLANEOUS
103
11.01
Amendments, Etc
103
11.02
Notices; Effectiveness; Electronic Communications
104
11.03
No Waiver; Cumulative Remedies
106
11.04
Expenses; Indemnity; Damage Waiver
106
11.05
Payments Set Aside
108
11.06
Successors and Assigns
108
11.07
Treatment of Certain Information; Confidentiality
112
11.08
Right of Setoff
113
11.09
Interest Rate Limitation
113
11.10
Counterparts; Effectiveness
113
11.11
Survival of Representations and Warranties
113
11.12
Severability
114
11.13
Replacement of Lenders
114
11.14
Governing Law; Jurisdiction; Etc
115
11.15
Waiver of Jury Trial
116
11.16
No Advisory or Fiduciary Responsibility
116
11.17
USA PATRIOT Act Notice
117
11.18
Time of the Essence
117

 
 
-v-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 
11.19
ENTIRE AGREEMENT
117
11.20
Delivery of Lender Addenda
117
11.21
Agents; Arrangers
117

 
 
-vi-

--------------------------------------------------------------------------------

 
 
SCHEDULES
4.01(c)(ii)
Deposit and Investment Accounts
4.01(c)(iii)
Mortgaged Property
5.03
Certain Authorizations
5.05(b)
Supplement to Interim Financial Statements
5.06
Disclosed Litigation
5.08(c)
Owned Real Property
5.08(d)(i)
Leased Real Property (Lessee)
5.08(d)(ii)
Leased Real Property (Lessor)
5.08(e)
Existing Investments
5.09
Environmental Matters
5.13
Subsidiaries and Other Equity Investments; Loan Parties
5.16
Contested Compliance with Laws
5.20
Labor Matters
5.21
Transactions with Affiliates
5.24(a)
Financing Statements
5.24(b)
Mortgages Recording Offices
6.12
Guarantors
6.20
Post Closing Obligations
7.01(m)
Liens Existing Prior to Closing Date
7.02(k)
Indebtedness Existing Prior To Closing Date
11.02
Administrative Agent’s Office, Certain Addresses for Notices

 
EXHIBITS
Form of
 
A
Committed Loan Notice
B
Term Note
C
[Reserved]
D
Assignment and Assumption
E
Guaranty
F
Security Agreement
G
Mortgages
H-1
Joinder Agreement
H-2
Joinder Agreement
I
Lender Addendum
J-1
U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
J-2
U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
J-3
U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
J-4
U.S. Tax Compliance Certificate (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)
K
Discounted Prepayment Option Notice
L
Lender Participation Notice
M
Discounted Voluntary Prepayment Notice

 
 
 

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
December 13, 2012, among SPANSION LLC, a Delaware limited liability company (the
“Borrower”), SPANSION INC., a Delaware corporation (“Holdings”), SPANSION
TECHNOLOGY LLC, a Delaware limited liability company (“Spansion Technology”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), BARCLAYS BANK PLC, as the Administrative Agent (in
such capacity the “Administrative Agent”) and the Collateral Agent, MORGAN
STANLEY SENIOR FUNDING, INC., as the Documentation Agent (the “Documentation
Agent”) and BARCLAYS BANK PLC, and MORGAN STANLEY SENIOR FUNDING INC., as Joint
Lead Arrangers and Joint Book Runners.
 
RECITALS:
 
WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.01 hereof;
 
WHEREAS, the Borrower has previously entered into the Existing Term Loan
Agreement;
 
WHEREAS, on the Amendment and Restatement Effective Date, concurrent with the
Borrower’s entering into the Revolving Credit Agreement and pursuant to the
terms of the Amendment and Restatement Agreement, (a) certain of the lenders
under the Existing Term Loan Agreement agree to extend the maturity date with
respect to all or a portion of their Original Loans, which loans shall be
converted to Loans hereunder, (b) the Original Loans of certain of the lenders
under the Existing Term Loan Agreement who do not consent to have the maturity
date of such Original Loans extended, shall be assigned to certain of the
Lenders hereunder pursuant to the terms of the Existing Term Loan Agreement,
whereupon such Original Loans shall be converted to Loans hereunder and (c) the
Existing Term Loan Agreement shall be amended and restated in the form of this
Agreement;
 
WHEREAS, the proceeds of the Original Loans have been used for the purposes set
forth in the Existing Term Loan Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:
 
“Acceptable Price” has the meaning specified in Section 2.12(c).
 
“Acceptance Date” has the meaning specified in Section 2.12(b).
 
 
2

--------------------------------------------------------------------------------

 
 
“Account Control Agreements” has the meaning specified in the Security
Agreement.
 
“Acquisition” by any Person, means the purchase or acquisition in a single
transaction or a series of related transactions by any such Person, individually
or, together with its Affiliates, of (a) any Equity Interest of any other Person
(other than an existing Subsidiary of the Borrower) which are sufficient such
that such other Person becomes a direct or indirect Subsidiary of the Borrower
or (b) all or a substantial portion of the property, including, without
limitation, all or a substantial portion of the property comprising a division,
business unit or line of business, of any other Person (other than a Subsidiary
of the Borrower), whether involving a merger or consolidation with such other
Person. “Acquire” has a meaning correlative thereto.
 
“Administrative Agent” has the meaning specified in the introductory paragraph
hereto.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Agents” means each of the Administrative Agent and the Collateral Agent.
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Agreement” means this Credit Agreement.
 
“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, a
Eurodollar Rate or Base Rate floor greater than the “floor” then in effect on
the Loans, or otherwise; provided that original issue discount and upfront fees
shall be equated to interest rate assuming a 4-year life to maturity; and
provided, further, that “All-In Yield” shall not include arrangement fees,
structuring fees, commitment fees, underwriting fees or other fees payable to
any arranger (or its affiliates) in connection with the commitment or
syndication of such Indebtedness.
 
“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of December 13, 2012, among the Borrower, Holdings, Spansion
Technology, the Administrative Agent, the Collateral Agent and the Lenders party
thereto.
 
“Amendment and Restatement Effective Date” has the meaning specified in the
Amendment and Restatement Agreement.
 
“Applicable Discount” has the meaning specified in Section 2.12(c).
 
 
3

--------------------------------------------------------------------------------

 
 
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by the principal amount of such Lender’s Loans at such time.
 
“Applicable Margin” means 3.00% per annum for any Base Rate Loan and 4.00% per
annum for any Eurodollar Rate Loan.
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) (i) an entity or an Affiliate of an
entity that administers or manages a Lender or (ii) an entity or an Affiliate of
an entity that is the investment advisor to a Lender.
 
“Arrangers” means Barclays and Morgan Stanley, in their capacity as joint lead
arrangers and joint book runners.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b), and accepted by the Administrative Agent), in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, without duplication, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized Lease
and (c) all Synthetic Debt of such Person.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal year ended December 25, 2011, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Holdings and its Subsidiaries,
including the notes thereto.
 
“Available Amount” means the sum of the aggregate cumulative amount, not less
than zero, of (a) Excess Cash Flow for the fiscal year ending December 26, 2010
and each full fiscal year thereafter that is not required to be applied to the
prepayment of the Loans pursuant to Section 2.03(b)(i), plus (b) the Net Cash
Proceeds received after the Amendment and Restatement Effective Date from the
issuance and sale of Equity Interests (other than Disqualified Capital Stock) or
the fair market value of any assets or property contributed to the Borrower,
minus (c) the sum of the aggregate amount of Restricted Payments and Investments
made after the Amendment and Restatement Effective Date using the Available
Amount pursuant to Section 7.06(n)(ii) and Section 7.03(l), respectively.
 
“Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and certified as 11 U.S.C. Section 101 et seq.
 
 
4

--------------------------------------------------------------------------------

 
 
“Barclays” means Barclays Bank PLC and its successors.
 
“Base Rate” means, for any day, a rate per annum equal to the greater of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Rate in effect on
such day plus ½ of 1%.  For purposes hereof:  “Prime Rate” shall mean the prime
lending rate as set forth on the Reuters Screen RTRTSY1 Page (or such other
comparable publicly available page as may, in the reasonable opinion of the
Administrative Agent after notice to the Borrower, replace such page for the
purpose of displaying such rate if such rate no longer appears on the Reuters
Screen RTRTSY1 Page), as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually available. Any change in the Base Rate due to a change in the Prime
Rate or the Federal Funds Rate shall be effective as of the opening of business
on the effective day of such change in the Prime Rate or the Federal Funds Rate,
respectively.  Notwithstanding the foregoing, if the rate described in the
preceding sentence would be less than 2.75%, then the “Base Rate” will be deemed
to be 2.75%.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Benefit Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate other than a Multiemployer Plan.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
 
“Capital Expenditures” means all payments due (whether or not paid during any
fiscal period) in respect of the cost of any fixed asset or improvement, or
replacement, substitution, or addition thereto, which has a useful life of more
than one year, including, without limitation, those costs arising in connection
with the direct or indirect acquisition of such asset by way of increased
product or service charges or in connection with a Capitalized Lease.
 
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.
 
 
5

--------------------------------------------------------------------------------

 
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
 
“Capped Call Transactions” means one or more capped call transactions purchased
in connection with the issuance of Convertible Notes permitted hereunder.
 
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):
 
(a)           readily marketable obligations issued or directly and fully and
unconditionally guaranteed or insured as to interest and principal by the United
States of America or any agency or instrumentality thereof having maturities of
not more than 24 months from the date of acquisition thereof; provided, that the
full faith and credit of the United States of America is pledged in support
thereof;
 
(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the Laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the Laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, and (ii) has combined capital and surplus of at least $500,000,000, in
each case with maturities of not more than 180 days from the date of acquisition
thereof;
 
(c)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a) and (b) of this
definition;
 
(d)           repurchase obligations with a term of not more than 30 days for
underlying securities of the type described in clauses (a) and (b) above entered
into with any financial institution meeting the qualifications specified in
clause (b)(ii) above;
 
(e)           United States Dollars or euros;
 
(f)           commercial paper or variable or fixed rate notes issued by, or
guaranteed by, an issuer having a rating of at least Aa2 or AA from either
Moody’s or S&P, respectively, and in each case maturing within 24 months after
the date of acquisition thereof;
 
(g)           shares of any money market mutual or similar fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) through (f) above, (ii) has net assets of
not less than $500,000,000, and (iii) has a rating of at least P-1 or A-1 from
either Moody’s or S&P respectively; and
 
(h)           in the case of a foreign Subsidiary, substantially similar
investments to those referenced in clauses (a) through (g) above, of comparable
credit quality (taking into account the jurisdictions where such foreign
Subsidiary is in business), denominated in the currency of any jurisdiction in
which such Person conducts business.
 
 
6

--------------------------------------------------------------------------------

 
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
 
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority provided
however, that notwithstanding anything therein to the contrary, (i) any
requirements imposed under the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, regulations, guidelines or directives
thereunder or enacted, adopted or issued in connection therewith and (ii) any
requests, rules, guidelines or directives concerning liquidity or capital
adequacy promulgated by the Bank for International Settlements, the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) or the United States financial regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law”,
regardless of the date adopted, issued, promulgated or implemented.
 
“Change of Control” means an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934), becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934), directly or indirectly, of 35% or more of the equity securities of
Holdings entitled to vote for members of the board of directors or equivalent
governing body of Holdings on a fully-diluted basis; or
 
(b)           Holdings shall cease, directly or indirectly, to own and control
legally and beneficially all of the Equity Interests in the Borrower or Spansion
Technology; provided, that if Spansion Technology is dissolved in accordance
with the terms of this Agreement and Holdings becomes the sole shareholder of
the Borrower as a result thereof such dissolution shall not result in a Change
of Control; or
 
(c)           so long as the Senior Notes of the Borrower are outstanding, a
change of control occurs with respect to the composition of the board of
directors as provided for in the Senior Notes Indenture as in effect on the date
hereof (irrespective of whether such provision is subsequently waived or
removed); or
 
(d)           a “change of control” or any comparable term under, and as defined
in, the Revolving Credit Agreement shall have occurred (but only so long as the
Revolving Credit Agreement remains in effect and only to the extent not waived
under any such document or agreement).
 
 
7

--------------------------------------------------------------------------------

 
 
“Closing Date” means February 9, 2010.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Collateral Agent for the benefit of the Secured Parties to secure the
Obligations.
 
“Collateral Agent” means Barclays Bank PLC in its capacity as Collateral Agent
for the Secured Parties hereunder and under the Revolving Credit Agreement.
 
“Collateral Documents” means, collectively, the Security Agreement, the IP
Security Agreements, the Mortgages, the Account Control Agreements, mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent pursuant to Section 6.12, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the Collateral
Agent for the benefit of the Secured Parties to secure the Obligations.
 
“Commitment” means, as to any Person, its obligation to have made a loan to the
Borrower pursuant to Section 2.01 of the Existing Term Loan Agreement.
 
“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated EBITDA” means, at the date of determination, an amount equal to
Consolidated Net Income of Holdings and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period plus (a) the following
without duplication and in each case to the extent deducted in calculating
Consolidated Net Income, for such Measurement Period:  (i) Consolidated Interest
Charges, (ii) the provision for Federal, state, local and foreign income Taxes
payable, (iii) depreciation and amortization expense (excluding amortization
expense attributable to a cash item that was paid in a prior period, but
including amortization of deferred financing fees and costs and amortization of
intangibles), (iv) other expenses reducing such Consolidated Net Income which do
not represent a cash item in such period or any future period (but excluding (x)
any non-cash charge in respect of an item that was included in Consolidated Net
Income in a prior period and (y) any such non-cash item to the extent it
represents the reversal of an accrual or reserve for potential cash items in any
prior period), in each case of or by Holdings and its Subsidiaries for such
Measurement Period and (v) restructuring charges or reserves, including
write-downs and write-offs, deducted (and not added back) in such period in
computing Consolidated Net Income, including any one-time costs incurred in
connection with acquisitions after the Closing Date and costs related to the
closure, consolidation and integration of facilities, IT infrastructure and
legal entities, and severance and retention bonuses, provided that the aggregate
amount of cash charges under this clause (v) (including non-cash charges in the
relevant period that result in an accrual of a reserve for cash charges in any
future period) does not exceed 10% of Consolidated EBITDA and minus (b) without
duplication, the following to the extent included in calculating such
Consolidated Net Income for such Measurement Period (in each case of or by
Holdings and its Subsidiaries for such Measurement Period):  (i) Federal, state,
local and foreign income tax credits and refunds for any period, (ii) interest
income and (iii) all non-cash items increasing Consolidated Net Income.  For the
purpose of determining the Consolidated Leverage Ratio, Consolidated EBITDA
shall be calculated on a pro forma basis in accordance with the provisions of
Section 1.03(b).
 
 
8

--------------------------------------------------------------------------------

 
 
“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings and its Subsidiaries on a consolidated basis, the sum (without
duplication) of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments, (d)
all obligations in respect of the deferred purchase price of property or
services, without duplication (other than trade accounts payable in the ordinary
course of business), (e) all Attributable Indebtedness, (f) without duplication,
all Guarantees with respect to outstanding Indebtedness of the types specified
in clauses (a) through (e) above of Persons other than the Borrower or any
Subsidiary, (g) the greater of the aggregate liquidation value and maximum fixed
repurchase price (without regard to any Change of Control or redemption
premiums) of all Disqualified Capital Stock of Holdings and its Subsidiaries
determined on a consolidated basis (but not including stock that is deemed to be
Disqualified Capital Stock solely under clause (d) of the definition thereof)
and (h) all Indebtedness of the types referred to in clauses (a) through (g)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which the Borrower or a
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to the Borrower or such Subsidiary. For the purpose
of determining the Consolidated Leverage Ratio, Consolidated Funded Indebtedness
shall be calculated on a pro forma basis in accordance with the provisions of
Section 1.03(b).
 
“Consolidated Interest Charges” means, at any date of determination, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations, (c) dividends or similar
distributions on Disqualified Capital Stock and (d) the portion of rent expense
under Capitalized Leases that is treated as interest in accordance with GAAP, in
each case, of or by Holdings and its Subsidiaries on a consolidated basis for
the most recently completed Measurement Period. For the purpose of determining
the Consolidated Leverage Ratio, Consolidated Interest Charges shall be
calculated on a pro forma basis in accordance with the provisions of Section
1.03(b).

 
9

--------------------------------------------------------------------------------

 
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA.
 
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Holdings and its Subsidiaries determined on a consolidated basis in
accordance with GAAP for the most recently completed Measurement Period;
provided, that Consolidated Net Income shall exclude (a) extraordinary gains and
extraordinary losses for such Measurement Period (including (i) judgments,
proceeds of settlements or other consideration of any kind in connection with
any cause of action, (ii) condemnation awards (and payments in lieu thereof) and
(iii) proceeds of insurance), (b) the net income of any Subsidiary during such
Measurement Period to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of such income is not permitted by
operation of the terms of its Organization Documents or any agreement,
instrument or Law applicable to such Subsidiary during such Measurement Period,
except that Holdings’ equity in any net loss of any such Subsidiary for such
Measurement Period shall be included in determining Consolidated Net Income,
(c) the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with Holdings or any of its
Subsidiaries, and (d) any income (or loss) for such Measurement Period of any
Person if such Person is not a Subsidiary, except that Holdings’ equity in the
net income of any such Person for such Measurement Period shall be included in
Consolidated Net Income up to the aggregate amount of cash actually distributed
by such Person during such Measurement Period to Holdings or a Subsidiary as a
dividend or other distribution (and in the case of a dividend or other
distribution to a Subsidiary, such Subsidiary is not precluded from further
distributing such amount to Holdings as described in clause (b) of this
proviso).
 
“Consolidated Parties” means Holdings and each of its Subsidiaries (regardless
of whether or not consolidated with Holdings for purposes of GAAP),
collectively, and “Consolidated Party” means any one of them.
 
“Consolidated Total Assets” of any Person as of any date means the consolidated
total assets of such Person and its subsidiaries prepared as of such date in
accordance with GAAP.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Convertible Notes” means one or more issuances of convertible Indebtedness
issued  pursuant to a convertible notes indenture and other instruments and
agreements entered into by the Borrower in connection therewith.
 
 
10

--------------------------------------------------------------------------------

 
 
“Copyright Security Agreement” means that certain Amended and Restated Copyright
Security Agreement, dated as of the date hereof (as amended, restated or
otherwise modified), between each of the Borrower, Holdings, Spansion Technology
and certain of their subsidiaries from time to time parties thereto and the
Collateral Agent.
 
“Debt Rating” means, as of any date of determination, the corporate family
rating as determined by Moody’s and the corporate credit rating as determined by
S&P.
 
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
“Debtors” has the meaning specified in the first recital hereto.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans under the Facility plus
(iii) 2% per annum; provided, however, that with respect to a Eurodollar Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Margin) otherwise applicable to such Loan plus 2% per
annum.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder within two Business Days of the
date required to be funded by it hereunder, unless the subject of a good faith
dispute, (b) has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within two
Business Days of the date when due, unless the subject of a good faith dispute,
or (c) has become or has as parent that has become the subject of a bankruptcy
or insolvency proceeding.
 
“Disclosed Litigation” has the meaning specified in Section 5.06.
 
“Discounted Prepayment Option Notice” has the meaning specified in Section
2.12(b).
 
“Discounted Voluntary Prepayment” has the meaning specified in Section 2.12(a).
 
“Discounted Voluntary Prepayment Notice” has the meaning specified in Section
2.12(e).
 
“Discount Range” has the meaning specified in Section 2.12(b).
 
“Disclosure Statement” means the Disclosure Statement related to the Plan dated
December 16, 2009.
 
 
11

--------------------------------------------------------------------------------

 
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.  For the avoidance of doubt, a Disposition shall not
include the granting of non-exclusive licenses of IP Rights by the Borrower,
Holdings, Spansion Technology or any of their respective Subsidiaries, or any
consignment of equipment and inventory (prior to the actual sale thereof), in
each case in the ordinary course of business and substantially consistent with
past practice.
 
“Disqualified Capital Stock” means Capital Stock that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is 91 days after the Maturity Date, (b) is convertible
into or exchangeable (unless at the sole option of the issuer thereof) for (i)
debt securities or (ii) any Capital Stock referred to in clause (a) above, in
each case at any time prior to the date that is 91 days after the Maturity Date,
(c) contains any repurchase obligation that may come into effect prior to
payment in full of all Obligations, (d) requires cash dividend payments prior to
the date that is 91 days after the Maturity Date, (e) is not common stock and
does not provide that any claims of any holder of such Capital Stock may have
against the issuer of such Capital Stock or its subsidiaries (including any
claims as judgment creditor or other creditor in respect of claims for the
breach of any covenant contained therein) shall be fully subordinated (including
a full remedy bar) to the Obligations in a manner satisfactory to the
Administrative Agent, (f) provides the holders of such Capital Stock thereof
with any rights to receive any cash upon the occurrence of a Change of Control
unless the rights to receive such cash are contingent upon the Obligations being
irrevocably paid in full, or (g) is prohibited by the terms of this Agreement.
 
“Disqualified Institution” means any Person who is a competitor of the Borrower
and its subsidiaries identified from time to time by the Borrower to the
Administrative Agent in writing.
 
“Documentation Agent” means Morgan Stanley.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
any jurisdiction within the United States.
 
“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Approved Fund (any two or more Approved Funds being treated as a single Eligible
Assignee for all purposes hereof), (b) any commercial bank, insurance company,
investment or mutual fund or other entity that is an “accredited investor” (as
defined in Regulation D under the Securities Act of 1933) and which extends
credit or buys loans as one of its businesses, or (c) any other Person (other
than a natural Person) approved by the Administrative Agent; provided, (i) no
Disqualified Institution and (ii) none of the Borrower, Holdings, Spansion
Technology nor any of their respective Affiliates, shall be an Eligible
Assignee.
 
 
12

--------------------------------------------------------------------------------

 
 
“Environmental Laws” means all Laws relating to pollution, the environment,
natural resources, or Hazardous Materials including the manufacture,
distribution in commerce, use or Release of, or exposure of humans or other
living organisms to, Hazardous Materials.
 
“Environmental Liability” means any Liability directly or indirectly resulting
from or based upon (a) any Environmental Law including violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
any Liability is assumed or imposed with respect to any of the foregoing.
 
“Environmental Lien” means a Lien in favor of any Governmental Authority for any
Environmental Liability.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Interests” means, with respect to any Person, all of the shares of
Capital Stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of Capital Stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of Capital Stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 4001(a) of
ERISA or which is treated as a single employer with the Borrower under Section
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a determination that any Pension Plan is or is
reasonably expected to be in “at risk” status (within the meaning of Section 430
of the Code or Section 303 of ERISA), (b) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Pension Plan, (c) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability under Title IV of
ERISA (other than non delinquent premiums payable to the PBGC under Sections
4006 and 4007 of ERISA), (d) the termination, or the filing of a notice of
intent to terminate, any Pension Plan pursuant to Section 4041(c) of ERISA, (e)
the receipt by the Borrower or any of its ERISA Affiliates from the PBGC or a
plan administrator of any notice relating to the intention to terminate any
Pension Plan or Pension Plans or to appoint a trustee to administer any Pension
Plan, (f) the cessation of operations at a facility of the Borrower or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA, (g)
conditions contained in Section 303(k)(1)(A) of ERISA for imposition of a lien
shall have been met with respect to any Pension Plan, (h) the receipt by the
Borrower or any of its ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any of its ERISA Affiliates of any
notice, concerning the imposition of withdrawal liability or a determination
that a Multiemployer Plan is, or is expected to be, “insolvent” (within the
meaning of Section 4245 of ERISA), in “reorganization” (within the meaning of
Section 4241 of ERISA), or in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 304 of ERISA), (i) the occurrence
of a non exempt “prohibited transaction” with respect to which the Borrower or
any of the Subsidiaries is a “disqualified person” (within the meaning of
Section 4975 of the Code) or a “party in interest” (within the meaning of
Section 406 of ERISA) or with respect to which the Borrower or any such
Subsidiary could otherwise be liable, (j) any Foreign Benefit Event or (k) any
other event or condition with respect to a Pension Plan or Multiemployer Plan
that could result in liability of the Borrower or any Subsidiary.
 
 
13

--------------------------------------------------------------------------------

 
 
“Eurodollar Rate” means with respect to each day during each Interest Period,
the rate per annum determined on the basis of the rate for deposits in Dollars
for a period equal to such Interest Period commencing on the first day of such
Interest Period appearing on Reuters Page LIBOR01 as of 11:00 A.M., London time,
two Business Days prior to the beginning of such Interest Period.  In the event
that such rate does not appear on Reuters Page LIBOR01 (or otherwise on the
Reuters screen), the “Eurodollar Rate” for purposes of this definition shall be
determined by reference to such other comparable publicly available service for
displaying LIBOR rates as may be reasonably selected by the Administrative
Agent.  Notwithstanding the foregoing, if the rate described in the preceding
sentence would be less than 1.25%, then the “Eurodollar Rate” will be deemed to
be 1.25%.
 
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Evidence of Flood Insurance” has the meaning specified in Section 5 of the
Amendment and Restatement Agreement.
 
“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess (if
any) of:
 
(a) the sum, without duplication, of (i) Consolidated EBITDA for such fiscal
year, plus (ii) any foreign, United States, state and/or local tax refunds for
any period, plus (iii) extraordinary cash income (other than Extraordinary
Receipts), if any, business interruption insurance proceeds, if any, and Net
Cash Proceeds attributable to Dispositions out of the ordinary course of
business, if any, of the Consolidated Parties during such period, in each case
to the extent not included in Consolidated EBITDA for such period and not
utilized in connection with a payment or reinvestment made or to be made
pursuant to Section 2.03(b)(ii), minus;
 
 
14

--------------------------------------------------------------------------------

 
 
(b) the sum (for such fiscal year) of (i) Consolidated Interest Charges actually
paid in cash by Holdings and its Subsidiaries, plus (ii) all income taxes
actually paid in cash by Holdings and its Subsidiaries, plus (iii) Capital
Expenditures of Holdings and its Subsidiaries for such period except to the
extent the Capital Expenditures were financed with the proceeds of additional
Indebtedness of Holdings or any of its Subsidiaries, plus (iv) the aggregate
amount of all required principal payments or redemptions or similar acquisitions
for value of outstanding Consolidated Funded Indebtedness (including the Loans
other than Loans repurchased pursuant to Section 2.12 hereof), but excluding (A)
any such payments to the extent refinanced through the incurrence of additional
Indebtedness otherwise expressly permitted under Section 7.02 and (B) any such
payments made under Section 2.03(b)(i), plus (v) the aggregate principal amount
of all optional prepayments made in cash pursuant to Section 2.03(a) hereof with
internally generated funds during such period, plus (vi) the aggregate amount of
all Restricted Payments paid in cash during such period in accordance with
Section 7.06 (other than clauses (a), (b) and (c) thereto); plus
 
(c) the amount, if any, by which Net Working Capital decreased during such
fiscal year; minus
 
(d) the amount, if any, by which Net Working Capital increased during such
fiscal year.
 
“Excluded Debt Issuance” means all Indebtedness permitted to be incurred under
Section 7.02.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
Participant or any other recipient of any payment to be made by or on account of
any Obligation of any Loan Party hereunder, (a) Taxes imposed on or measured by
net income (however denominated), and franchise Taxes imposed on it (in lieu of
net income Taxes) or branch profits Taxes, in each case, (i) imposed by the
jurisdiction (or any political subdivision thereof) under the Laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located, or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, any U.S. federal
withholding tax that is imposed on amounts payable to such Lender at the time
such Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Lender’s failure to comply with Section 3.01(d), except to
the extent that such Lender (or its assignor, if any) was entitled, at the time
of designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01 and (b) any U.S. federal withholding Taxes imposed under FATCA.
 
“Existing Revolving Credit Agreement” means the Loan and Security Agreement,
dated as of May 10, 2010, among Holdings, the Borrower, certain Subsidiaries of
Holdings, Bank of America, N.A., as Administrative Agent, and the lenders party
thereto from time to time, as heretofore amended, supplemented or otherwise
modified.
 
“Existing Term Loan Agreement” means the Credit Agreement dated as of February
9, 2010 among the Borrower, the Guarantors party thereto, the Lenders party
thereto and Barclays Bank PLC, as Administrative Agent, as heretofore amended,
supplemented or otherwise modified.
 
 
15

--------------------------------------------------------------------------------

 
 
“Extraordinary Receipts” means any Net Cash Proceeds received by or paid to or
for the account of Holdings or any of its Subsidiaries not in the ordinary
course of business; provided, that the following shall not constitute
Extraordinary Receipts: proceeds from Dispositions of property by any Loan
Party.
 
“Facility” means the Original Facility or any Incremental Facility, as the
context may require. Except as provided herein with respect to the New Term
Loans, the Original Facility and any Incremental Facility shall be treated as a
single Facility for purposes of this Agreement.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
 
“Federal Funds Rate” means for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.
 
“Fee Letter” means the amended and restated letter agreement, dated December 10,
2012 among the Borrower, Barclays, and Morgan Stanley.
 
“Flood Determination Form” has the meaning specified in Section 5 of the
Amendment and Restatement Agreement.
 
“Flood Laws” means the National Flood Insurance Reform Act of 1994 and related
legislation (including the regulations of the Board of Governors of the Federal
Reserve System).
 
“Foreign Benefit Event” shall mean, with respect to any Foreign Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Plan or to appoint a trustee or similar official to administer any such Foreign
Plan, or alleging the insolvency of any such Foreign Plan, (d) the incurrence of
any liability in excess of $25,000,000 by the Borrower or any Subsidiary under
applicable law on account of the complete or partial termination of such Foreign
Plan or the complete or partial withdrawal of any participating employer
therein, or (e) the occurrence of any transaction that is prohibited under any
applicable law and that could reasonably be expected to result in the incurrence
of any liability by the Borrower or any of the Subsidiaries, or the imposition
on the Borrower or any of the Subsidiaries of any fine, excise tax or penalty
resulting from any noncompliance with any applicable law, in each case in excess
of $25,000,000.
 
 
16

--------------------------------------------------------------------------------

 
 
“Foreign Government Scheme or Arrangement” has the meaning specified in Section
5.12(c).
 
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“Foreign Plan” has the meaning specified in Section 5.12(c).
 
“Fractional Share Payments” has the meaning specified in Section 7.06(f).
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.
 
 
17

--------------------------------------------------------------------------------

 
 
“Guarantors” means, collectively, Holdings, Spansion Technology, the Domestic
Subsidiaries of Holdings listed on Schedule 6.12 and each other Domestic
Subsidiary of Holdings that shall be required to execute and deliver a guaranty
or guaranty supplement pursuant to Section 6.12.
 
“Guaranty” means, collectively, the Guarantees made by Holdings and Spansion
Technology under Article X in favor of the Secured Parties and the Guaranty made
by the other Guarantors in favor of the Secured Parties, substantially in the
form of Exhibit E, together with each other guaranty and guaranty supplement
delivered pursuant to Section 6.12.
 
“Hazardous Materials” means any pollutant, contaminant, hazardous substance,
hazardous waste, medical waste, special waste, toxic substance, petroleum or
petroleum-derived substance, waste or additive, asbestos, polychlorinated
biphenyl (PCB), radioactive material, or other compound, element or substance in
any form (including products) regulated, restricted or addressed by or for which
liability could arise under any Environmental Law.
 
“Holdings” has the meaning specified in the introductory paragraph hereto.
 
“Incentive Stock Plan” means an incentive stock plan or employee benefit plan of
the Borrower.
 
“Increased Amount Date” has the meaning specified in Section 2.14.
 
“Incremental Facility” means the New Term Loans made on any Increased Amount
Date.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and not past due for more than 90 days after the date on
which such trade account was created);
 
 
18

--------------------------------------------------------------------------------

 
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)           all Attributable Indebtedness of such Person;
 
(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person or any warrant, right or option to acquire such
Equity Interest, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited liability company or similar legal entity)
in which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person.  The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.
 
“Indemnified Liabilities” means, collectively, any and all Liabilities
(including Environmental Liabilities) and (including the reasonable fees and
disbursements of one common counsel for Indemnitees provided, that an Indemnitee
will have the right to retain separate counsel to represent such Indemnitee who
may be subject to liability arising out of any claim in respect of which
indemnified coverage may be sought hereunder if and to the extent (i) the
representation of two or more Indemnitees by the same counsel would be
inappropriate due to actual or potential differing interests between them in
connection with any investigative, administrative, regulatory or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto and/or
(ii) the representation of two or more Indemnitees by the same counsel would
otherwise give rise to a conflict of interest, and any reasonable fees or
expenses incurred by Indemnitees in enforcing this indemnity) that may be
imposed on, incurred by, or asserted against any such Indemnitee, whether
brought by Holdings, the Borrower, any other Loan Party, any of their respective
Affiliates or any other Person or entity, in any manner relating to or arising
out of (i) this Agreement or the other Loan Documents or the Transaction
contemplated hereby or thereby (including the Lenders’ agreement to make Loans
or the use or intended use of the proceeds thereof, or any enforcement of any of
the Loan Documents (including any sale of, collection from, or other realization
upon any of the Collateral or the enforcement of the Guaranty)) or any action
taken or omitted by any such Person under or in connection with respect to the
foregoing, including with respect to the exercise by any Secured Party of its
respective rights or remedies under any of the Loan Documents and any
investigation by or before any Governmental Authority, litigation, or proceeding
(including any bankruptcy, insolvency, reorganization or other similar
proceeding or appellate proceeding) related to this Agreement or any other Loan
Document or the Loans, or the use of proceeds thereof, whether or not any
Indemnitee is party thereto; or (ii) any Environmental Liabilities relating to
or arising from, directly or indirectly, any Loan Party or any of their
respective Subsidiaries including any action, omission, operation, current or
former asset, or practice of any Loan Party, any of their Subsidiaries or any of
their respective predecessors, or any Release or threatened Release of any
Hazardous Materials at, on, under or from any property owned, leased or operated
at any time by any Loan Party, any of their Subsidiaries or any of their
respective predecessors or any location at which any Hazardous Materials used,
possessed, generated or disposed by or on behalf of any Loan Party, any of their
Subsidiaries or any of their respective predecessors have come to be located.
 
 
19

--------------------------------------------------------------------------------

 
 
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation under any Loan
Document.
 
“Indemnitee” has the meaning specified in Section 11.04(b).
 
“Independent Financial Advisor” means an investment banking firm of national
standing or any third-party appraiser with national standing in the United
States; provided, that such firm of appraiser is not an Affiliate of Holdings.
 
“Information” has the meaning specified in Section 11.07.
 
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; or (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date.
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
or (with the consent of all the Lenders) nine or twelve months thereafter, as
selected by the Borrower in its Committed Loan Notice; provided, that:
 
(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)           no Interest Period shall extend beyond the Maturity Date.
 
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is (i) for the purpose
of hedging the interest rate exposure of any Loan Party, (ii) approved by the
Administrative Agent, such approval not to be unreasonably withheld, and (iii)
not for speculative purposes.
 
 
20

--------------------------------------------------------------------------------

 
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to (including, without limitation, a loan, advance or
capital contribution consisting of IP Rights), Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or interest in, another
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit or
all or a substantial part of the business of, such Person.  For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
 
“IP Rights” has the meaning specified in Section 5.17.
 
“IP Security Agreements” means the Copyright Security Agreement, Patent Security
Agreement and Trademark Security Agreement.
 
“IRS” means the United States Internal Revenue Service.
 
“Japanese Receivables Subsidiary” means the Subsidiary of the Borrower at any
time holding all or substantially all of the accounts receivable owed by
Japanese customers of the Borrower and its Subsidiaries.
 
“Joinder Agreement” means a Joinder Agreement executed and delivered in
accordance with the provisions of Sections 2.14 and 6.12, substantially in the
form of Exhibit H-1 and Exhibit H-2 hereto, as applicable.
 
“Law” or “Laws” means any and all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“Lender” has the meaning specified in the introductory paragraph hereto.
 
“Lender Addendum” means, with respect to any Lender, a Lender Addendum,
substantially in the form of Exhibit I, to be executed and delivered by such
Lender as provided in Section 11.20.
 
“Lender Counterparties” means each Lender or any Affiliate of a Lender or an
Arranger or an Affiliate of an Arranger counterparty to a Secured Hedge
Agreement (including any Person who was a Lender (and any Affiliate thereof) as
of the Closing Date or the Amendment and Restatement Effective Date, but
subsequently, whether before or after entering into a Secured Hedge Agreement,
ceases to be a Lender), provided, such Affiliate appoints the Collateral Agent
as its agent and agrees to be bound by the Loan Documents as a Secured Party.
 
 
21

--------------------------------------------------------------------------------

 
 
“Lender Participation Notice” has the meaning specified in Section 2.12(c).
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
“Liabilities” means all liabilities, obligations, losses, damages (including
natural resource damages), penalties, claims, actions, judgments, suits charges,
reasonable costs (including the costs of any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation or other response action to
remove, remediate, clean up or abate any Hazardous Materials), reasonable
expenses and disbursements of any kind or nature whatsoever (including the
reasonable fees and disbursements of counsel), whether direct, indirect,
contingent or consequential and whether based on any federal, state or foreign
laws, statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).
 
“Loan” means an Original Loan that shall have been converted to a “Loan” under
the Amendment and Restatement Agreement or a New Term Loan, pursuant to Section
2.14 of this Agreement.
 
“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty,
any Joinder Agreement, any of the Collateral Documents, the Fee Letter and each
Secured Hedge Agreement.
 
“Loan Parties” means, collectively, the Borrower and each Guarantor.
 
“Margin Stock” means margin stock within the meaning of Regulation U and
Regulation X.
 
“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (i) the
business, operations, property, condition (financial or otherwise) of Holdings
and its subsidiaries taken as a whole or (ii) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Administrative Agent
and the Lenders thereunder.
 
“Material Contract” means, with respect to any Person, each contract to which
such Person is a party which is material to the business, condition (financial
or otherwise), operations, performance or properties of such Person.
 
 
22

--------------------------------------------------------------------------------

 
 
“Material Subsidiary” means the Borrower, Spansion Technology and any other
direct or indirect Domestic Subsidiary of Holdings that (a) has total assets
equal to or greater than 5% of total assets of Holdings and its Domestic
Subsidiaries taken together (calculated as of the most recent fiscal period with
respect to which the Lenders shall have received financial statements required
to be delivered pursuant to Sections 6.01(a) or (b) (or if prior to delivery of
any financial statements pursuant to such Sections, then calculated with respect
to the year end financial statements referenced in Section 5.05(a)) (the
“Required Financial Information”)) or (b) has income equal to or greater than 5%
of Consolidated Net Income (calculated for the most recent period for which the
Lenders have received the Required Financial Information and for purposes of
this clause (b) calculated to include Holdings and its Domestic Subsidiaries
taken together); provided, however, that notwithstanding the foregoing, the term
“Material Subsidiary” shall include each of those Domestic Subsidiaries that
together with Holdings and each other Material Subsidiary (i) have assets equal
to not less than 85% of Total Assets (calculated for the most recent period for
which the Lenders have received the Required Financial Information) and (ii)
generate not less than 85% of Consolidated Net Income (calculated for the most
recent period for which the Lenders have received the Required Financial
Information); provided, further, that if more than one combination of Domestic
Subsidiaries satisfies such threshold, then those Domestic Subsidiaries so
determined to be “Material Subsidiaries” shall be specified by the Borrower.
 
“Maturity Date” means December 13, 2018; provided, however, that if the Senior
Notes are not
 
(a)           refinanced or exchanged for debt with a maturity date later than
such date; or
 
(b)           otherwise redeemed or retired in full
 
in each case, prior to May 15, 2017, the Maturity Date shall be May 15, 2017;
provided further, however, that if any such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.
 
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of Holdings.
 
“MNPI” has the meaning specified in Section 2.12(a).
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
 
“Morgan Stanley” means Morgan Stanley Senior Funding, Inc.
 
“Mortgaged Properties” means, initially, the owned real properties and leasehold
and subleasehold interests of the Loan Parties specified on Schedule
4.01(c)(iii), and shall include each other parcel of real property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Section 6.12(b).
 
 
23

--------------------------------------------------------------------------------

 
 
“Mortgages” means the mortgages, mortgage amendments, deeds of trust, trust
deeds, deeds to secure debt, leasehold mortgages and leasehold deeds of trust
delivered pursuant to Section 5 of the Amendment and Restatement Agreement in
substantially the form of Exhibit G (with such changes as may be satisfactory to
the Administrative Agent and its counsel to account for local law matters).
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Net Cash Proceeds” means:
 
(a)           with respect to any Disposition by any Loan Party or any of its
Subsidiaries, the excess, if any, of (i) the sum of cash and Cash Equivalents
received in connection with such transaction (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over (ii)
the sum of (A) the principal amount of any Indebtedness that is secured by the
applicable asset and that is required to be repaid in connection with such
transaction (other than Indebtedness under the Loan Documents and the Revolving
Credit Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by such Loan Party or such Subsidiary in connection with such
transaction and (C) income taxes reasonably estimated to be actually payable
within two years of the date of the relevant transaction as a result of any gain
recognized in connection therewith; provided, that if the amount of any
estimated taxes pursuant to subclause (C) exceeds the amount of taxes actually
required to be paid in cash in respect of such Disposition, the aggregate amount
of such excess shall constitute Net Cash Proceeds;
 
(b)           with respect to the sale or issuance of any Equity Interest by any
Loan Party or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i) the
sum of the cash and Cash Equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by such Loan Party or
such Subsidiary in connection therewith; and
 
(c)           with respect to the receipt of any Extraordinary Receipt, the
excess of (i) the sum of the cash and Cash Equivalents received in connection
with such Extraordinary Receipt over (ii) the sum of (A) the reasonable and
customary out-of-pocket expenses, incurred by such Loan Party or such Subsidiary
in connection therewith and (B) income taxes reasonably estimated to be actually
payable within two years of the date of the relevant transaction as a result of
any gain recognized in connection therewith; provided, that if the amount of any
estimated taxes pursuant to subclause (B) exceeds the amount of taxes actually
required to be paid in cash in respect of such Extraordinary Receipts, the
aggregate amount of such excess shall constitute Net Cash Proceeds.
 
“Net Insurance/Condemnation Proceeds” means an amount equal to:  (i) any cash
payments or proceeds received by any Loan Party or any of their respective
Subsidiaries (a) under any casualty or “key man” insurance policies in respect
of any covered loss thereunder, or (b) as a result of the taking of any assets
of any Loan Party or any of their respective Subsidiaries by any Person pursuant
to the power of eminent domain, condemnation or otherwise, or pursuant to a sale
of any such assets to a purchaser with such power under threat of such a taking,
minus (ii) (a) any actual and reasonable costs incurred by any Loan Party or any
of their respective Subsidiaries in connection with the adjustment or settlement
of any claims of any Loan Party or such Subsidiary in respect thereof, (b)
payment of the outstanding principal amount of, premium or penalty, if any, and
interest on, any Indebtedness or other financing obligation permitted hereunder
that is secured by a Lien on the stock or assets in question and that is
required to be repaid under the terms thereof as a result of such taking and (c)
any bona fide direct costs incurred in connection with any sale of such assets
as referred to in clause (i)(b) of this definition, including income taxes paid
or payable as a result of any gain recognized in connection therewith (after
taking into account any available tax credits or deductions and any tax-sharing
arrangements).
 
 
24

--------------------------------------------------------------------------------

 
 
“Net Working Capital” means, the excess of (a) the sum of all amounts (other
than cash and Investments permitted under Section 7.03(a)) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of Holdings and its
consolidated Subsidiaries at such date over (b) the sum of all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings
and its consolidated Subsidiaries on such date, including deferred revenue but
excluding, without duplication, (i) the current portion of any Consolidated
Funded Indebtedness, (ii) the current portion of interest and (iii) the current
portion of current and deferred income taxes.
 
“New Revolving Loan Commitment” has the meaning specified in Section 1 of the
Revolving Credit Agreement.
 
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
 
“NPL” means the National Priorities List under CERCLA.
 
“New Term Loan Lender” as defined in Section 2.14.
 
“New Term Loans” as defined in Section 2.14.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan and all liabilities and obligations of every
nature of any Loan Party to Lender Counterparties under any Secured Hedge
Agreement, whether direct or indirect (including those acquired by assumption),
in each case absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
 
“OFAC” has the meaning specified in Section 5.26.
 
 
25

--------------------------------------------------------------------------------

 
 
“OFAC Compliance Certificate” means a compliance certificate in form and
substance satisfactory to the Administrative Agent.  The OFAC Compliance
Certificate shall specify, at minimum, that the certifying Person is in full
compliance with all applicable Sanctions.
 
“Offered Loans” has the meaning specified in Section 2.12(c).
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Original Facility” means the Original Loans outstanding on the Amendment and
Restatement Effective Date.
 
“Original Loan” means a term loan made pursuant to Section 2.01(a) of the
Existing Term Loan Agreement which is outstanding immediately prior to the
effectiveness of the Amendment and Restatement Agreement on the Amendment and
Restatement Effective Date.
 
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, or Participant or any other recipient of any payment to be made by or on
account of any Obligation of any Loan Party, Taxes imposed as a result of a
present or former connection between such recipient and the jurisdiction
imposing such Tax (other than connections arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, mortgage recording taxes, charges or similar
levies arising from any payment made hereunder or under any other Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06(a)).
 
“Outstanding Amount” means the aggregate outstanding principle amount of Loans
on any date after giving effect to any borrowings and prepayments or repayments
of Loans occurring on such date.
 
“Participant” has the meaning specified in Section 11.06(c)(i).
 
 
26

--------------------------------------------------------------------------------

 
 
“Participant Register” has the meaning specified in Section 11.06(c)(iii).
 
“Patent Security Agreement” means that certain Patent Security Agreement, dated
as of May 10, 2010 (as amended, restated or otherwise modified), between each of
the Borrower, Holdings, Spansion Technology and certain of their subsidiaries
from time to time parties thereto and the Collateral Agent.
 
“PATRIOT Act” has the meaning specified in Section 11.17.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“PCAOB” means the Public Company Accounting Oversight Board.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
 
“Perfection Certificate” has the meaning given such term in Section 1.03 of the
Security Agreement.
 
“Permitted Encumbrances” has the meaning specified in the Mortgages.
 
“Permitted Tax Payment” means the payment of any dividend or distribution to
Holdings in an amount not to exceed the combined federal, state and local income
tax liabilities of Holdings attributable to net taxable income of the Borrower
and its Subsidiaries to the extent such income is included in a consolidated,
combined or similar return of Holdings.  Each tax distribution shall be
calculated and distributed so that Holdings shall receive a tax distribution
sufficient to pay the income taxes required to be paid (after giving effect to
any income tax credits, losses carried forward, or similar reductions to income
taxes due) in respect of the relevant period.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Platform” has the meaning specified in Section 6.02.
 
“Pledged Debt” has the meaning specified in Section 2.01 of the Security
Agreement.
 
“Pledged Equity” has the meaning specified in Section 2.01 of the Security
Agreement.
 
“Prime Rate” has the meaning specified in the definition of “Base Rate.”
 
 
27

--------------------------------------------------------------------------------

 
 
“Principal Office” means, for any applicable Person, such Person’s “Principal
Office” as set forth on Schedule 11.02, Administrative Questionnaire or Lender
Addendum, as applicable, or such other office as such Person may from time to
time designate in writing to the Borrower, the Administrative Agent and each
Lender.
 
“pro forma basis” has the meaning specified in Section 1.03(b).
 
“Proposed Discounted Prepayment Amount” has the meaning specified in Section
2.12(b).
 
“Public Lender” has the meaning specified in Section 6.02.
 
“Purchase Commitments” means unconditional purchase commitments for goods and
services incurred in the ordinary course of business and consistent with past
practice.
 
“Qualifying Lenders” has the meaning specified in Section 2.12(d).
 
“Register” has the meaning specified in Section 11.06(b)(iv).
 
“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of Holdings as prescribed by the Securities Laws.
 
“Regulation S-X” means Regulation S-X, as promulgated by the SEC (or any
successor provision thereto).
 
“Release” means any release, spill, leak, flow, emission, leaking, pumping,
pouring, emptying, injection, escaping, deposit, disposal, discharge, dispersal,
dumping, seepage, leaching or migration of any Hazardous Material into the
indoor or outdoor environment (including the abandonment or disposal of any
barrels, containers or other closed receptacles containing any Hazardous
Material), including the movement of any Hazardous Material through the air,
soil, surface water or groundwater.
 
“Repricing Transaction” means the prepayment or refinancing of all or any
portion of the Facility substantially concurrently with the incurrence by the
Borrower or any Affiliate thereof of any Indebtedness having a lower cost
financing than, or any amendment to the Facility that has the effect of reducing
effective yield (taking into account, for example, the interest rate margin, any
interest rate floor and original issue discount) then applicable to, the
Facility (including any mandatory assignment in connection therewith) but
excluding in connection with a Change of Control.
 
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Outstanding Amount; provided, that the portion of the
Outstanding Amount held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan
Party.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
 
 
28

--------------------------------------------------------------------------------

 
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Capital Stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment, but not including interest payments on any convertible
debt before conversion occurs.
 
“Revolving Credit Agent” means Morgan Stanley in its capacity as agent for the
lenders under the Revolving Credit Agreement.
 
“Revolving Credit Agreement” means that certain Revolving Credit Agreement dated
as of the date hereof among the Borrower, Holdings, certain of its Domestic
Subsidiaries, the Revolving Credit Agent and a syndicate of lenders.
 
“Revolving Credit Loan Documents” means the Revolving Credit Agreement and the
“Loan Documents” as defined therein.
 
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor to its rating agency business.
 
“Sanctions” has the meaning specified in Section 5.26.
 
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Hedge Agreement” means (i) any Interest Rate Agreement or (ii) any Swap
Contract which is (a) approved by the Administrative Agent, such approval not to
be unreasonably withheld, and (b) not for speculative purposes.
 
“Secured Parties” means, collectively, the Collateral Agent, the Lenders, the
Lender Counterparties, and the other Persons the Obligations owing to which are
or are purported to be secured by the Collateral under the terms of the
Collateral Documents.
 
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.
 
“Security Agreement” means the Amended and Restated Pledge and Security
Agreement, in substantially the form of Exhibit F, together with each other
pledge and security agreement and pledge and security agreement supplement
delivered pursuant to Section 6.12.
 
 
29

--------------------------------------------------------------------------------

 
 
“Security Agreement Supplement” has the meaning specified in Section 1.03 of the
Security Agreement.
 
“Senior Notes” means the 7.875% Senior Notes due 2017 issued under the Senior
Notes Indenture.
 
“Senior Notes Indenture” means that certain Indenture entered into by the
Borrower in connection with the issuance of the Senior Notes, together with all
instruments and other agreements entered into by the Borrower in connection
therewith.
 
“Senior Secured Debt” shall mean, on any date, Consolidated Funded Indebtedness
secured by a Lien on any assets of Holdings or any of its Subsidiaries (other
than Liens ranking junior to the Liens securing the Obligations).
 
“Senior Secured Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Senior Secured Debt as of such date to (b) Consolidated EBITDA.
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
 
“Spansion Technology” has the meaning specified in the introductory paragraph
hereto.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided that
Capped Call Transactions shall not constitute Swap Contracts.
 
 
30

--------------------------------------------------------------------------------

 
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the Indebtedness of such
Person (without regard to accounting treatment).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Total Assets” means, with respect to any date of determination, Holdings’ total
consolidated assets shown on its consolidated balance sheet in accordance with
GAAP on the last day of the fiscal quarter prior to the date of determination.
 
“Trademark Security Agreement” means that certain Amended and Restated Trademark
Security Agreement, dated as of the date hereof (as amended, restated or
otherwise modified), between each of the Borrower, Holdings, Spansion Technology
and certain of their subsidiaries from time to time parties thereto, and the
Collateral Agent.
 
 
31

--------------------------------------------------------------------------------

 
 
“Transaction”  means, collectively, (a) the entering into by the Loan Parties
and their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, (b) the execution and delivery of the Revolving Credit
Loan Documents, (c) the prepayment in full on the Amendment and Restatement
Effective Date of the Indebtedness outstanding under the Existing Revolving
Credit Agreement and (d) the payment of the fees and expenses incurred in
connection with the consummation of the foregoing.
 
“Transaction Documents” means the Loan Documents and the Revolving Credit Loan
Documents.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
 
“Unfunded Pension Liability” means an “accumulated funding deficiency” within
the meaning of Section 302 of ERISA or Section 412 of the Code.
 
“United States” and “U.S.” mean the United States of America.
 
“U.S. Loan Party” means any Loan Party that is organized under the Laws of one
of the states of the United States of America or the District of Columbia and
that is not a CFC.
 
“Withholding Agent” means any Loan Party and the Administrative Agent.
 
1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
 
32

--------------------------------------------------------------------------------

 
 
(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
1.03        Accounting Terms.  (a)  Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein and provided, that notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Statement of Financial Accounting
Standards 159, “The Fair Value Option for Financial Assets and Financial
Liabilities”, or any successor thereto (including pursuant to the Accounting
Standards Codification), to value any Indebtedness of Holdings or any Subsidiary
at “fair value”, as defined therein.
 
(a)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any provision (including, any definition, financial ratio or
requirement set forth in any Loan Document), and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided, that until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
 
(b)           Pro Forma Calculations.  Notwithstanding anything herein to the
contrary, any calculation of the Consolidated Leverage Ratio for any period
during which an Acquisition or Disposition shall have occurred (or shall be
deemed to have occurred for the purposes described in clause (ii) of this
Section 1.03(b)) shall each be made on a pro forma basis for purposes of making
the following determinations:
 
 
33

--------------------------------------------------------------------------------

 
 
(i)            determining compliance with the Consolidated Leverage Ratio
(other than whether the conditions precedent for a proposed transaction have
been satisfied as contemplated by subsection (ii) of this Section 1.03(b));
 
(ii)           determining whether the conditions precedent have been satisfied
for a proposed transaction which is permitted hereunder only so long as no
Default will result from the consummation thereof, including, without
limitation, any Disposition or any Investment which results in an Acquisition;
and
 
(iii)          determining whether a mandatory prepayment is required to be made
by the Borrower pursuant to Section 2.03(b)(i) or (iii).
 
“pro forma basis” means, for purposes of calculating any financial ratio
(including the Consolidated Leverage Ratio) or financial amount for any
Measurement Period (including Consolidated EBITDA) for any of the purposes
specified in this Section 1.03(b), and with respect to each proposed Acquisition
or Disposition and each such transaction actually consummated in such
Measurement Period, that such financial ratio or financial amount shall be
calculated on a pro forma basis based on the following assumptions:  (a) each
such transaction shall be deemed to have occurred on the first day of such
Measurement Period; (b) any funds to be used by any Person in consummating any
such transaction will be assumed to have been used for that purpose as of the
first day of such Measurement Period; (c) any Indebtedness to be incurred by any
Person in connection with the consummation of any such transaction will be
assumed to have been incurred on the first day of such Measurement Period; (d)
the gross interest expenses, determined in accordance with GAAP, with respect to
such Indebtedness assumed to have been incurred on the first day of such
Measurement Period that bears interest at a floating rate shall be calculated at
the current rate (as of the date of such calculation) under the agreement
governing such Indebtedness (including this Agreement if the Indebtedness is
incurred hereunder); and (e) any gross interest expense, determined in
accordance with GAAP, with respect to Indebtedness outstanding during such
Measurement Period that was or is to be refinanced with proceeds of a
transaction assumed to have been incurred as of the first day of the Measurement
Period will be excluded from such calculations (and to the extent not already
excluded pursuant to clause (a) or (b) above, the principal amount of such
Indebtedness shall be excluded).
 
1.04        Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
1.05        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to New York, New York time (daylight or
standard, as applicable).
 
 
34

--------------------------------------------------------------------------------

 
 
1.06        Currency Equivalents Generally.  Any amount specified in this
Agreement (other than in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars.  For purposes of this Section 1.06, the “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 1:00 p.m. on the date two Business Days
prior to the date of such determination; provided, that the Administrative Agent
may obtain such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such
currency.  Notwithstanding the foregoing, for purposes of any determination
under Article VI, Article VII or Article VIII or any determination under any
other provision of this Agreement expressly requiring the use of a current
exchange rate, all amounts incurred, outstanding or proposed to be incurred or
outstanding in currencies other than Dollars shall be translated into Dollars at
currency exchange rates in effect on the date of such determination; provided,
however, that for purposes of determining compliance with Article VII with
respect to the amount of any Indebtedness, Investment, Disposition or Restricted
Payment in a currency other than Dollars, no Default shall be deemed to have
occurred solely as a result of changes in rates of exchange occurring after the
time such Indebtedness or Investment is incurred or Disposition or Restricted
Payment made; provided, that for the avoidance of doubt, the foregoing
provisions of this Section 1.06 shall otherwise apply to such Sections,
including with respect to determining whether any Indebtedness or Investment may
be incurred or Disposition or Restricted Payment made at any time under such
Sections.
 
ARTICLE II
THE COMMITMENTS AND LOANS
 
2.01        The Original Loans.  The Borrower and the Lenders (a) acknowledge
the making of the Original Loans under the Existing Term Loan Agreement, in the
initial aggregate amount of $450,000,000, of which $218,788,924.37 remain
outstanding on the Amendment and Restatement Effective Date, and (b) agree that,
to the extent outstanding on the Amendment and Restatement Effective Date, the
Original Loans shall continue to be outstanding as Loans under the Amendment and
Restatement Agreement, pursuant to the terms and conditions of this Agreement
and the other Loan Documents.  Amounts repaid or prepaid in respect of the
Original Loans may not be reborrowed.  Original Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
 
2.02        Borrowings, Conversions and Continuations of Loans.
 
(a)           Borrowings, Conversions and Continuations Generally.  Each
Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which shall be made in
writing.  Each such notice must be received by the Administrative Agent not
later than 1:00 p.m. (New York City time) (i) three Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and
(ii) on the requested date of any Borrowing of Base Rate Loans.  Each telephonic
notice by the Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Committed Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower.  Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof.  Each Committed Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Borrowing, a conversion
of Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto.  If the Borrower fails to specify a
Type of Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.
 
 
35

--------------------------------------------------------------------------------

 
 
(b)           Notice to Lenders and Borrowings.  Following receipt of a
Committed Loan Notice, the Administrative Agent shall promptly notify each
Lender of the amount of its Applicable Percentage under the Facility of the
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in Section 2.02(a).  In
the case of a Borrowing, each applicable Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s office not later than 1:00 p.m. (New York City time) on
the Business Day specified in the Committed Loan Notice. Upon satisfaction of
all applicable conditions therefor, the Administrative Agent shall cause all
funds so received to be credited to the account of the Borrower as designated in
writing to the Administrative Agent by the Borrower.
 
(c)           Eurodollar Rate Loans.  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.
 
(d)           Notice of Interest Rate.  The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in the Prime Rate
used in determining the Base Rate.
 
 
36

--------------------------------------------------------------------------------

 
 
(e)           Maximum Interest Periods.  After giving effect to all Borrowings,
all conversions of Loans from one Type to the other, and all continuations of
Loans as the same Type, there shall not be more than five (5) Interest Periods
in effect in respect of the Facility.
 
2.03        Prepayments.
 
(a)           Optional Prepayments.  The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part (i) at any time prior to the first anniversary of the
Amendment and Restatement Effective Date; provided, that if the Borrower (x)
makes any prepayment of Loans in connection with any Repricing Transaction or
(y) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each Lender, (I) in the case of clause (x), a prepayment premium of
1% of the amount of the Loans being prepaid (plus all accrued and unpaid
interest and breakage costs, if any, payable pursuant to Section 3.05) and (II)
in the case of clause (y), a payment equal to 1% of the aggregate amount of the
Loans outstanding immediately prior to such amendment and (ii) thereafter at any
time without premium or penalty (other than breakage costs, if any, payable
pursuant to Section 3.05); provided, that (A) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (New York time) (1) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (2)
one Business Day prior to the date of prepayment of Base Rate Loans; (B) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof; and (C) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment, the Facility to which such prepayment shall apply and
the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be
prepaid, the Interest Period(s) of such Loans.  The Administrative Agent will
promptly notify each Lender and each Lender Counterparty of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage).  If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Each prepayment of the outstanding Loans
pursuant to this Section 2.03(a) shall be applied to the remaining scheduled
principal repayment installments of the Loan on a pro-rata basis, and each such
prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages in respect of the Facility.
 
(b)           Mandatory Prepayments.
 
(i)            Excess Cash Flow.  Within five Business Days after financial
statements have been delivered for any fiscal year pursuant to Section 6.01(a),
the Borrower shall prepay an aggregate principal amount of Loans equal to (A) if
Holdings’ Consolidated Leverage Ratio at the end of such fiscal year is greater
than or equal to 2.5 to 1.0, 50% of Excess Cash Flow or (B) if Holdings’
Consolidated Leverage Ratio at the end of such fiscal year is less than 2.5 to
1.0, 25% of Excess Cash Flow; in each case, for the fiscal year covered by such
financial statements (such prepayments to be applied as set forth in clause
(vii) below).
 
 
37

--------------------------------------------------------------------------------

 
 
(ii)           Dispositions and Extraordinary Receipts.  If any Loan Party or
any of its Subsidiaries, (i) Disposes of any property (other than any
Disposition of any property permitted by Section 7.05(b), (c), (d), (e), (f) or
(h) (but solely with respect to Dispositions of IP Rights and Dispositions of
probe cards and other assets to partners, suppliers or subcontractors in
connection with the provision of services or products to the Borrower or its
Subsidiaries in the ordinary course of business in the case of Section 7.05(h))
in a single or series of related transactions which results in the realization
by such Person of Net Cash Proceeds in excess of $10,000,000 per fiscal year or
(ii) receives Extraordinary Receipts in excess of $10,000,000 per fiscal year,
the Borrower shall prepay an aggregate principal amount of Loans equal to (x)
100% of such Net Cash Proceeds or (y) (1) 75% of such Extraordinary Receipts if
the Consolidated Leverage Ratio as of the most recent Measurement Period at the
time of receipt of such proceeds was greater than 2.75 to 1.00, (2) 50% of such
Extraordinary Receipts if the Consolidated Leverage Ratio as of the most recent
Measurement Period at the time of receipt of such proceeds was less than or
equal to 2.75 to 1.00 and greater than 2.25 to 1.00, (3) 25% of such
Extraordinary Receipts if the Consolidated Leverage Ratio as of the most recent
Measurement Period at the time of receipt of such proceeds was less than or
equal to 2.25 to 1.00 and greater than 1.75 to 1.00 and (4) 0% of such
Extraordinary Receipts if the Consolidated Leverage Ratio as of the most recent
Measurement Period at the time of receipt of such proceeds was less than or
equal to 1.75 to 1.00, as the case may be, in each case above such threshold
amounts promptly following receipt thereof by such Person (such prepayments to
be applied as set forth in clause (vii) below); such Extraordinary Receipts, as
applicable, promptly following receipt thereof by such Person (such prepayments
to be applied as set forth in clause (vii) below); provided, however, that, with
respect to any Net Cash Proceeds realized under a Disposition or Extraordinary
Receipts described in this Section 2.03(b)(ii), at the election of the Borrower
(as notified by the Borrower to the Administrative Agent on or prior to the date
of such Disposition or promptly (but in no event no later than ten Business
Days) following receipt of such Extraordinary Receipt), and so long as no
Default shall have occurred and be continuing, such Loan Party or such
Subsidiary may reinvest all or any portion of such Net Cash Proceeds or
Extraordinary Receipts, as the case may be, in operating assets so long as (i)
within 270 days after the receipt of such Net Cash Proceeds or Extraordinary
Receipts, as the case may be, such purchase shall have been consummated or (ii)
within 270 days after the receipt of such Net Cash Proceeds or Extraordinary
Receipts such Loan Party has entered into a binding commitment to consummate
such purchase and within 365 days after the receipt of such Net Cash Proceeds or
Extraordinary Receipts, such purchase shall have been consummated, (in each case
as certified by the Borrower in writing to the Administrative Agent); and
provided, further, that any Net Cash Proceeds or Extraordinary Receipts not so
reinvested shall be immediately applied to the prepayment of the Loans as set
forth in this Section 2.03(b)(ii).
 
(iii)          [Reserved.]
 
 
38

--------------------------------------------------------------------------------

 
 
(iv)          Debt Issuance.  Upon the incurrence or issuance by any Loan Party
or any of its Subsidiaries of any Indebtedness (other than (x) Excluded Debt
Issuances and (y) Indebtedness expressly permitted to be incurred or issued
pursuant to Section 7.02), the Borrower shall prepay an aggregate principal
amount of Loans equal to 50% of all Net Cash Proceeds received therefrom
immediately upon receipt thereof by such Loan Party or such Subsidiary (such
prepayments to be applied as set forth in clause (vii) below).
 
(v)           Insurance/Condemnation Proceeds.  Promptly (but in no event later
than ten Business Days) following the date of receipt by any Loan Party or any
of their respective Subsidiaries, or the Administrative Agent as loss payee, of
any Net Insurance/Condemnation Proceeds in excess of $10,000,000 individually or
in the aggregate, the Borrower shall prepay the Loans as set forth in clause
(vii) below in an aggregate amount equal to such Net Insurance/Condemnation
Proceeds; provided, that (x) at the election of the Borrower (as notified by the
Borrower to the Administrative Agent promptly (but in no event later than ten
Business Days) following receipt of such Net Insurance/Condemnation Proceeds),
and so long as no Default shall have occurred and be continuing, such Loan Party
or such Subsidiary may reinvest all or any portion of such Net
Insurance/Condemnation Proceeds in operating assets so long as (i) within 270
days after the receipt of such Net Insurance/Condemnation Proceeds, such
purchase shall have been consummated or (ii) within 270 days after the receipt
of such Net Insurance/Condemnation Proceeds such Loan Party has entered into a
binding commitment to consummate such purchase and within 365 days after the
receipt of such Net Insurance/Condemnation Proceeds, such purchase shall have
been consummated, (in each case as certified by the Borrower in writing to the
Administrative Agent); and provided, further, that any Net
Insurance/Condemnation Proceeds not subject to such definitive agreement or so
reinvested shall be immediately applied to the prepayment of the Loans as set
forth in this Section 2.03(b)(v).
 
(vi)          [Reserved.]
 
(vii)         Application of Prepayments Generally.  Each prepayment of Loans
pursuant to the foregoing provisions of this Section 2.03(b) or Section 6.07(b)
shall be applied to the remaining scheduled principal repayment installments of
the Facility as directed by the Borrower.  Notwithstanding the foregoing, each
Lender shall have the right to reject its pro-rata share of any prepayment made
in accordance with this Section 2.03(b), in which case the amounts so rejected
shall not be prepaid.  The Borrower shall give the Administrative Agent written
notice of any prepayment made in accordance with this Section 2.03(b) no later
than 1:00 p.m. (New York time) five business days prior to the date of the
proposed prepayment indicating the amount of such prepayment to be applied to
the Loans and, upon receiving such notice from the Borrower, the Administrative
Agent shall promptly forward such notice of proposed prepayment to all Lenders
and Lender Counterparties.  Any Lender who is exercising its right to reject its
pro-rata share of any prepayment made in accordance with this Section 2.03(b)
shall so advise the Administrative Agent no later than 4:00 p.m. (New York
time)on the date that is two Business Days after the date of such notice from
the Administrative Agent and the Administrative Agent shall promptly thereafter
notify the Borrower thereof.  If any Lender does not reply to the Administrative
Agent within such two Business Day period, such Lender will be deemed to have
waived any part of such prepayment.  Any amounts or proceeds remaining may be
retained by the Borrower.
 
 
39

--------------------------------------------------------------------------------

 
 
2.04        Termination or Reduction of Commitments.  The Borrower and the
Lenders acknowledge that the Aggregate Commitments were automatically and
permanently reduced to zero on the Closing Date.
 
2.05        Repayment of Loans.  It is understood and agreed that all payments
due under Section 2.05 of the Existing Term Loan Agreement have been made prior
to the Amendment and Restatement Effective Date.  The Borrower shall repay to
the Lenders the aggregate principal amount of all Loans in equal quarterly
installments of 1.0% per annum of the aggregate principal amount of all Loans
outstanding on the Amendment and Restatement Effective Date on the last Business
Day of each March, June, September and December (which amounts shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.03); provided, however, that the final principal
repayment installment of the Loans shall be repaid on the Maturity Date and in
any event shall be in an amount equal to the aggregate principal amount of all
Loans outstanding on such date.
 
2.06        Interest.  (a)  Interest Rates.  Subject to the provisions of
Section 2.08, (i) each Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period applicable thereto
at a rate per annum equal to the Eurodollar Rate for such Interest Period plus
the Applicable Margin; and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin.
 
(a)           Default Rate.
 
(i)            Upon the occurrence and during the continuance of any Event of
Default, if any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then the outstanding principal on any Loans and all
other unpaid amounts due and payable hereunder shall thereafter bear interest at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
 
(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then such amount due and payable hereunder shall thereafter bear
interest until paid at a fluctuating interest rate per annum at all times equal
to the Default Rate to the fullest extent permitted by applicable Laws.
 
(iii)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
(b)           Interest Payment Date.  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and on the
Maturity Date and at such other times as may be specified herein.  Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.
 
 
40

--------------------------------------------------------------------------------

 
 
2.07        Fees.  The Borrower agrees to pay on the Amendment and Restatement
Effective Date to each Lender party to the Amendment and Restatement Agreement
as a Lender on the Amendment and Restatement Effective Date, a closing fee in an
amount equal to 0.50% of its Loans.  Such closing fee will be in all respects
fully earned, due and payable on the Amendment and Restatement Effective Date
and non-refundable and non-creditable thereafter.
 
2.08        Computation of Interest and Fees.  All computations of interest for
Base Rate Loans, which are calculated on the basis of the Prime Rate, shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed.  All other computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided, that any Loan that is repaid
on the same day on which it is made shall, subject to Section 2.10(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
2.09        Evidence of Debt.  (a)  Accounts and Records of Loans.  The Loans
made by each Lender shall be evidenced by one or more accounts or records
maintained by such Lender and by the Administrative Agent in the ordinary course
of business.  The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the Loans
made by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.  In the event of any conflict between any accounts and records
and the Register, the Register shall control in the absence of manifest error.
 
(a)           Accounts and Records of Purchases and Sales.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
 
2.10        Payments Generally; the Administrative Agent’s Clawback.  
 
(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s office in Dollars and in immediately available funds not later than 1:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 1:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected on computing interest or fees, as the case may be.  Upon
written or verbal authorization from the Borrower, the Administrative Agent may
automatically deduct from any deposit account designated by the Borrower and
held with the Administrative Agent the amount of any principal, interest or fees
when due hereunder or under the other Loan Documents.  All payments hereunder
shall be made in Dollars.
 
 
41

--------------------------------------------------------------------------------

 
 
(b)           Borrowing Presumptions.
 
(i)            Funding by Lenders; Presumption by the Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
three Business Days prior to the proposed date of any Borrowing of Eurodollar
Rate Loans (or, in the case of any Borrowing of Base Rate Loans, one Business
Day prior to 1:00 p.m. (New York City time) on the date of any Borrowing) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.02 (or,
in the case of a Borrowing of Base Rate Loans, that such Lender has made such
share available in accordance with and at the time required by Section 2.02) and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
 
 
42

--------------------------------------------------------------------------------

 
 
(ii)           Payments by Borrower; Presumptions by the Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not distributed to the Borrower by the Administrative Agent because
the conditions set forth in Section 4.01 of the Existing Term Loan Agreement are
not satisfied or waived in accordance with the terms thereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender),
without interest, to such Lender.
 
(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 11.04(c) are
several and not joint.  The failure of any Lender to make any Loan or to make
any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan or to make its payment under Section 11.04(c).  Notwithstanding
anything set forth herein to the contrary, a Defaulting Lender shall not have
any voting or consent rights under or with respect to any Loan Document or
constitute a “Lender” (or be, or have its Loans and Commitments, included in the
determination of “Required Lenders” or “Lenders entitled to such payment”
pursuant to Section 11.01) for any voting or consent rights under or with
respect to any Loan Document, except that (i) the Commitment of such Defaulting
Lender may not be increased and the principal amount and rate of interest of any
Loan of such Defaulting Lender may not be reduced without the consent of such
Defaulting Lender and (ii) such Defaulting Lender shall have such voting or
consent rights with respect to any matter that causes a Material Adverse Effect
or disproportionate impact on such Defaulting Lender.  Moreover, for the
purposes of determining Required Lenders, the Loans and Commitments held by
Defaulting Lenders shall be excluded from the total Loans and Commitments
outstanding.
 
 
43

--------------------------------------------------------------------------------

 
 
(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
(f)            Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.
 
2.11        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of the Facility due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time, to (ii) the aggregate amount of the
Obligations in respect of the Facility due and payable to all Lenders hereunder
and under the other Loan Documents at such time) of payments on account of the
Obligations in respect of the Facility due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations in respect of the Facility owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time, to (ii) the aggregate amount of the Obligations in respect of the
Facility owing (but not due and payable) to all Lenders hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations in
respect of the Facility owing (but not due and payable) to all Lenders hereunder
and under the other Loan Documents at such time obtained by all of the Lenders
at such time, then, in each case under clauses (a) and (b) above, the Lender
receiving such greater proportion shall (A) notify the Administrative Agent of
such fact, and (B) purchase (for cash at face value) participations in the
Loans, or make such other adjustments as shall be equitable, so that the benefit
of all such payments shall be shared by the Lenders ratably (except as set forth
in Section 2.12) in accordance with the aggregate amount of Obligations in
respect of the Facility then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be; provided, that:
 
(i)                            if any such participations or subparticipations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations or subparticipations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and
 
(ii)                           the provisions of this Section shall not be
construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or (B) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or Participant, other than to the Borrower or
any Subsidiary thereof (as to which the provisions of this Section shall apply).
 
 
44

--------------------------------------------------------------------------------

 
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
2.12        Discounted Voluntary Prepayment
 
(a)           Notwithstanding anything to the contrary in Sections 2.03, 2.05,
2.10, 2.11 and 11.08 (which provisions shall not be applicable to this Section
2.12), the Borrower shall have the right at any time and from time to time to
prepay the Loans to the Lenders at a discount to the par value of such Loans and
on a non pro rata basis (each, a “Discounted Voluntary Prepayment”) pursuant to
the procedures described in this Section 2.12; provided, that (A) any Discounted
Voluntary Prepayment shall be offered to all Lenders with Loans on a pro rata
basis and (B) the Borrower shall deliver to the Administrative Agent a
certificate stating that (1) no Default has occurred and is continuing or would
result from the Discounted Voluntary Prepayment, (2) each of the conditions to
such Discounted Voluntary Prepayment contained in this Section 2.12(a) has been
satisfied, (3) the Borrower does not have any material non-public information
(“MNPI”) with respect to any Loan Party that either (a) has not been disclosed
to the Lenders (other than Lenders that do not wish to receive MNPI with respect
to any Loan Party) prior to such time or (b) if not disclosed to the Lenders,
could reasonably be expected to have a material effect upon, or otherwise be
material, (i) to a Lender’s decision to participate in any Discounted Voluntary
Prepayment or (ii) to the market price of the Loans.
 
(b)           To the extent the Borrower seeks to make a Discounted Voluntary
Prepayment, the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit K hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay the Loans in an aggregate
principal amount specified therein by the Borrower (each, a “Proposed Discounted
Prepayment Amount”), in each case at a discount to the par value of such Loans
as specified below.  The Proposed Discounted Prepayment Amount of the Loans
shall not be less than $5,000,000.  The Discounted Prepayment Option Notice
shall further specify with respect to the proposed Discounted Voluntary
Prepayment: (A) the Proposed Discounted Prepayment Amount of Loans, (B) a
discount range (which may be a single percentage) selected by the Borrower with
respect to such proposed Discounted Voluntary Prepayment (representing the
percentage of par of the principal amount of Loans to be prepaid) (the “Discount
Range”), and (C) the date by which Lenders are required to indicate their
election to participate in such proposed Discounted Voluntary Prepayment which
shall be at least five Business Days following the date of the Discounted
Prepayment Option Notice (the “Acceptance Date”).
 
(c)           Upon receipt of a Discounted Prepayment Option Notice in
accordance with Section 2.12(b), the Administrative Agent shall promptly notify
each Lender thereof.  On or prior to the Acceptance Date, each such Lender may
specify by written notice substantially in the form of Exhibit L hereto (each, a
“Lender Participation Notice”) to the Administrative Agent (A) a minimum price
(the “Acceptable Price”) within the Discount Range (for example, 80% of the par
value of the Loans to be prepaid) and (B) a maximum principal amount (subject to
rounding requirements specified by the Administrative Agent) of Loans with
respect to which such Lender is willing to permit a Discounted Voluntary
Prepayment at the Acceptable Price (“Offered Loans”).  Based on the Acceptable
Prices and principal amounts of Loans specified by the Lenders in the applicable
Lender Participation Notice, the Administrative Agent, in consultation with the
Borrower, shall determine the applicable discount for Loans (the “Applicable
Discount”), which Applicable Discount shall be (A) the percentage specified by
the Borrower if the Borrower has selected a single percentage pursuant to
Section 2.12(c) for the Discounted Voluntary Prepayment or (B) otherwise, the
lowest Acceptable Price at which the Borrower can pay the Proposed Discounted
Prepayment Amount in full (determined by adding the principal amounts of Offered
Loans commencing with the Offered Loans with the lowest Acceptable Price);
provided, however, that in the event that such Proposed Discounted Prepayment
Amount cannot be repaid in full at any Acceptable Price, the Applicable Discount
shall be the highest Acceptable Price specified by the Lenders that is within
the Discount Range.  The Applicable Discount shall be applicable for all Lenders
who have offered to participate in the Voluntary Discounted Prepayment and have
Qualifying Loans (as defined below).  Any Lender with outstanding Loans whose
Lender Participation Notice is not received by the Administrative Agent by the
Acceptance Date shall be deemed to have declined to accept a Discounted
Voluntary Prepayment of any of its Loans at any discount to their par value
within the Applicable Discount.
 
 
45

--------------------------------------------------------------------------------

 
 
(d)           The Borrower shall make a Discounted Voluntary Prepayment by
prepaying those Loans (or the respective portions thereof) offered by the
Lenders (“Qualifying Lenders”) that specify an Acceptable Price that is equal to
or lower than the Applicable Discount (“Qualifying Loans”) at the Applicable
Discount; provided, that if the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would exceed
the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent).  If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.
 
(e)           Each Discounted Voluntary Prepayment shall be made within four
Business Days of the Acceptance Date (or such other date as the Administrative
Agent shall reasonably agree, given the time required to calculate the
Applicable Discount and determine the amount and holders of Qualifying Loans),
without premium or penalty (but subject to Section 3.05), upon irrevocable
notice substantially in the form of Exhibit M hereto (each a “Discounted
Voluntary Prepayment Notice”), delivered to the Administrative Agent no later
than 11:00 a.m., three Business Days prior to the date of such Discounted
Voluntary Prepayment, which notice shall specify the date and amount of the
Discounted Voluntary Prepayment and the Applicable Discount determined by the
Administrative Agent.  Upon receipt of any Discounted Voluntary Prepayment
Notice, the Administrative Agent shall promptly notify each relevant Lender
thereof.  If any Discounted Voluntary Prepayment Notice is given, the amount
specified in such notice shall be due and payable to the applicable Lenders,
subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid.
 
 
46

--------------------------------------------------------------------------------

 
 
(f)           To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to timing, rounding and calculation of Applicable Discount in
accordance with Section 2.12(c) above) established by the Administrative Agent
in consultation with the Borrower.
 
(g)           Prior to the delivery of a Discounted Voluntary Prepayment Notice,
upon written notice to the Administrative Agent, (A) the Borrower may withdraw
its offer to make a Discounted Voluntary Prepayment pursuant to any Discounted
Prepayment Option Notice and (B) any Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice.
 
(h)           With respect to Discounted Voluntary Prepayments made by the
Borrower pursuant to this Section 2.12, (A) the Borrower shall pay all accrued
and unpaid interest, if any, on the purchased Loans to the date of purchase of
such Loans (to the extent agreed between the Borrower and the applicable
assignor of the purchased Loans), (B) such purchase shall not be deemed to be
voluntary prepayments pursuant to Section 2.03(a), Section 2.10, Section 2.11
and Section 11.08 hereunder, (C) no such purchases and cancellations shall
change the scheduled amortization required by Section 2.05, except to reduce the
amount outstanding and due and payable on the Maturity Date (and such reduction,
for the avoidance of doubt, shall only apply, on a non-pro rata basis, to the
Loans purchased by the Borrower and deemed cancelled pursuant to Section
2.12(i)).
 
(i)           Following a Discounted Voluntary Prepayment pursuant to this
Section 2.12, any Loans so purchased shall be deemed cancelled for all purposes
and no longer outstanding (and may not be resold by the Borrower), for all
purposes of this Agreement and all other Transaction Documents (notwithstanding
any provisions herein or therein to the contrary), including, but limited to (A)
the making of, or the application of, any payments to the Lenders under this
Agreement or any other Loan Document, (B) the making of any request, demand,
authorization, direction, notice, consent or waiver under this Agreement or any
other Loan Document, (C) the providing of any rights to the Borrower as a Lender
under this Agreement or any other Loan Document or (D) the determination of
Required Lenders or for any similar or related purpose, under this Agreement or
any other Loan Document.  Any payment made by the Borrower in connection with a
purchase permitted by this Section 2.12 shall not be subject to the provisions
of Section 2.11 and 11.08.  Failure by the Borrower to make any payment to a
Lender permitted by this Section 2.12 shall not constitute an Event of Default
under Section 8.01.
 
2.13           [Reserved.]
 
 
47

--------------------------------------------------------------------------------

 
 
2.14           Incremental Facilities.  The Borrower may by written notice to
the Administrative Agent elect to request prior to the Maturity Date with
respect to the Original Facility, one or more additional tranches of term loans
(any such increase, the “New Term Loans”), by an amount for all such increases
not to exceed an amount equal to (a) $100,000,000 less the aggregate amount of
New Revolving Loan Commitments plus (b) an additional amount if, on a pro forma
basis after giving effect to such New Term Loans, the Senior Secured Leverage
Ratio does not exceed 2.75:1.00 (assuming borrowing of the full amount of the
Revolving Commitments (as defined in the Revolving Credit Agreement)) in the
aggregate and not less than $5,000,000 individually (or such lesser amount which
shall be approved by the Administrative Agent), and integral multiples of
$1,000,000 in excess of that amount.  Each such notice shall specify (A) the
date (each, an “Increased Amount Date”) on which the Borrower proposes that the
New Term Loans shall be effective, which shall be a date not less than 10
Business Days after the date on which such notice is delivered to the
Administrative Agent and (B) the identity of each Lender or other Person that is
an Eligible Assignee (each, a “New Term Loan Lender”) to whom the Borrower
proposes any portion of such New Term Loans be allocated and the amounts of such
allocations (it being understood that the Borrower shall first seek New Term
Loans from the Lenders and, thereafter, from additional banks, financial
institutions and other institutional lenders acceptable to the Administrative
Agent who will become Lenders in connection therewith); provided that any Lender
approached to provide all or a portion of the New Term Loans may elect or
decline, in its sole discretion, to provide a New Term Loan.  Such New Term
Loans shall become effective, as of such Increased Amount Date; provided that
(1) no Default shall exist on such Increased Amount Date before or after giving
effect to such New Term Loans; (2) if the same were applicable at the end of the
then most recent fiscal quarter of Holdings for which financial statements are
available, the Borrower and its Subsidiaries shall be in pro forma compliance
with each of the covenants set forth in Section 7.11 of the Revolving Credit
Agreement as of the last day of the most recently ended fiscal quarter after
giving effect to such New Term Loans (and assuming borrowing of the full amount
of the Revolving Commitments (as defined in the Revolving Credit Agreement));
(3) the New Term Loans shall have a Maturity Date no earlier than the Maturity
Date of the Original Facility; (4) the Applicable Margin in respect of the New
Term Loans shall be determined by the Borrower and the New Term Loan Lenders,
provided that if the All-In Yield of any Incremental Facility exceeds the All-In
Yield on the Original Facility by more than 50 basis points, the applicable
margins for the Original Facility shall be increased to the extent necessary so
that the All-In Yield on the Original Facility is 50 basis points less than the
All-In Yield on such Incremental Facility; (5) the New Term Loans may be secured
by either a pari passu or junior lien on the Collateral securing the Original
Facility, in each case on terms reasonably satisfactory to the Administrative
Agent; (6) the New Term Loans shall be effected pursuant to one or more Joinder
Agreements executed and delivered by the Borrower, the New Term Loan Lender and
the Administrative Agent, and each of which shall be recorded in the Register
and each New Term Loan Lender shall be subject to the requirements set forth in
Section 3.01; and (7) the Borrower shall deliver or cause to be delivered any
legal opinions or other documents reasonably requested by the Administrative
Agent in connection with any such transaction.
 
The Administrative Agent shall notify Lenders promptly upon receipt of the
Borrower’s notice of each Increased Amount Date.
 
Except as provided in clauses (3), (4) and (5) above, the terms and provisions
of the New Term Loans shall be identical to the Loans.  Each Joinder Agreement
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent  to effect the provision of this Section
2.14.
 
 
48

--------------------------------------------------------------------------------

 
 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01         Taxes.  (a)  Payments Free of Taxes.  Any and all payments by or on
account of any Obligation or under any Loan Document shall be made free and
clear of and without reduction or withholding for any Taxes, except as required
by applicable Laws.  If the Withholding Agent determines in its good faith
discretion that it is required by applicable Law to deduct any Taxes from such
payments, then (i) if such Tax is an Indemnified Tax, the sum payable by the
Loan Party shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or any Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Withholding Agent, shall make such deductions and
(iii) the Withholding Agent, shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable Law.
 
(a)           Payment of Other Taxes by the Borrower and Holdings.  Without
limiting the provisions of subsection (a) above, the Loan Parties shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable Law.
 
(b)           Indemnification by the Borrower and Holdings.  The Loan Parties
shall, jointly and severally, indemnify the Administrative Agent and each
Lender, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by or on behalf of the Administrative Agent or such Lender, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the applicable Loan Party by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
 
(c)           Evidence of Payments.  As soon as reasonably practicable after any
payment of Indemnified Taxes or Other Taxes by the applicable Loan Party, as the
case may be, to a Governmental Authority, the applicable Loan Party, as the case
may be, shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
 
(d)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
Law or reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable Law as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested in writing by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.01(d) (A),
(B) and (D) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.  If any Lender determines that it is no
longer in a position to provide any previously delivered documentation or that
any previously delivered documentation is expired or otherwise no longer valid
such Lender shall promptly notify the Borrower and the Administrative Agent and
shall update such documentation or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
 
 
49

--------------------------------------------------------------------------------

 
 
Without limiting the generality of the foregoing,
 
(A)           any Lender that is a “United States Person” as defined in Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;
 
(B)           any Foreign Lender shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the written request
of the Borrower or the Administrative Agent), to the extent if such Foreign
Lender is legally entitled to do so, whichever of the following is applicable:
 
(i)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
(ii)           executed originals of Internal Revenue Service Form W-8ECI (or
any successor form),
 
(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not (1) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (2)
a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or (3) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and duly
completed copies of  Internal Revenue Service Form W-8BEN (or any successor
form), or
 
 
50

--------------------------------------------------------------------------------

 
 
(iv)          to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-2 or Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;
 
(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
(e)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion, that it has received a refund of or credit against its
liability for any Taxes or Other Taxes as to which it has been indemnified by
any Loan Party (including payment of any additional amounts pursuant to this
Section) (a “Tax Benefit”), it shall pay to the applicable Loan Party an amount
equal to such Tax Benefit (but only to the extent of indemnity payments made, or
additional amounts paid, by the applicable Loan Party under this Section with
respect to the Taxes or Other Taxes giving rise to such Tax Benefit), net of all
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such Tax Benefit); provided, that the
applicable Loan Party, upon the request of the Administrative Agent or such
Lender, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender if the Administrative
Agent or such Lender is required to repay such Tax Benefit to such Governmental
Authority or such Tax Benefit is rescinded by such Governmental Authority or
otherwise is determined to be inapplicable or unavailable to the Administrative
Agent or such Lender.  This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its Taxes that it deems confidential) to the
applicable Loan Party or any other Person.
 
 
51

--------------------------------------------------------------------------------

 
 
(f)            Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that a Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.06(c)(iii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).
 
(g)           For purposes of this Section 3.01, the term “applicable Law”
includes FATCA.
 
3.02        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
 
 
52

--------------------------------------------------------------------------------

 
 
3.03        Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender.  Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
 
3.04        Increased Costs; Reserves on Eurodollar Rate Loans.  
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));
 
(ii)           subject any Lender or the Administrative Agent to any Taxes with
respect to this Agreement or any Loan or Loan Document (except for Indemnified
Taxes, Connection Income Taxes or any Excluded Tax payable by such Lender); or
 
(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender or the Administrative Agent
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the Administrative Agent, the Borrower will pay to
such Lender or the Administrative Agent such additional amount or amounts as
will compensate such Lender for such additional costs incurred or reduction
suffered.
 
(b)           Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s liquidity or capital or
on the liquidity or capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to liquidity and capital adequacy), then from time to time
the Borrower will pay to such Lender, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
 
 
53

--------------------------------------------------------------------------------

 
 
(c)           Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation;
provided, that the Borrower shall not be required to compensate a Lender
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
(e)           Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits, additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan; provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.
 
3.05        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
 
(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
 
 
54

--------------------------------------------------------------------------------

 
 
(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor pursuant to Section 2.14 or as a result
of a request by the Borrower pursuant to Section 11.13;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
 
3.06        Mitigation Obligations; Replacement of Lenders. (a) Mitigation
Obligations.  If any Lender requests compensation under Section 3.04, or the
Borrower is required to pay any material additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the sole judgment of such
Lender, such designation or assignment (i) would eliminate or materially reduce
amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous or cause
hardship to such Lender.  The Borrower hereby agrees to pay all reasonable costs
and expenses incurred by any Lender in connection with any such designation or
assignment.  Nothing contained in this Section 3.06 shall affect or postpone the
obligations of the Borrower and Holdings pursuant to Section 3.01(a), (b) and
(c) or Section 3.04.
 
(a)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with Section
11.13.
 
3.07        Survival. All of the Borrower’s obligations under this ARTICLE III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder, resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender.
 
 
55

--------------------------------------------------------------------------------

 
 
ARTICLE IV
[RESERVED]
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
Each of Holdings and the Borrower represents and warrants to the Administrative
Agent and the Lenders on and as of the Amendment and Restatement Effective Date
that the following statements are true and correct:
 
5.01           Existence, Qualification and Power.  Each Loan Party and each of
its Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business as now conducted and as
proposed to be conducted and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party and consummate the Transaction,
and (c) is duly qualified and is licensed and, as applicable, in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (a) as to Subsidiaries,
(b)(i) or (c), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
 
5.02           Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
 
5.03           Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof, as the case may be) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for the authorizations, approvals, actions, notices and filings listed on
Schedule 5.03, all of which have been duly obtained, taken, given or made and
are in full force and effect.  All applicable waiting periods in connection with
the Transaction have expired without any action having been taken by any
Governmental Authority restraining, preventing or imposing materially adverse
conditions upon the Transaction or the rights of the Loan Parties or their
Subsidiaries freely to transfer or otherwise Dispose of, or to create any Lien
on, any properties now owned or hereafter acquired by any of them.
 
 
56

--------------------------------------------------------------------------------

 
 
5.04        Binding Effect.  This Agreement has been, and each other Loan
Document has been or, when delivered hereunder, will have been, duly executed
and delivered by each Loan Party that is party thereto.  This Agreement
constitutes, and each other Loan Document constitutes, or when so delivered will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.
 
5.05        Financial Statements; No Material Adverse Effect; No Internal
Control Event.  (a)  Audited Financial Statements.  The Audited Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and audited by a Registered Public Accounting Firm of nationally
recognized standing under the standards of the Public Company Accounting
Oversight Board (United States); (ii) fairly present the financial condition of
Holdings and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material Indebtedness and other liabilities,
direct or contingent, of Holdings and its Subsidiaries as of the date thereof,
including liabilities for Taxes, material commitments and Indebtedness, in each
case to the extent required by GAAP.
 
(a)           Unaudited Financial Statements.  The unaudited consolidated and
consolidating balance sheets of Holdings and its Subsidiaries dated September
30, 2012, and the related consolidated and consolidating statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and reviewed by a Registered Public Accounting Firm of nationally
recognized standing under the standards of the Public Company Accounting
Oversight Board (United States) and (ii) fairly present the financial condition
of Holdings and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit
adjustments.  Schedule 5.05(b) sets forth all material Indebtedness and other
material liabilities, direct or contingent, of Holdings and its consolidated
Subsidiaries as of the date of such financial statements, including liabilities
for Taxes, material commitments and Indebtedness.
 
(b)           No Material Adverse Effect.  Since the date of the Audited
Financial Statements, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
 
5.06        Litigation.  There are no actions, suits, proceedings, claims,
investigations or disputes pending or, to the knowledge of the Borrower after
due and diligent investigation, threatened or contemplated, at law, in equity,
in arbitration or before any Governmental Authority, by or against the Borrower
or any of its Subsidiaries or against any of their properties or revenues
(including those relating to or arising out of Environmental Laws) that (a)
purport to affect or pertain to this Agreement, any other Loan Document or the
consummation of the Transaction, or (b) except as specifically disclosed in
Schedule 5.06 (the “Disclosed Litigation”), either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.  Other than as set forth on Schedule 5.06, neither the
Borrower nor any of its Subsidiaries is at the Amendment and Restatement
Effective Date subject to any material judicial or administrative judgment,
order or decree.
 
 
57

--------------------------------------------------------------------------------

 
 
5.07        No Default.  Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the Transaction.
 
5.08        Ownership of Property; Liens; Investments.  (a)  Title.  Each Loan
Party and each of its Subsidiaries has good record and marketable title in fee
simple to, or valid leasehold interests in, all its real and personal property
free of all Liens (other than Permitted Encumbrances and other Liens permitted
by Section 7.01).
 
(a)           List of Liens.  Schedule 7.01(m) sets forth a list of certain
Liens on the property or assets of each Loan Party and each of its Material
Subsidiaries, showing as of the Amendment and Restatement Effective Date the
lienholder thereof, the principal amount of the obligations secured thereby and
the property or assets of such Loan Party or such Subsidiary subject
thereto.  The property of each Loan Party and each of its Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01.
 
(b)           Owned Real Property.  Schedule 5.08(c) sets forth a complete and
accurate list of all real property owned by each Loan Party and each of its
Subsidiaries, showing the accurate street address, county or other relevant
jurisdiction, state, record owner and book value thereof.  Each Loan Party and
each of its Subsidiaries has good, marketable and insurable fee simple title to
the real property owned by such Loan Party or such Subsidiary, free and clear of
all Liens, other than Permitted Encumbrances and the other Liens created or
permitted by the Loan Documents.
 
(c)           Leased Real Property.  (i) Schedule 5.08(d)(i) sets forth a
complete and accurate list of all leases of real property under which any Loan
Party or any Subsidiary of a Loan Party is the lessee, showing the accurate
street address, county or other relevant jurisdiction, state, lessor, lessee,
expiration date and annual rental cost thereof.  Each such lease is valid and is
in full force and effect, and, to the knowledge of the Loan Parties no default
by any party to any such lease currently exists, except any such defaults as
could not reasonably be expected to have a Material Adverse Effect.
 
(ii)           Schedule 5.08(d)(ii) sets forth a complete and accurate list of
all leases of real property under which any Loan Party or any Subsidiary of a
Loan Party is the lessor, showing the accurate street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
income thereof.  To the knowledge of the Loan Parties, each such lease is the
legal, valid and binding obligation of the lessee thereof, enforceable in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles.  To the knowledge of the
Loan Parties no default by any party to any such lease currently exists, except
any such defaults as could not reasonably be expected to have a Material Adverse
Effect.
 
 
58

--------------------------------------------------------------------------------

 
 
(d)           Investments.  Schedule 5.08(e) sets forth a complete and accurate
list of all Investments held by any Loan Party or any Subsidiary of a Loan Party
showing up to date amount, obligor or issuer and maturity, if any, thereof.
 
5.09        Environmental Compliance.  (a)  Generally.  The Loan Parties and
their respective Subsidiaries conduct in the ordinary course of business a
review of the effect of Environmental Laws and any Environmental Liability on
their respective businesses, operations and properties, and except as
specifically disclosed in Schedule 5.09, such Environmental Laws and
Environmental Liabilities could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and none of the Loan
Parties or their respective Subsidiaries know of any basis for any such
Environmental Liability.
 
(a)           No NPL or CERCLIS Listing.  Except as otherwise set forth in
Schedule 5.09, none of the properties currently or formerly owned, leased or
operated by any Loan Party, any of its Subsidiaries or any of their respective
predecessors is listed or proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list or is adjacent to any such property;
there are no and never have been any underground or above-ground storage tanks
or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned, leased or operated by any Loan Party or any of its
Subsidiaries or, to the knowledge of the Loan Parties, on any property formerly
owned, leased or operated by any Loan Party or any of its Subsidiaries or any of
their respective predecessors; there is no asbestos or asbestos-containing
material on any property currently owned, leased or operated by any Loan Party
or any of its Subsidiaries; and Hazardous Materials have not been Released on
any property currently or formerly owned, leased or operated by any Loan Party
or any of its Subsidiaries.
 
(b)           No Hazardous Materials.  Except as otherwise set forth on
Schedule 5.09, neither any Loan Party nor any of its Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened Release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned, leased or operated by any Loan Party, any of its
Subsidiaries or any of their respective predecessors have been disposed of in a
manner not reasonably expected to result in material liability to any Loan Party
or any of its Subsidiaries; except as could not reasonably be expected to result
in material liability to any Loan Party or any of its Subsidiaries, there has
been no Release or threatened Release of any Hazardous Material at, on, under or
from any property currently or formerly owned, leased or operated by any Loan
Party or any of its Subsidiaries or any other location.
 
 
59

--------------------------------------------------------------------------------

 
 
5.10        Insurance.  The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.
 
5.11        Taxes.  Holdings, the Borrower and its Subsidiaries have filed all
Federal, state and other material Tax returns and reports required to be filed,
and have paid all Federal, state and other material Taxes levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP.  There is no proposed Tax assessment against Holdings, the
Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect.  Neither any Loan Party nor any Subsidiary thereof is party to any tax
sharing agreement.
 
5.12        ERISA Compliance.  (a)  Generally.  (i) Each Benefit Plan is in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other Federal or state Laws; (ii) each Benefit Plan that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter from the IRS or an application for such a letter is currently being
processed by the IRS with respect thereto and, to the knowledge of the Borrower,
nothing has occurred which would prevent, or cause the loss of, such
qualification; and (iii) the Borrower and each ERISA Affiliate have made all
required contributions to each Benefit Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Benefit Plan in each case where such non-compliance or failure could reasonably
be expected to result in a Material Adverse Effect.
 
(a)           No Claims.  There are no pending or, to the knowledge of the
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Benefit Plan that could reasonably be expected to
have a Material Adverse Effect.  There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Benefit Plan
that has resulted or could reasonably be expected to result in a Material
Adverse Effect.
 
(b)           No ERISA Event, Unfunded Pension Liabilities, etc.  (i) No ERISA
Event has occurred or is reasonably expected to occur which could reasonably be
expected to have a Material Adverse Effect; (ii) no Pension Plan has any
Unfunded Pension Liability; (iii) neither the Borrower nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA) which could reasonably be expected to
have a Material Adverse Effect; (iv) neither the Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan which could reasonably be expected to have a Material
Adverse Effect; and (v) neither the Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or 4212(c) of ERISA.
 
 
60

--------------------------------------------------------------------------------

 
 
(c)           Foreign Plans.  With respect to each scheme or arrangement
mandated by a government other than the United States (a “Foreign Government
Scheme or Arrangement”) and with respect to each material employee benefit plan
maintained or contributed to by any Loan Party or any Subsidiary of any Loan
Party for the benefit of employees employed outside of the United States and
that is not subject to United States law (a “Foreign Plan”) except where such
failure or non-compliance could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect:
 
(i)            any material employer and employee contributions required by law
or by the terms of any Foreign Government Scheme or Arrangement or any Foreign
Plan have been made, or, if applicable, accrued, in accordance with normal
accounting practices;
 
(ii)           the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is substantially sufficient to procure or provide for the accrued
benefit obligations, with respect to all current and former participants in such
Foreign Plan according to the actuarial assumptions and valuations most recently
used to account for such obligations in accordance with applicable generally
accepted accounting principles; and
 
(iii)          each Foreign Plan required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities.
 
5.13        Subsidiaries; Equity Interests; Loan Parties.  No Loan Party has any
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and non-assessable and are owned by a Loan Party
in the amounts specified on Part (a) of Schedule 5.13 free and clear of all
Liens except those created under the Collateral Documents.  No Loan Party has
any equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13.  All of the outstanding
Equity Interests in the Borrower have been validly issued, are fully paid and
non-assessable and are owned by Holdings and Spansion Technology in the amounts
specified on Part (c) of Schedule 5.13 free and clear of all Liens except those
created under the Collateral Documents.  Set forth on Part (d) of Schedule 5.13
is a complete and accurate list of all Loan Parties, showing (as to each Loan
Party) the jurisdiction of its incorporation, the address of its principal place
of business and its U.S. taxpayer identification number or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation.  The copy of the charter of each Loan Party and each amendment
thereto provided pursuant to Section 5 of the Amendment and Restatement
Agreement is a true and correct copy of each such document, each of which is
valid and in full force and effect.
 
5.14        Margin Regulations; Investment Company Act.  The Borrower is not
engaged and will not engage, principally or as one of its important activities,
in the business of purchasing or carrying Margin Stock, or extending credit for
the purpose of purchasing or carrying Margin Stock.  None of the Borrower, any
Person Controlling the Borrower, or any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.
 
 
61

--------------------------------------------------------------------------------

 
 
5.15        Disclosure. The Borrower has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries or any other Loan Party is subject, and
all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the Transaction contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished and when taken as a whole) contains any material misstatement of fact
or omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation and delivery.
 
5.16        Compliance with Laws.  Each Loan Party and each Subsidiary thereof
is and at all times has been in compliance in all material respects with the
requirements of all Laws (including Environmental Laws and obtaining,
maintaining and complying with all Environmental Permits) and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted and is set forth on Schedule 5.16 or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 
5.17        Intellectual Property; Licenses, Etc.  Each Loan Party and each of
its Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person, unless the failure to own
or possess such right could not reasonably be expected to have a Material
Adverse Effect.  To the knowledge of the Borrower and Holdings, no slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by any Loan Party or
any of their Subsidiaries infringes upon any rights held by any other Person,
unless such infringement could not reasonably be expected to have a Material
Adverse Effect.  No claim or litigation regarding any of the foregoing is
pending or, to the knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
5.18        Solvency.  As of the Amendment and Restatement Effective Date and
immediately after the consummation of the transactions contemplated in the
Transaction Documents, each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.
 
 
62

--------------------------------------------------------------------------------

 
 
5.19        Casualty, Etc.  Neither the businesses nor the properties of any
Loan Party or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
5.20        Labor Matters.  Other than as set forth on Schedule 5.20, there are
no collective bargaining agreements or Multiemployer Plans covering the
employees of the Borrower or any of its Subsidiaries and neither the Borrower
nor any Subsidiary has suffered any strikes, walkouts, work stoppages or other
material labor difficulty within the last five years.
 
5.21        Transactions with Affiliates.  Except as disclosed on Schedule 5.21,
none of the Borrower or any Subsidiary is a party to any contract or agreement
with, or has any other commitment of any nature or kind, to any Affiliate of the
Borrower which would result in a breach of the Borrower’s covenants and
agreements set forth in Section 7.08.
 
5.22        Broker’s Fees
 
.  No Loan Party has any obligation to any Person in respect of any finder’s,
broker’s, investment banking or other similar fee in connection with the
Transaction contemplated by the Loan Documents other than as set forth in the
Loan Documents.
 
5.23        Security Interest in Collateral.  (a) As of the Amendment and
Restatement Effective Date, each of the Guarantee, and the Security Agreement is
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof.  In the case of the Pledged
Securities described (and as defined) in the Security Agreement, when stock
certificates representing such Pledged Securities are delivered to the
Collateral Agent, and in the case of the other Collateral described in the
Security Agreement, when financing statements and other filings specified in
Schedule 5.23(a) in appropriate form are filed in the offices specified in
Schedule 5.23(a), the Security Agreement shall constitute a fully perfected Lien
on, and security interest in, all rights, title and interest of the Loan Parties
in such Collateral and all proceeds thereof, as security for the Obligations, in
each case subject to no other Liens other than the Liens permitted under
Section 7.01.
 
(b)           As of the date of its recordation, each of the Mortgages is
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable Lien on the Mortgaged Properties
described therein, and when the Mortgages are recorded in the offices specified
in Schedule 5.24(b), each such Mortgage shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in the Mortgaged Properties described therein, as security for the Obligations,
in each case subject to no other Liens other than (i) Permitted Encumbrances,
(ii) Liens created by or permitted under the Loan Documents, including, without
limitation, the Liens permitted under Section 7.01 and (iii) minor defects in
title that do not materially interface with the applicable Loan Parties’ ability
to operate their business in the manner in which they are currently being
conducted.
 
5.24        [Reserved].  
 
 
63

--------------------------------------------------------------------------------

 
 
5.25        Anti-Corruption Laws.  None of the Loan Parties nor any of their
subsidiaries nor, to the knowledge of the Borrower, any director, officer,
agent, employee or affiliate of any Loan Party or any of their subsidiaries is
aware of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “Foreign Corrupt
Practices Act”) or any other applicable anti-corruption Law; and the Loan
Parties and their subsidiaries have instituted and maintain policies and
procedures designed to ensure continued compliance therewith.  No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity in violation of the FCPA, based on the assumption that the Person
taking action is subject to such statute.
 
5.26        Economic Sanctions.  (a) None of the Loan Parties, nor any of their
subsidiaries or, to the knowledge of the Borrower, any director, officer,
employee, agent, affiliate or representative of any Loan Party is a Person that
is, or is owned or controlled by Persons that are:  (i) the subject of any
sanctions administered or enforced by the U.S. Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”) or the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority (collectively, “Sanctions”), nor (ii)
located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions (including, without limitation, Cuba,
Iran, North Korea, Sudan and Syria);
 
(b)           The Loan Parties will not, directly or indirectly, use the
proceeds of the Loans or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person, (i) to fund
or facilitate any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding or facilitation, is, or
whose government is, the subject of Sanctions, or (ii) in any other manner that
would result in a violation of Sanctions by any Person (including any Person
participating in the Facility, whether as Lender, advisor, investor, or
otherwise); and
 
(c)           Each Loan Party and each of their subsidiaries is in compliance
with applicable Sanctions, the PATRIOT Act, and all applicable anti-money
laundering and counter-terrorist financing laws and regulations.
 
5.27        Senior Indebtedness.  The Obligations constitute “Designated Senior
Indebtedness” (or the equivalent)  of the Borrower and each Guarantor under any
subordinated debt instruments of the Borrower or such Guarantor, as applicable.
 
ARTICLE VI
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower and
Holdings shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to:
 
 
64

--------------------------------------------------------------------------------

 
 
6.01        Financial Statements.  Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders, each of the following:
 
(a)           Annual Financials.  As soon as available, but in any event within
120 days after the end of each fiscal year of Holdings, a consolidated balance
sheet of Holdings and its Subsidiaries as at the end of such fiscal year, and
the related consolidated statement of income or operations, shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, such consolidated statements to be audited and
accompanied by a report and opinion of a Registered Public Accounting Firm of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable Securities Laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit or with respect to the absence of any
material misstatement.
 
(b)           Quarterly Financials.  As soon as available, but in any event
within 60 days after the end of each of the first three fiscal quarters of each
fiscal year of Holdings, a consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statement of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of Holdings’ fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by the chief executive officer, chief financial officer, treasurer
or controller of Holdings as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of Holdings and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.
 
(c)           Plan and Forecast.  As soon as available, but in any event not
more than 30 days following the beginning of each fiscal year of Holdings, a
copy of the plan and forecast (including a projected consolidated balance sheet,
income statement and cash flow statement) approved by the Board of Directors of
Holdings.
 
(d)           Consolidating Statements.  Within 60 days after the end of each
fiscal year of Holdings, in respect of the consolidated financial statements
referred to in clauses (a) and (b) above, related unaudited condensed
consolidating financial statements and appropriate reconciliations.
 
As to any information contained in materials furnished pursuant to
Section 6.02(c), neither Holdings nor the Borrower shall be separately required
to furnish such information under Section 6.01(a) or (b) above.
 
6.02        Certificates; Other Information. Deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent and
the Required Lenders, each of the following:
 
 
65

--------------------------------------------------------------------------------

 
 
(a)           Management Discussion and Analysis.  Concurrently with the
delivery of the financial statements referred to in Sections 6.01(a) and (b), a
copy of management’s discussion and analysis with respect to such financial
statements.
 
(b)           Audit Reports, Management Letters and Recommendations.  Promptly
after any request by the Administrative Agent or any Lender, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of any
Loan Party by independent accountants in connection with the accounts or books
of any Loan Party or any of its Subsidiaries, or any audit of any of them.
 
(c)           Securities Filings.  Promptly after the same are available, copies
of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of Holdings, and copies of all annual,
regular, periodic and special reports and registration statements which Holdings
may file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto.
 
(d)           Noteholder Reports.  Promptly after the furnishing thereof, copies
of any statement or report furnished to any holder of debt securities of any
Loan Party or of any of its Subsidiaries pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to Section 6.01 or any other clause of this
Section 6.02.
 
(e)           Insurance Summary.  Not later than June 30 of each year, a report
summarizing the insurance coverage (specifying type, amount and carrier) in
effect for each Loan Party and its Subsidiaries and containing such additional
information as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably specify.
 
(f)           SEC Correspondence.  Promptly, and in any event within five
Business Days after receipt thereof by any Loan Party or any Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof.
 
(g)           Environmental Notices.  Promptly after the assertion or occurrence
thereof, notice of any action or proceeding against or of any noncompliance by
any Loan Party or any of its Subsidiaries relating to or with any Environmental
Law or Environmental Permit that could reasonably be expected to have a Material
Adverse Effect, result in any Environmental Lien or cause any property described
in the Mortgages to be subject to any restrictions on ownership, occupancy, use
or transferability under any Environmental Law.
 
(h)           Schedule Supplements.  As soon as available, but in any event
within 30 days after the end of each fiscal year of Holdings, (i) a report
supplementing Schedules 5.08(c), 5.08(d)(i) and 5.08(d)(ii), including an
identification of all owned and leased real property Disposed of by any Loan
Party or any Subsidiary thereof during such fiscal year, a list and description
(including the street address, county or other relevant jurisdiction, state,
record owner, book value thereof and, in the case of leases of property, lessor,
lessee, expiration date and annual rental cost or rental income thereof) of all
real property acquired or leased during such fiscal year and a description of
such other changes in the information included in such schedules as may be
necessary for such schedules to be accurate and complete; and (ii) a report
supplementing Schedules 5.08(e) and 5.13 and each schedule to the Security
Agreement containing a description of all changes in the information included in
such schedules as may be necessary for such schedules to be accurate and
complete, each such report to be signed by a Responsible Officer of Holdings and
to be in a form reasonably satisfactory to the Administrative Agent.
 
 
66

--------------------------------------------------------------------------------

 
 
(i)           Quarterly Conference Call.  The Borrower will schedule, make
itself available for and participate in a quarterly conference call to discuss
financial results with Lenders, beginning with a discussion of the first full
fiscal quarter immediately following the Closing Date.  The conference call will
not be later than five business days from the date on which the financial
information is delivered or otherwise made available to Lenders and the
Administrative Agent in accordance with Section 6.01. No fewer than two days
prior to the conference call, the Borrower shall notify the Administrative Agent
and the Lenders of the time, date and access details of such conference
call.  For the avoidance of doubt, once the Borrower has scheduled, made itself
available for and participated in such quarterly conference call in accordance
with this clause (i), the Borrower will have been deemed to satisfy the
requirements of this clause (i) and such requirements will be deemed satisfied
by the Borrower’s quarterly earnings call.
 
(j)           Additional Reporting.  Promptly, such additional information
regarding the business, financial, legal or corporate affairs of any Loan Party
or any Subsidiary thereof, or compliance with the terms of the Loan Documents,
as the Administrative Agent or any Lender may from time to time reasonably
request.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Holdings or the Borrower posts such documents, or provides a link thereto on
Holding’s website on the Internet at the website address listed on Schedule
11.02; or (ii) on which such documents are posted on Holding’s or the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided, that:  (i) Holdings or
the Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests Holdings or the Borrower to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Borrower shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by Holdings or the Borrower with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
 
 
67

--------------------------------------------------------------------------------

 
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that so long as the Borrower is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking the Borrower
Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.07); (y) all the Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”  Notwithstanding the foregoing, the Borrower shall be under
no obligation to mark any Borrower Materials “PUBLIC”.
 
6.03        Notices.  Notify the Administrative Agent, the Lenders and the
Lender Counterparties in writing of the following matters at the following
times:
 
(a)           Promptly, but in any event within one Business Day, after becoming
aware of any Default;
 
(b)           Promptly after becoming aware of any matter that has resulted or
could reasonably be expected to result in a Material Adverse Effect, including
(if having resulted in or could reasonably be expected to result in, a Material
Adverse Effect) (i) breach or non-performance of, or any default under, a
Contractual Obligation of any Loan Party or any Subsidiary thereof; (ii) any
violation of any law, statute, regulation, or ordinance of a Governmental
Authority affecting Holdings, the Borrower or any of their Subsidiaries, (iii)
any pending or threatened dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any Subsidiary thereof and any Governmental
Authority; or (iv) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Subsidiary thereof,
including pursuant to any applicable Environmental Laws;
 
(c)           Within ten (10) Business Days after Holdings or the Borrower knows
or has reason to know, of the occurrence of any ERISA Event amounting to in
excess of $25,000,000;
 
 
68

--------------------------------------------------------------------------------

 
 
(d)           Promptly after becoming aware of any pending material change
(other than a change required by GAAP or disclosed in filings with the SEC) in
accounting policies or financial reporting practices by any Loan Party;
 
(e)           Any change in the Borrower’s name, state of organization, or form
of organization, in each case at least thirty (30) days prior thereto;
 
(f)           The occurrence of any Disposition of property or assets for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.03(c)(i);
 
(g)           Promptly after becoming aware of any announcement by Moody’s or
S&P of any change in a Debt Rating.
 
Each notice pursuant to this Section 6.03 (other than Section 6.03(f) or (g))
shall be accompanied by a statement of a Responsible Officer of the Borrower
setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.  Each
notice pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
 
6.04        Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (i) all federal
and other material tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets; and (ii) all lawful claims which, if
unpaid, would by law become a Lien upon its property, unless in each case the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary.
 
6.05        Preservation of Existence, Etc.   (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; provided, however, that the Borrower and its Subsidiaries
may consummate any merger or consolidation permitted under Section 7.04; (b)
take all reasonable action to maintain all rights, privileges, permits, licenses
and franchises necessary or desirable in the normal conduct of its business,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.
 
6.06        Maintenance of Properties.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order, repair and condition, ordinary wear and tear
excepted except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
 
(b)           Make all necessary renewals, repairs, replacements, modifications,
improvements, upgrades, extensions and additions thereof or thereto in
accordance with prudent industry practice, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
 
 
69

--------------------------------------------------------------------------------

 
 
(c)           Keep all material leases to which any Loan Party is a party in
full force and effect (provided that nothing in this clause (c) shall prevent
any Loan Party to terminate or not to renew any lease in connection with the
relocation or closure of the leased premises or otherwise in the ordinary course
of business).
 
6.07        Maintenance of Insurance.
 
(a)           Insurance Generally.
 
(i)           Maintain with financially sound and reputable insurers having a
rating of at least A-VII or better by Best Rating Guide, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance reasonable
and customary for similarly situated Persons engaged in the same or similar
businesses as the Borrower and its Subsidiaries) as are customarily carried
under similar circumstances by such other Persons and providing for not less
than 30 days’ prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance.  Notwithstanding anything herein to the
contrary, with respect to each Mortgaged Property, if at any time the area in
which the buildings and other improvements (as described in the applicable
Mortgage) are located is designated a “special flood hazard area” in any flood
insurance rate map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such total amount as the
Administrative Agent may from time to time reasonably require, and otherwise to
ensure compliance with the NFIP as set forth in the Flood Laws.  Following the
Closing Date, the Borrower shall deliver to the Administrative Agent annual
renewals of each flood insurance policy or annual renewals of each force-placed
flood insurance policy, as applicable.  In connection with any amendment to this
Agreement pursuant to which any increase, extension, or renewal of Loans is
contemplated, the Borrower shall cause to be delivered to the Administrative
Agent for any Mortgaged Property, a Flood Determination Form, the Borrower
Notice and Evidence of Flood Insurance, as applicable.
 
(ii)           The Borrower shall cause the Administrative Agent, for the
ratable benefit of the Administrative Agent and the Lenders, to be named as the
secured party or mortgagee and lender’s loss payee (as their interest may
appear) on each policy insuring the Collateral or additional insured, on any
liability policy, in each case, in a manner acceptable to the Administrative
Agent.  Each policy of insurance shall contain a clause or endorsement requiring
that the insurer shall endeavor to give not less than thirty (30) days’ prior
written notice to the Administrative Agent in the event of cancellation of the
policy for any reason whatsoever and a clause or endorsement stating that the
interest of the Administrative Agent shall not be impaired or invalidated by any
act or neglect of the Borrower or any of its Subsidiaries or the owner of any
real estate (save for non-payment of premium) for purposes more hazardous than
are permitted by such policy.  All premiums for such insurance shall be paid by
the Borrower when due, and, if requested by the Administrative Agent or any
Lender, certificates of insurance shall be delivered to the Administrative
Agent, in sufficient quantity for distribution by the Administrative Agent to
each of the Lenders.  If the Borrower fails to procure such insurance or to pay
the premiums therefor when due, the Administrative Agent may procure such
insurance or make such payments on behalf of the Borrower.
 
 
70

--------------------------------------------------------------------------------

 
 
(b)           Insurance/Condemnation Proceeds.  The Borrower shall promptly
notify the Administrative Agent and the Lenders of any loss, damage, or
destruction to the Collateral, whether or not covered by insurance, of any
single occurrence in excess of $10,000,000.  The Agent is hereby authorized to
collect all insurance and condemnation proceeds (or if no Event of Default
exists, proceeds in excess of $10,000,000 in respect of Collateral directly) and
to apply or remit them as provided in Section 2.03(b)(v).
 
6.08        Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
 
6.09        Books and Records.  Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Holdings, the Borrower or such Subsidiary, as the case
may be.
 
6.10        Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrower and at such reasonable times
during normal business hours not more than one time per year, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time and without limit with respect to the number
of times during normal business hours and without advance notice.
 
6.11        Use of Proceeds.  The gross proceeds of the Facility shall be used
solely for the Borrower’s and its Subsidiaries’ general corporate purposes.
 
6.12        Covenant to Guarantee Obligations and Provide Security Interests.  
 
(a)           Formation or Acquisition of New Subsidiary.  Upon the formation or
acquisition of any new direct or indirect Material Subsidiary by any Loan Party,
then the Borrower shall, at the Borrower’s expense:
 
(i)            within 30 days after such formation or acquisition, cause such
Material Subsidiary, and cause each direct and indirect parent of such Material
Subsidiary (if it has not already done so), to duly execute and deliver to the
Administrative Agent and the Collateral Agent a Joinder Agreement, pursuant to
which such other Loan Party shall guaranty the other Loan Parties’ obligations
under the Loan Documents and pledge a security interest in and to all of its
assets in support of such guaranty in accordance with the terms and conditions
of the Security Agreement,
 
 
71

--------------------------------------------------------------------------------

 
 
(ii)           within 30 days after such formation or acquisition, furnish to
the Administrative Agent and the Collateral Agent a description of the real and
personal properties of such Material Subsidiary, in detail satisfactory to the
Administrative Agent,
 
(iii)          within 60 days after such formation or acquisition (or such other
reasonable time period thereafter, as determined by the Administrative Agent),
cause such Material Subsidiary and each direct and indirect parent of such
Material Subsidiary (if it has not already done so) to duly execute and deliver
to the Administrative Agent and the Collateral Agent deeds of trust, trust
deeds, deeds to secure debt, mortgages, leasehold mortgages, leasehold deeds of
trust, Security Agreement Supplements and other security and pledge agreements,
as specified by and in form and substance satisfactory to the Administrative
Agent (including delivery of all Pledged Interests (as defined in the Security
Agreement)) in and of such Material Subsidiary, and other instruments of the
type specified in Section 5 of the Amendment and Restatement Agreement, securing
payment of all the Obligations of such Material Subsidiary or such parent, as
the case may be, under the Loan Documents and constituting Liens on all such
real and personal properties provided, that any such action described in this
clause (iii) will not be required if such formation or acquisition is less than
$10,000,000,
 
(iv)          within 60 days after such formation or acquisition, cause such
Material Subsidiary and each direct and indirect parent of such Material
Subsidiary (if it has not already done so) to take whatever action (including
the recording of mortgages, the filing of UCC financing statements, the giving
of notices and the endorsement of notices on title documents) may be necessary
or advisable in the opinion of the Administrative Agent to vest in the
Collateral Agent (or in any representative of the Collateral Agent designated by
it) valid and subsisting Liens on the properties purported to be subject to the
deeds of trust, trust deeds, deeds to secure debt, mortgages, leasehold
mortgages, leasehold deeds of trust, Security Agreement Supplements and security
and pledge agreements delivered pursuant to this Section 6.12, enforceable
against all third parties in accordance with their terms,
 
(v)           within 60 days after such formation or acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the Collateral
Agent and the other Secured Parties, of counsel for the Loan Parties acceptable
to the Administrative Agent as to the matters contained in clauses (i), (iii)
and (iv) above, and as to such other matters as the Administrative Agent may
reasonably request, and
 
(vi)          as promptly as practicable after such formation or acquisition,
deliver, upon the request of the Administrative Agent in its sole discretion, to
the Administrative Agent with respect to each parcel of real property owned or
held by the entity that is the subject of such formation or acquisition title
reports, surveys and engineering, soils and other reports, and environmental
assessment reports, each in scope, form and substance reasonably satisfactory to
the Administrative Agent; provided, however, that to the extent that any Loan
Party or any of its Subsidiaries shall have otherwise received any of the
foregoing items with respect to such real property in connection with such
formation or acquisition, such items shall, promptly after the receipt thereof,
be delivered to the Administrative Agent and be deemed to satisfy the delivery
requirement with respect to each such item.
 
 
72

--------------------------------------------------------------------------------

 
 
(b)           Acquisition of Real Property.  If any real property assets are
acquired by the Borrower or any Subsidiary after the Closing Date having a value
in excess of $10,000,000 per asset, the Borrower will notify the Administrative
Agent thereof, and other than assets excluded from the Collateral pursuant to
the Loan Documents and assets in which the Collateral Agent is explicitly not
required to be perfected under the Loan Documents, and, if requested by the
Collateral Agent or the Required Lenders, the Borrower will, no later than 60
days after such acquisition (or such other reasonable time period thereafter, as
determined by the Administrative Agent), cause such assets to be subjected to a
Lien securing the Obligations and will take such actions as shall be necessary
or reasonably requested by the Collateral Agent to grant and perfect such Liens,
including actions described in Section 5 of the Amendment and Restatement
Agreement, all at the expense of the Borrower.
 
(c)           Further Assurances Generally.  At any time upon request of the
Collateral Agent, promptly execute and deliver any and all further instruments
and documents and take all such other action as the Collateral Agent may deem
necessary or desirable in obtaining the full benefits of, or (as applicable) in
perfecting and preserving the Liens of, such guaranties, deeds of trust, trust
deeds, deeds to secure debt, mortgages, leasehold mortgages, leasehold deeds of
trust, Security Agreement Supplements and other security and pledge agreements.
 
6.13        Compliance with Environmental Laws.  
 
(a)           Conduct their business in compliance with all applicable
Environmental Laws, including those relating to the generation, handling, use,
storage, and disposal of any Hazardous Materials and take prompt and appropriate
action to respond to any non-compliance with Environmental Laws, Release or
threatened Release of any Hazardous Materials or Environmental Liability and
shall regularly report to the Administrative Agent on such response.
 
(b)           Submit to the Administrative Agent and the Lenders annually,
commencing on the first anniversary of the Closing Date, and on each anniversary
thereafter, an update of the status of each material environmental compliance or
liability issue (including any Release or threatened Release of any Hazardous
Materials).  The Administrative Agent or any Lender may request copies of
technical reports prepared by or on behalf of the Borrower or any of its
Subsidiaries and any communications with any Governmental Authority to determine
whether the Borrower or any of its Subsidiaries is proceeding reasonably to
correct, cure or contest in good faith any alleged non-compliance or
Environmental Liability.  The Borrower shall, at the Administrative Agent’s or
the Required Lenders’ reasonable request and at the Borrower’s expense, (i)
retain an independent environmental consultant acceptable to the Administrative
Agent to evaluate, including tests if appropriate, the non-compliance or
Environmental Liability or alleged non-compliance or Environmental Liability and
prepare and deliver to the Administrative Agent, in sufficient quantity for
distribution by the Administrative Agent to the Lenders, a report setting forth
the results of such evaluation, a proposed plan for responding to any issues
described therein, and an estimate of the costs thereof, and (ii) provide to the
Administrative Agent and the Lenders a supplemental report of such consultant
whenever the scope of the issues, or the response thereto or the estimated costs
thereof, shall increase in any material respect.
 
 
73

--------------------------------------------------------------------------------

 
 
(c)           The Administrative Agent and its representatives will have the
right at any reasonable time to enter and visit any place where any property of
the Borrower is located for the purposes of observing the property, taking and
removing soil or groundwater samples, and conducting tests on any part of the
property.  The Administrative Agent is under no duty, however, to visit or
observe the property, remove samples or to conduct tests, and any such acts by
the Administrative Agent will be solely for the purposes of protecting the
Collateral Agent’s Liens and preserving the Administrative Agent, the Collateral
Agent and the Lenders’ rights under the Loan Documents.  No site visit,
observation or testing by the Administrative Agent and the Lenders will result
in a waiver of any Default of the Borrower or impose any liability on the
Administrative Agent or the Lenders.  In no event will any site visit,
observation or testing by the Administrative Agent be a representation that
Hazardous Materials are or are not present in, on or under the property, or that
there has been or will be compliance with any Environmental Law.  Neither
Holdings, nor the Borrower, nor any other party is entitled to rely on any site
visit, observation or testing by the Administrative Agent.  The Administrative
Agent and the Lenders owe no duty of care to protect Holdings, the Borrower or
any other party against, or to inform Holdings, the Borrower or any other party
of, any Hazardous Materials or any other adverse condition affecting any
property.  The Administrative Agent may in its discretion disclose to Holdings,
the Borrower or to any other party if so required by law any report or findings
made as a result of, or in connection with, any site visit, observation or
testing by the Administrative Agent.  Holdings and the Borrower understand and
agree that the Administrative Agent makes no warranty or representation to
either of them or any other party regarding the truth, accuracy or completeness
of any such report or findings that may be disclosed.  Holdings and the Borrower
also understand that depending on the results of any site visit, observation or
testing by the Administrative Agent and disclosed to Holdings or the Borrower,
it may have a legal obligation to notify one or more environmental agencies of
the results, that such reporting requirements are site-specific, and are to be
evaluated by Holdings or the Borrower without advice or assistance from the
Administrative Agent.  In each instance, the Administrative Agent will give the
Borrower reasonable notice before entering any property the Administrative Agent
is permitted to enter under this Section 6.13(c).  The Administrative Agent will
make reasonable efforts to avoid interfering with the Borrower’s use of any
property in exercising any rights provided hereunder.
 
6.14        Further Assurances.   Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.
 
 
74

--------------------------------------------------------------------------------

 
 
6.15        Compliance with Terms of Leaseholds.  Make all payments and
otherwise perform all obligations in respect of all leases of real property to
which Holdings, the Borrower or any of their Subsidiaries is a party, keep such
leases in full force and effect and not allow such leases to lapse or be
terminated or any rights to renew such leases to be forfeited or cancelled,
notify the Administrative Agent of any default by any party with respect to such
leases and cooperate with the Administrative Agent in all respects to cure any
such default, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably be expected to have a Material Adverse Effect.
 
6.16        Lien Searches. Promptly following receipt of the acknowledgment copy
of any financing statements filed under the UCC in any jurisdiction by or on
behalf of the Secured Parties, deliver to the Collateral Agent completed
requests for information listing such financing statement and all other
effective financing statements filed in such jurisdiction that name any Loan
Party as debtor, together with copies of such other financing statements.
 
6.17        [Reserved].  
 
6.18        [Reserved].  
 
6.19        ERISA.  Prior to the end of each fiscal year, deliver copies of (1)
each Schedule B (Actuarial Information) to the annual report (Form 5500 Series)
filed by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates with the IRS with respect to each Pension Plan; (2) all notices
received by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event; and (3)
copies of such other documents or governmental reports or filings relating to
any Benefit Plan as the Administrative Agent shall reasonably request.
 
6.20        Post Closing Obligations.  Each of the Loan Parties shall satisfy
the requirements set forth on Schedule 6.20 on or before the date specified for
such requirement or such later date to be determined by the Administrative
Agent.
 
ARTICLE VII
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall not,
nor shall it permit any Subsidiary to, directly or indirectly, and solely in the
case of Section 7.17, Holdings and Spansion Technology shall not:
 
 
75

--------------------------------------------------------------------------------

 
 
7.01        Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the UCC of any jurisdiction a financing
statement that names the Borrower or any of its Subsidiaries as debtor, or
assign any accounts or other right to receive income, other than the following:
 
(a)           Liens pursuant to any Loan Document;
 
(b)           Liens in favor of the Collateral Agent securing obligations under
the Revolving Credit Documents, which shall rank pari passu to the Liens
securing the Obligations, and any renewals or extensions thereof; provided (x)
that the property covered thereby is not changed, (y) the amount secured or
benefited thereby is not increased except as contemplated by Section 7.02(d),
and (z) any renewal or extension of the obligations secured or benefited thereby
is permitted by Section 7.02(d);
 
(c)           statutory Liens for Taxes in an amount not to exceed $10,000,000
in the aggregate, which are not overdue for a period of more than 30 days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;
 
(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business, in an amount not
to exceed $10,000,000 in the aggregate, that are not overdue for a period of
more than thirty (30) days or if more than thirty (30) days overdue, are unfiled
and no other action has been taken to enforce such Lien or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;
 
(e)           Liens consisting of deposits made in the ordinary course of
business in connection with, or to secure payment of, obligations under worker’s
compensation, unemployment insurance, social security and other similar Laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of Indebtedness) or to secure indemnity, performance or other similar
bonds for the performance of bids, tenders or contracts (other than for the
repayment of Indebtedness) or to secure statutory obligations (other than liens
arising under ERISA or Environmental Liens) or surety or appeal bonds, or to
secure indemnity, performance or other similar bonds;
 
(f)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
 
(g)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);
 
(h)           Liens securing Indebtedness permitted under Sections 7.02(f) and
(g); provided, that (i) such Liens do not at any time encumber any property
other than the property financed or acquired (as applicable) by such
Indebtedness, (ii) the Indebtedness secured thereby does not exceed the cost of
the property being financed or acquired (as applicable) on the date of such
financing or acquisition (as applicable) and (iii) such Liens attach
concurrently with or within 180 days after the purchase or financing (as
applicable) of the property subject to such Liens;
 
 
76

--------------------------------------------------------------------------------

 
 
(i)            Liens on property of a Person existing at the time such Person is
merged into, acquired or consolidated with the Borrower or any Subsidiary of the
Borrower or becomes a Subsidiary of the Borrower; provided, that such Liens were
not created in contemplation of such merger, acquisition, consolidation or
Investment and do not extend to any assets or property other than those of the
Person merged into or consolidated with the Borrower or such Subsidiary or
acquired by the Borrower or such Subsidiary, and the applicable Indebtedness
secured by such Lien is permitted under Section 7.02(g);
 
(j)            Liens on any property of foreign Subsidiaries and the Japanese
Receivables Subsidiary securing Indebtedness of such Subsidiary permitted in
Section 7.02(h) or (j);
 
(k)           the replacement, extension or renewal of any Lien permitted by
clauses (h) and (i) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
or change in any direct or contingent obligor) of the Indebtedness secured
thereby;
 
(l)            Liens granted to third parties in connection with joint ventures
between a Loan Party and a third party on the IP Rights permitted to be Disposed
of pursuant to Section 7.05(h);
 
(m)           Liens in respect of cash collateral securing Indebtedness
permitted pursuant in Section 7.02(q); and
 
(n)           Liens as set forth on Schedule 7.01(m).
 
7.02        Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a)           obligations (contingent or otherwise) existing or arising under
any Swap Contract; provided, that (i) such obligations are (or were) entered
into by such Person in the ordinary course of business for the purpose of
directly mitigating risks associated with fluctuations in interest rates,
foreign exchange rates or commodity prices to which the Borrower or its
Subsidiaries have actual exposure and (ii) such Swap Contract does not contain
any provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;
 
(b)           Indebtedness of a Loan Party to any other Loan Party and
Indebtedness of any wholly-owned Subsidiary owing to any Loan Party which
Indebtedness is permitted under the provisions of Section 7.03 and which is
subordinated to the Obligations and pledged to the Collateral Agent  in
accordance with the terms of the Collateral Documents;
 
(c)           Indebtedness under the Loan Documents;
 
 
77

--------------------------------------------------------------------------------

 
 
(d)           Indebtedness under the Revolving Credit Documents not to exceed an
amount equal to $50,000,000 plus the aggregate amount of New Revolving Loan
Commitments incurred pursuant to the terms of the Revolving Credit Agreement
(provided that for these purposes, it shall be assumed that the amount in clause
(a) of the first paragraph of Section 2.14 of the Revolving Credit Agreement is
equal to $100,000,000 less the aggregate amount of New Term Loans) and any
refinancings, refundings, renewals or extensions thereof or amendments thereto;
provided, that (i) the amount of such Indebtedness is not increased at the time
of or by reason of such refinancing, refunding, renewal, extension or amendment
except to an amount not in excess of the amount then permitted pursuant to the
terms of the Revolving Credit Agreement as in effect on the Amendment and
Restatement Effective Date, (ii) the direct or any contingent obligor with
respect thereto is not changed as a result of or in connection with such
refinancing, refunding, renewal, extension or amendment; (iii) the terms
relating to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewal or extension or amendment of Indebtedness, and
of any agreement entered into and of any instrument issued in connection
therewith, are no less favorable to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed, extended or amended, and (iv) the interest rate
applicable to any such refinanced, refunded, renewed, extended or amended
Indebtedness does not exceed the then applicable market interest rate; provided,
further, that for the purposes of the amount referred to in (i) above, it shall
be assumed that the amount in clause (a) of the first paragraph of Section 2.14
of the Revolving Credit Agreement is equal to $100,000,000 less the aggregate
amount of New Term Loans;
 
(e)           Guarantees of the Borrower or any Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any other
Guarantor;
 
(f)            Capitalized Leases of equipment and secured Indebtedness incurred
to purchase or finance equipment; provided, that (i) any such Indebtedness is
not in excess of the fair market value (evidenced by a resolution of the Board
of Directors of the Borrower set forth in an officer’s certificate delivered to
the Administrative Agent) of the equipment being leased or financed at the time
incurred; (ii) the aggregate amount of all such Indebtedness does not exceed
$50,000,000 at any one time outstanding; (iii) Liens securing the same attach
only to the equipment being leased or financed, (iv) no Default exists or would
result from the consummation of such Capitalized Lease or the incurrence of such
Indebtedness and (v) such Indebtedness is incurred concurrently with or within
180 days after the applicable purchase or financing;
 
(g)           Indebtedness of any Person that becomes a Subsidiary of the
Borrower after the date hereof in accordance with the terms of Section 7.03(h),
which Indebtedness is existing at the time such Person becomes a Subsidiary of
the Borrower (provided, that such Indebtedness is not incurred in contemplation
of such Person’s becoming a Subsidiary of the Borrower); provided, that (i) the
scheduled maturity date of such Indebtedness is at least 91 days after the
Maturity Date hereunder and (ii) at the time of any such incurrence of
Indebtedness and after giving effect thereto on a pro forma basis, the aggregate
principal amount of Indebtedness that is outstanding in reliance on this clause
(g) shall not exceed $35,000,000;
 
 
78

--------------------------------------------------------------------------------

 
 
(h)           Indebtedness of up to $15,000,000 in the aggregate at any one time
outstanding of any foreign Subsidiary incurred in the ordinary course of
business, so long as no Loan Party is contractually obligated directly or
indirectly to repay, guarantee, or secure any portion of such Indebtedness;
 
(i)            Indebtedness incurred as part of the consideration for any
acquisition permitted under Section 7.03(h) so long as (i) no Default exists or
would result from the incurrence of such Indebtedness, (ii) such Indebtedness is
subordinated on terms acceptable to the Administrative Agent and (iii) the
scheduled maturity date of such Indebtedness is at least 90 days after the
Maturity Date hereunder;
 
(j)            Indebtedness incurred by the Japanese Receivables Subsidiary in
an aggregate principal amount of up to $100,000,000;
 
(k)           Indebtedness outstanding and listed on Schedule 7.02(k);
 
(l)           Indebtedness under any Purchase Commitments;
 
(m)           Intercompany Indebtedness between Holdings and the Borrower
related to the Borrower’s Incentive Stock Plan, provided such Indebtedness (i)
has subordination terms satisfactory to the Administrative Agent and (ii) is
pledged to the Collateral Agent as part of the Collateral, and provided further,
there shall be no cash settlement of such Indebtedness prior to the date that is
91 days after the Maturity Date;
 
(n)           Indebtedness under the Senior Notes in an aggregate principal
amount of up to $200,000,000 and any refinancings, refundings, renewals or
extensions thereof or amendments thereto; provided, that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal, extension or amendment except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing, (ii) the direct or any contingent
obligor with respect thereto is not changed as a result of or in connection with
such refinancing, refunding, renewal, extension or amendment, (iii) the terms
relating to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewal or extension or amendment of such Indebtedness,
and of any agreement entered into and of any instrument issued in connection
therewith, are no less favorable in any material respect to the Loan Parties or
the Lenders than the terms of any agreement or instrument governing the
Indebtedness being refinanced, refunded, renewed, extended or amended and (iv)
the interest rate applicable to any such refinanced, refunded, renewed, extended
or amended Indebtedness does not exceed the then applicable market interest
rate;
 
(o)           obligations in respect of Capped Call Transactions (including but
not limited to the purchase, exercise or settlement of (including, without
limitation, an exercise and/or settlement prior to its scheduled expiration), or
performance of such obligations);
 
(p)           unsecured Indebtedness, provided that after giving pro forma
effect to the incurrence of such unsecured Indebtedness the Consolidated
Leverage Ratio does not exceed 3.5:1.0;
 
 
79

--------------------------------------------------------------------------------

 
 
(q)           Indebtedness in an aggregate principal amount of up to $25,000,000
incurred in respect of reimbursement obligations for trade and standby letters
of credit other than the Letters of Credit (as defined in the Revolving Credit
Agreement); and
 
(r)            Indebtedness in an aggregate principal amount of up to
$35,000,000 incurred in connection with the repurchase of Senior Notes or any
Convertible Notes prior to the Maturity Date.
 
7.03        Investments. Make, acquire or hold any Investments, except:
 
(a)           Investments held by the Borrower and its Subsidiaries in the form
of Cash Equivalents;
 
(b)           loans and advances to employees (other than payroll, travel and
similar advances to cover matters that are made in the ordinary course of
business) made in the ordinary course of business consistent with past
practices; provided, that, such loans and advances do not exceed $7,500,000 in
the aggregate at any one time outstanding;
 
(c)           (i) Investments by the Borrower and its Subsidiaries in their
respective Subsidiaries outstanding on the Amendment and Restatement Effective
Date, (ii) additional Investments by the Borrower and its Subsidiaries in Loan
Parties (other than Holdings, Spansion Technology and any new Subsidiary that
becomes a Loan Party as a result of such Investment, other than pursuant to
clause (h) below), (iii) additional Investments by Subsidiaries of the Borrower
that are not Loan Parties in other Subsidiaries that are not Loan Parties and
(iv) Investments by the Loan Parties in joint ventures or Subsidiaries that are
not Loan Parties in an amount (or value) not to exceed $50,000,000 in the
aggregate;
 
(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
 
(e)           Guarantees permitted by Section 7.02(e);
 
(f)           Investments existing on the Closing Date (other than those
referred to in Section 7.03(c)(i) and set forth on Schedule 5.08(e));
 
(g)           Investments by the Borrower in Swap Contracts permitted under
Section 7.02(a);
 
(h)           the purchase or other acquisition of all of the Equity Interests
in any Person or all or any substantial portion of the property of any Person,
or any line or lines of business or division of any Person that, upon the
consummation thereof, will be wholly owned directly by the Borrower or one or
more of its wholly-owned Subsidiaries (including as a result of a merger or
consolidation); provided, that (I) neither the Borrower nor any of its
wholly-owned Subsidiaries may pay in excess of $500,000,000 in aggregate
consideration for the acquisition of foreign Subsidiaries and (II) with respect
to each purchase or other acquisition made pursuant to this Section 7.03(h)
 
 
80

--------------------------------------------------------------------------------

 
 
(i)            any such newly-created or acquired Domestic Subsidiary shall
become a Guarantor (if it is a Material Subsidiary) and shall comply with the
requirements of Section 6.12;
 
(ii)           the lines of business of the Person to be (or the property of
which is to be) so purchased or otherwise acquired shall be substantially the
same lines of business as one or more of the principal businesses of the
Borrower and its Subsidiaries in the ordinary course;
 
(iii)           [Reserved.];
 
(iv)          [Reserved.];
 
(v)           (A) immediately before and immediately after giving pro forma
effect to any such purchase or other acquisition, no Default shall have occurred
and be continuing and (B) except with respect to foreign Subsidiaries,
immediately after giving effect to such purchase or other acquisition, Holdings
and its Subsidiaries shall be in pro forma compliance with all of the covenants
set forth in Section 7.11 of the Revolving Credit Agreement, such compliance to
be determined on the basis of the financial information most recently delivered
to the Administrative Agent and the Lenders pursuant to Section 6.01(a) or
6.01(b)(b) as though such purchase or other acquisition had been consummated as
of the first day of the fiscal period covered thereby; and
 
(vi)           the Borrower shall have delivered to the Administrative Agent and
each Lender, at least five Business Days prior to the date on which any such
purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders, certifying that all of the
requirements set forth in this Section 7.03(h) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;
 
(i)           stock, obligations or other securities received in settlement of
debts created in the ordinary course of business and owing to the Borrower or a
Subsidiary or in satisfaction of judgments so long as the Collateral Agent has a
security interest in such Investments perfected in a manner satisfactory to the
Collateral Agent in its sole discretion;
 
(j)           Investments representing the non-cash portion of the consideration
received in connection with a Disposition consummated in compliance with Section
7.05;
 
(k)           Capped Call Transactions; and
 
(l)           Investments not otherwise permitted under this Section 7.03 not to
exceed (i) $50,000,000 at any time outstanding, plus (ii) so long as no Default
shall have occurred and be continuing at the time thereof or would result
therefrom, additional Investments up to the Available Amount.
 
7.04        Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
 
 
81

--------------------------------------------------------------------------------

 
 
(a)           Holdings or Spansion Technology may merge or consolidate with the
Borrower provided the Borrower is the surviving entity;
 
(b)           any Subsidiary of the Borrower may merge into or consolidate
with  any other Person or permit any other Person to merge into or consolidate
with it; provided, however, that in each case, immediately after giving effect
thereto, in the case of any such merger to which any Loan Party is a party, such
Loan Party is the surviving entity or in the case of any such merger to which
the Borrower is a party, the Borrower is the surviving entity;
 
(c)           any Loan Party may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Loan Party (other than Holdings or Spansion Technology); provided, that nothing
in this clause (c) shall prevent the dissolution of Spansion Technology, as
permitted by clause (f) below;
 
(d)           any Subsidiary that is not a Loan Party may Dispose of all or
substantially all of its assets (including any Disposition that is in the nature
of a liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to
a Loan Party if the Borrower determines in good faith that such Disposition is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders;
 
(e)           in connection with any acquisition permitted under Section 7.03,
any Subsidiary of the Borrower may merge into or consolidate with any other
Person or permit any other Person to merge into or consolidate with it;
provided, that (i) the Person surviving such merger shall be a wholly-owned
Subsidiary of the Borrower, (ii) in the case of any such merger to which any
Loan Party (other than the Borrower) is a party, such Loan Party is the
surviving Person and (iii) the Borrower determines in good faith that such
acquisition is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; and
 
(f)           Spansion Technology may dissolve in accordance with the terms of
this Agreement, so long as Holdings becomes the sole shareholder of the
Borrower, and Spansion Technology may merge or consolidate with Holdings
provided, that after giving effect to such merger or consolidation, Holdings is
the surviving entity.
 
7.05        Dispositions.  Make any Disposition, including any sale and
leaseback transaction, or enter into any agreement to make any Disposition,
except:
 
(a)           Dispositions of obsolete or worn out property, or property no
longer used or useful in the business of the Borrower or its Subsidiaries;
 
(b)           Dispositions of inventory in the ordinary course of business
consistent with past practice (including, without limitation, bulk sales,
discounted sales and liquidations, in each case, of stale or obsolete inventory
or inventory that is not of first-quality merchantability);
 
(c)           (i) a Disposition of the facility located at 915 Deguigne Drive,
Sunnyvale, California 94088 and (ii) Dispositions of (A) newly-created IP Rights
or (B) newly-acquired IP Rights valued not in excess of $50,000,000, in each
case to a special purpose intellectual property Subsidiary (domestic or
foreign);
 
 
82

--------------------------------------------------------------------------------

 
 
(d)           Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided, that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;
and provided, further, that any such sales, transfers or Dispositions involving
a Subsidiary that is not a Loan Party shall be made in compliance with Section
7.08;
 
(e)           Dispositions permitted by Section 7.04;
 
(f)            non-exclusive licenses of IP Rights in the ordinary course of
business and substantially consistent with past practice;
 
(g)           sales of equipment in connection with sale and leaseback
transactions permitted under Section 7.19;
 
(h)           Dispositions of assets (other than accounts receivable) by the
Borrower and its Subsidiaries after the Amendment and Restatement Effective Date
not otherwise permitted under this Section 7.05; provided, that (x) IP Rights
Dispositions shall not exceed $250,000,000 in the aggregate, (y) Dispositions
other than IP Rights Dispositions and Dispositions covered by clause (z) below
shall not exceed the greater of $150,000,000 and 15% of Consolidated Total
Assets of the Borrower and (z) Dispositions of probe cards and other assets to
partners, suppliers or subcontractors in connection with the provision of
services or products to the Borrower or its Subsidiaries in the ordinary course
of business shall be permitted in an aggregate amount not to exceed $10,000,000
at any time; provided, further, that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition and (ii) in the case
of Dispositions pursuant to clause (y), at least 75% of the purchase price for
such asset shall be paid to the Borrower or such Subsidiary solely in cash;
 
(i)           Equipment or inventory that is consigned to partners, suppliers or
subcontractors in connection with the provision of services or products to the
Borrower or its Subsidiaries in the ordinary course of business provided that
title to such equipment or inventory is retained by the Borrower or its
Subsidiaries;
 
(j)           Dispositions of equipment through fair value exchange transactions
in the ordinary course of business in an amount not to exceed $75,000,000 in the
aggregate after the Amendment and Restatement Effective Date; provided, that,
concurrently with any such Disposition that exceeds $5,000,000 the Borrower
shall deliver to the Administrative Agent a certificate signed by a Responsible
Officer of the Borrower confirming that the fair market value of the equipment
received in such transaction is at least equal to the fair market value of the
equipment disposed of in such transaction; and
 
(k)           Factoring of inventory in an amount not exceeding at any time
$20,000,000, and factoring of accounts receivable of Japanese customers.
 
provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(h) shall be for fair market value.
 
 
83

--------------------------------------------------------------------------------

 
 
7.06        Restricted Payments. Directly or indirectly declare or make, or
incur any liability to make, any Restricted Payment, or issue or sell any Equity
Interests or accept any capital contributions, except:
 
(a)           Restricted Payments to the Borrower by its Subsidiaries;
 
(b)           Restricted Payments by Subsidiaries that are not Loan Parties (or
required to become Loan Parties) to other Subsidiaries;
 
(c)           Restricted Payments, not otherwise permitted hereunder, to any
Domestic Subsidiary by any of its Subsidiaries;
 
(d)           Restricted Payments by the Borrower in an amount sufficient to
repurchase Equity Interests of Holdings or the Borrower from current or former
officers, directors or employees of Holdings or the Borrower, as applicable,
pursuant to the terms of agreements (including employment agreements) or plans
(or amendments thereto) approved by the Board of Directors of Holdings or the
Borrower, as applicable, under which such individuals purchase or sell, or are
granted the option to purchase or sell, common Equity Interests; provided,
however, that (i) the aggregate amount of such repurchases shall not exceed
$10,000,000 in any calendar year and (ii) at the time of such repurchase, no
other Default shall have occurred and be continuing (or result therefrom);
 
(e)           Restricted Payments by Holdings or the Borrower in the form of the
conversion or exchange of any Convertible Notes into Equity Interests of
Holdings or cash or a combination of such Equity Interests and cash based on the
value of such Equity Interests or the conversion of the Equity Interests of
Holdings into another class of its Equity Interests;
 
(f)            Restricted Payments by Holdings in the form of cash payments in
lieu of fractional shares in connection with any Restricted Payment permitted
hereunder (“Fractional Share Payments”), Restricted Payments by the Borrower in
the form of cash payments in lieu of fractional shares upon the conversion of
any Convertible Notes and Restricted Payments by the Borrower to Holdings to
permit Holdings to make such Fractional Share Payment;
 
(g)           Restricted Payments by Holdings or the Borrower consisting of the
repurchase of Capital Stock (other than Disqualified Capital Stock) to the
extent such repurchase is deemed to occur upon a cashless exercise of stock
options, restricted stock units or warrants, so long as no Event of Default
shall exist or would result therefrom;
 
(h)           Restricted Payments by the Borrower to Holdings or Spansion
Technology (i) consisting of Permitted Tax Payments, or (ii) for corporate
overhead expenses in an amount not to exceed $10,000,000 in any calendar year;
 
(i)            Restricted Payments by Holdings with respect to the repurchase or
redemption, and Restricted Payments by Borrower to Holdings to permit Holdings
to repurchase or redeem, for nominal consideration, preferred stock purchase
rights issued in connection with any shareholder rights plan of Holdings, so
long as no Event of Default shall exist or would result therefrom;
 
 
84

--------------------------------------------------------------------------------

 
 
(j)            Restricted Payments by the Borrower in connection with the
repurchase of Senior Notes or any Convertible Notes prior to the Maturity Date
otherwise permitted by this Agreement;
 
(k)           Restricted Payments in the form of common stock of Holdings
distributed to employees in connection with the Borrower’s Incentive Stock Plan;
 
(l)            a capital contribution to the Borrower or the issuance of Equity
Interests (other than Disqualified Capital Stock) by the Borrower to Holdings;
 
(m)          the purchase, exercise or settlement (including, without
limitation, an exercise and/or settlement prior to its scheduled expiration), or
performance of obligations under, Capped Call Transactions;
 
(n)           Restricted Payments by the Borrower and its Subsidiaries not
otherwise permitted under this Section 7.06 not to exceed (i) $50,000,000 after
the Amendment and Restatement Effective Date, plus (ii) so long as no Default
shall have occurred and be continuing at the time thereof or would result
therefrom, additional Restricted Payments up to the Available Amount; and
 
(o)           the issuance of any Convertible Notes.
 
7.07        Lines of Business.  Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof, or any business substantially related
or incidental thereto.
 
7.08        Transactions with Affiliates.  Except as set forth below and in
Schedule 5.21 neither Holdings, nor the Borrower nor any of their Subsidiaries
shall, sell, transfer, distribute, or pay any money or property, including, but
not limited to, any fees or expenses of any nature (including, but not limited
to, any fees or expenses for management services), to any Affiliate, or lend or
advance money or property to any Affiliate, or invest in (by capital
contribution or otherwise) or purchase or repurchase any stock or Indebtedness,
or any property, of any Affiliate, or become liable on any Guaranty of the
Indebtedness, dividends, or other obligations of any Affiliate.  Notwithstanding
the foregoing, (a) Holdings, the Borrower and their respective Subsidiaries may
engage in transactions with Affiliates in the ordinary course of business
consistent with past practices, in amounts and upon terms (such terms to be
fully disclosed to the Administrative Agent and the Lenders for material
Affiliate transactions) no less favorable to Holdings, the Borrower and their
respective Subsidiaries than would be obtained in a comparable arm’s-length
transaction with a third party who is not an Affiliate; the Borrower and
Holdings may complete the purchase, exercise or settlement of (including,
without limitation, an exercise and/or settlement prior to its scheduled
expiration), or performance of obligations under, Capped Call Transactions and
(b) the Borrower and Holdings may (i) enter into Investments in Subsidiaries
otherwise permitted hereunder and (ii) enter into any employment,
indemnification or other similar agreement or employee benefit plan with any of
its employees, officers or directors (and make payments pursuant thereto) in the
ordinary course of business and consistent with past practice, that is not
otherwise prohibited by this Agreement; provided, however, that if any such
transaction set forth in (a) or (b) above involves aggregate payments or value
in excess of $25,000,000, the Board of Directors of Holdings or the Borrower, as
applicable, (including at least a majority of the disinterested members of such
Board of Directors) must approve the same and certify (as evidenced by a
resolution of such Board of Directors), in its good faith judgment, that it
believes that such transaction complies with the requirements set forth in this
Agreement with respect to the foregoing permitted transactions with Affiliates;
provided, further, that if such transaction involves aggregate payments or value
in excess of $50,000,000, the Borrower obtains a written opinion from an
Independent Financial Advisor to the effect that the consideration to be paid or
received in connection with such transaction is fair, from a financial point of
view, to the Borrower, Holdings, or any Subsidiary, as applicable.
 
 
85

--------------------------------------------------------------------------------

 
 
7.09        Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Transaction
Document) that (a) limits the ability (i) of any Subsidiary to make Restricted
Payments to the Borrower or any Guarantor or to otherwise transfer property to
or invest in the Borrower or any Guarantor, except for any agreement in effect
at the time any Subsidiary becomes a Subsidiary of the Borrower, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower, (ii) of any Subsidiary to Guarantee the Indebtedness
of the Borrower or (iii) of the Borrower or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person; provided, however,
that this clause (iii) shall not prohibit any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under Sections
7.02(f), (h) or (j) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.
 
7.10        Use of Proceeds.  Use the proceeds of the Loans, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry Margin Stock or to extend credit to others for the purpose of purchasing
or carrying Margin Stock in violation of Regulation U or X or to refund
Indebtedness originally incurred for such purpose.
 
7.11        [Reserved.]
 
7.12        [Reserved.]
 
7.13        [Reserved.]
 
7.14        Accounting Changes.  (a) Make any change in its accounting policies
or reporting practices, except as required by GAAP, or (b) change its fiscal
year.
 
7.15        Prepayments, Etc. of Indebtedness.  Voluntarily prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any Consolidated Funded Indebtedness, except (a) the prepayment of the Loans in
accordance with the terms of this Agreement, (b) repayment or prepayment of
loans outstanding under the Revolving Credit Agreement in accordance with its
terms (c) refinancings and refundings of Indebtedness in compliance with Section
7.02(d), (d) refinancings and refundings of Indebtedness under the Existing
Revolving Credit Agreement and the Existing Term Loan Agreement, (e) prepayments
of Indebtedness of foreign Subsidiaries by such foreign Subsidiary, (f) the
repurchase of Senior Notes or any Convertible Notes prior to the Maturity Date
in an aggregate principal amount of up to $200,000,000 and (g) cash payments
made in respect of any Convertible Notes in connection with the settlement or
the exercise of conversion rights by the holders thereof in an aggregate amount
not to exceed the principal amount of any such Convertible Notes being
converted.
 
 
86

--------------------------------------------------------------------------------

 
 
7.16        Amendment, Etc. of Revolving Credit Loan Documents, Organization
Documents and Material Contracts.   (a)  amend, modify or change in any material
manner any term or condition of any Revolving Credit Loan Document or any of its
Organization Documents or Material Contracts in a manner materially adverse to
the interests of the Lenders or (b) take any other action in connection with any
Revolving Credit Loan Document that would, considering all such actions taken as
a whole, impair the value of the interest or rights of any Loan Party thereunder
or that would considering all such actions taken as a whole, impair the rights
or interests of the Administrative Agent or any Lender except, in each case, for
any refinancing, refunding, renewal, extension or amendment in respect of the
Revolving Credit Loan Documents permitted by Section 7.02(d).
 
7.17        Parent Companies.  In the case of each of Holdings and Spansion
Technology, engage in any business or activity other than (a) the ownership,
collectively, of all outstanding Equity Interests in the Borrower and in the
case of Holdings, Spansion Technology, (b) maintaining its corporate existence,
(c) participating in tax, accounting and other administrative activities as the
parent of the consolidated group of companies, including the Loan Parties, (d)
the execution and delivery of the Loan Documents to which it is a party and the
performance of its obligations thereunder, (e) in the case of Holdings,
activities incidental to being a publicly traded company and the purchase,
exercise or settlement of (including, without limitation, an exercise and/or
settlement prior to its scheduled expiration), or performance of obligations
under, Capped Call Transactions, issuance or sale of any Equity Interests, (f)
guaranteeing the obligations of its direct or indirect wholly-owned
Subsidiaries, and (g) activities incidental to the businesses or activities
described in clauses (a) through (f) of this Section.
 
7.18        Capital Structure.  Make any change in its capital structure which
could reasonably be expected to have a Material Adverse Effect.
 
7.19        Sale and Leaseback Transactions.  Enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred, except for any such sale of any fixed or capital assets by
Holdings, the Borrower or any Subsidiary that is made for cash consideration in
an amount not less than the fair value of such fixed or capital asset; provided,
that the aggregate fair market value of property subject thereto shall not
exceed at any time $50,000,000 at any time.
 
7.20        Deposit and Securities Accounts.  From the date which is 60 days
after the Closing Date, no Loan Party shall establish or maintain any deposit
account or securities account which individually or together holds deposits in
excess of the thresholds set forth in Section 4.01(f) of the Security Agreement
that is not subject to an account control agreement, except with respect to the
accounts set forth on Schedule 7.20.
 
 
87

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
 
8.01        Events of Default.  Any of the following shall constitute an “Event
of Default”:
 
(a)           Non-Payment.  The Borrower or any other Loan Party fails to (i)
pay when and as required to be paid herein, any amount of principal of any Loan,
or (ii) pay within three Business Days after the same becomes due, any interest
on any Loan hereunder, or (iii) pay within five Business Days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or
 
(b)           Specific Covenants.  (i) The Borrower fails to perform or observe
any term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03,
6.05, 6.10, 6.11 or 6.12, or ARTICLE VII, (ii) any of the Guarantors fails to
perform or observe any term, covenant or agreement contained in Section
10.01 hereof or Section 2.01 of the Guaranty, as applicable, or (iii) any of the
Loan Parties fails to perform or observe any term, covenant or agreement
contained in Section 2.04(i) or (j) or Section 5.01(a) or (i) of the Security
Agreement or Section 3.1 of the respective Mortgages to which it is a party; or
 
(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or
 
(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) when made or deemed
made; or
 
(e)           Cross-Default.  (i) Any Loan Party or any Subsidiary thereof (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $35,000,000, or (B)
fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided that any breach of Section 7.11 of the
Revolving Credit Agreement shall not constitute an Event of Default with respect
to the Facility unless the Revolving Loans (as defined in the Revolving Credit
Agreement) have been accelerated or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than $35,000,000; or
 
 
88

--------------------------------------------------------------------------------

 
 
(f)            Insolvency Proceedings, Etc.  (i) Any Loan Party institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; (ii) any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or (iii) any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or
 
(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
 
(h)           Judgments.  There is entered against any Loan Party one or more
final judgments or orders for the payment of money in an aggregate amount (as to
all such judgments and orders) exceeding $25,000,000 (to the extent not (x)
covered by independent third-party insurance as to which the insurer is rated at
least “A” by A.M. Best Company, has been notified of the potential claim and
does not dispute coverage or (y) reserved in accordance with GAAP), or any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 30 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
 
(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount that could reasonably be
expected to have a Material Adverse Effect, or (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount that
could reasonably be expected to have a Material Adverse Effect; or
 
 
89

--------------------------------------------------------------------------------

 
 
(j)            Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or
 
(k)           Change of Control.  There occurs any Change of Control; or
 
(l)            Collateral Documents.  Any Collateral Document after delivery
thereof pursuant to the terms of the Existing Term Loan Agreement, Section 5 of
the Amendment and Restatement Agreement or Section 6.12 of this Agreement shall
for any reason (other than pursuant to the terms thereof) cease to create a
valid and perfected first priority Lien, as the case may be (subject to Liens
permitted by Section 7.01) on Collateral that is not immaterial purported to be
covered thereby; or
 
(m)          Revolving Credit Loan Documents.  An Event of Default under (and as
defined in) the Revolving Credit Loan Documents has occurred and is continuing;
provided that any breach of Section 7.11 of the Revolving Credit Agreement shall
not constitute an Event of Default with respect to the Facility unless the
Revolving Loans (as defined in the Revolving Credit Agreement) have been
accelerated.
 
provided, that solely for the purposes of determining whether a Default has
occurred above (other than clause (a) above), any reference in any such
paragraph to any Loan Party or Subsidiary shall be deemed to only include
Material Subsidiaries.


8.02        Remedies upon Event of Default.  If any Event of Default occurs and
at any time thereafter during the continuance of such event, the Administrative
Agent shall, at the request of, or may, with the consent of, the Required
Lenders, take any or all of the following actions, as applicable:
 
(a)           declare the Commitment of each Lender to make Loans to be
terminated, whereupon such Commitments and obligation shall be terminated;
 
(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
 
(c)           exercise on behalf of itself, the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
 
provided, however, that upon the occurrence of an event described in Section
8.01(f), the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.
 
 
90

--------------------------------------------------------------------------------

 
 
8.03        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), any amounts received
on account of the Obligations shall be applied by the Administrative Agent in
the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III, ratably among them in proportion
to the respective amounts described in this clause Second payable to them);
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
 
Fourth, to the ratable payment of that portion of the Obligations constituting
(x) unpaid principal of the Loans (ratably among the Lenders in proportion to
the respective amounts described in this clause Fourth held by them) and (y)
amounts owing under Secured Hedge Agreements (ratably among the Lender
Counterparties in proportion to the respective amounts described in this clause
Fourth held by them); and
 
Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.
 
ARTICLE IX
THE ADMINISTRATIVE AGENT
 
9.01        Appointment of Agents.  Barclays is hereby appointed the
Administrative Agent hereunder and under the other Loan Documents and each
Lender hereby authorizes Barclays, in such capacity, to act as its agent in
accordance with the terms hereof and the other Loan Documents.  Morgan Stanley
is hereby appointed the Collateral Agent hereunder and under the other Loan
Documents and each Lender hereby authorizes Morgan Stanley, in such capacity, to
act as its agent in accordance with the terms hereof and the other Loan
Documents.  Morgan Stanley is hereby appointed the Documentation Agent hereunder
and under the other Loan Documents and each Lender hereby authorizes Morgan
Stanley, in such capacity, to act as its agent in accordance with the terms
hereof and the other Loan Documents.  Each Agent hereby agrees to act upon the
express conditions contained herein and the other Loan Documents, as
applicable.  The provisions of this Section 9.01 are solely for the benefit of
Agents, the Lenders and no Loan Party shall have any rights as a third-party
beneficiary of any of the provisions thereof.  In performing its functions and
duties hereunder, each Agent shall act solely as an agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for the Borrower, Holdings or any of
their Subsidiaries.
 
 
91

--------------------------------------------------------------------------------

 
 
9.02        Powers and Duties.  Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies and perform such duties hereunder and under the other Loan Documents as
are specifically delegated or granted to such Agent by the terms hereof and
thereof, together with such actions, powers, rights and remedies as are
reasonably incidental thereto.  Each Agent shall have only those duties and
responsibilities that are expressly specified herein and the other Loan
Documents.  Each Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees.  No Agent shall have or be
deemed to have, by reason hereof or any of the other Loan Documents, a fiduciary
relationship in respect of any Lender; and nothing herein or any of the other
Loan Documents, expressed or implied, is intended to or shall be so construed as
to impose upon any Agent any obligations in respect hereof or any of the other
Loan Documents except as expressly set forth herein or therein.
 
9.03        General Immunity.  
 
(a)           No Responsibility for Certain Matters.  No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other Loan
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of any Loan Party
to any Agent or any Lender in connection with the Loan Documents and the
Transaction contemplated thereby or for the financial condition or business
affairs of any Loan Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Loan Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any Event
of Default or Default or to make any disclosures with respect to the
foregoing.  Anything contained herein to the contrary notwithstanding, the
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans.
 
(b)           Exculpatory Provisions.  No Agent nor any of its officers,
partners, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by any Agent under or in connection with any of the Loan
Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a
final, nonappealable order.  Each Agent shall be entitled to refrain from any
act or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Loan Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent shall have received instructions in respect thereof from
Required Lenders (or such other Lenders as may be required to give such
instructions under Section 11.01) or, in the case of the Collateral Agent, in
accordance with the Security Agreement or other applicable Collateral Document,
and, upon receipt of such instructions from Required Lenders (or such other
Lenders, as the case may be), or in accordance with the Security Agreement or
other applicable Collateral Document, as the case may be, such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such
instructions.  Without prejudice to the generality of the foregoing, (i) each
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any communication, instrument or document believed by it to be genuine and
correct and to have been signed or sent by the proper Person or Persons, and
shall be entitled to rely and shall be protected and free from liability in
relying on opinions and judgments of attorneys (who may be attorneys for the
Loan Parties), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against any
Agent as a result of such Agent acting or (where so instructed) refraining from
acting hereunder or any of the other Loan Documents in accordance with the
instructions of Required Lenders (or such other Lenders as may be required to
give such instructions under Section 11.01) or, in the case of the Collateral
Agent, in accordance with the Security Agreement or other applicable Collateral
Document.
 
 
92

--------------------------------------------------------------------------------

 
 
(c)           Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.”  The Administrative Agent will notify the
Lenders of its receipt of any such notice.  The Administrative Agent shall take
such action with respect to any such Default as may be directed by the Required
Lenders in accordance with Section 8.02; provided, however, that unless and
until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable or in the best interest of the Lenders.
 
9.04        Agents Entitled to Act as Lender.  The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, any Agent in its individual capacity as a Lender
hereunder.  With respect to its participation in the Loans, each Agent shall
have the same rights and powers hereunder as any other Lender and may exercise
the same as if it were not performing the duties and functions delegated to it
hereunder, and the term “Lender” shall, unless the context clearly otherwise
indicates, include each Agent in its individual capacity.  Any Agent and its
Affiliates may accept deposits from, lend money to, own securities of, and
generally engage in any kind of banking, trust, financial advisory or other
business with the Borrower, Holdings or any of their Affiliates as if it were
not performing the duties specified herein without notice to or consent of the
Lenders, and may accept fees and other consideration from the Borrower, Holdings
or any of their Subsidiaries for services in connection herewith and otherwise
without having to account for the same to the Lenders.  The Lenders acknowledge
that pursuant to such activities, each Agent or any of its respective Affiliates
may receive information regarding the Borrower, Holdings or any of their
Affiliates (including information that may be subject to confidentiality
obligations in favor of the Borrower, Holdings or any of their Affiliates) and
acknowledge that such Agent shall not be under any obligation to provide such
information to them.
 
9.05        Lenders’ Representations, Warranties and Acknowledgment.  Each
Lender acknowledges to the Administrative Agent that it has made its own
independent investigation of the financial condition and affairs of the
Borrower, Holdings and their respective Subsidiaries, without reliance upon any
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, in connection with its Loan hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of the
Borrower, Holdings and their respective Subsidiaries.  No Agent shall have any
duty or responsibility, either initially or on a continuing basis, to make any
such investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.
 
 
93

--------------------------------------------------------------------------------

 
 
Each Lender, by delivering its signature page to this Agreement, an Assignment
and Assumption or a Joinder Agreement and funding its Loan, or any New Term
Loans, as the case may be, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be approved by any Agent, Required Lenders or Lenders, as applicable.
 
9.06        Right to Indemnity.  Each Lender, in proportion to its Applicable
Percentage, severally agrees to indemnify the Arrangers, each Agent, their
Affiliates and their respective officers, partners, directors, trustees,
employees, representatives and agents of each Agent (each, an “Indemnitee Agent
Party”), to the extent that such Indemnitee Agent Party shall not have been
reimbursed by any Loan Party (and without limiting its obligation to do so), for
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against such Indemnitee Agent Party in
exercising its powers, rights and remedies or performing its duties hereunder or
under the other Loan Documents or otherwise in its capacity as such Indemnitee
Agent Party in any way relating to or arising out of this Agreement or the other
Loan Documents, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR
IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH AGENT;
provided, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Indemnitee Agent Party’s gross
negligence, bad faith or willful misconduct as determined by a court of
competent jurisdiction in a final, nonappealable order.  If any indemnity
furnished to any Indemnitee Agent Party for any purpose shall, in the opinion of
such Indemnitee Agent Party, be insufficient or become impaired, such Indemnitee
Agent Party may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished;
provided, in no event shall this sentence require any Lender to indemnify any
Indemnitee Agent Party against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
pro rata share thereof; and provided, further, this sentence shall not be deemed
to require any Lender to indemnify any Indemnitee Agent Party against any
liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement described in the proviso in the immediately preceding
sentence.
 
Without limitation of the foregoing, each Lender shall reimburse each Agent upon
demand for its ratable share as provided above of any costs or out-of-pocket
expenses (including counsel fees and disbursements) incurred by such Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document or any document
contemplated by or referred to herein, to the extent that such Agent is not
reimbursed for such expenses by or on behalf of the Borrower.
 
 
94

--------------------------------------------------------------------------------

 
 
The undertakings of the Lenders in this Section 9.06 shall survive the payment
of all Obligations hereunder and the resignation or replacement of the
Administrative Agent.
 
9.07        Successor Agent.  Any Agent may resign at any time by giving 30
days’ prior written notice thereof to Lenders and the Borrower.  Upon any such
notice of resignation, Required Lenders shall have the right, with the consent
of the Borrower, which may not be unreasonably withheld, but shall not be
required during the continuance of an Event of Default, to appoint a successor
Agent, as the case may be.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring or removed
Agent may appoint a successor to such Agent from among the Lenders.  Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, that
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent and the
retiring or removed Agent shall promptly (i) transfer to such successor Agent
all sums, Equity Interests and other items of Collateral held under the
Collateral Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Agent under the Loan Documents as applicable, and (ii) execute and deliver to
such successor Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Agent of the security interests created under the
Collateral Documents whereupon such retiring or removed Agent shall be
discharged from its duties and obligations hereunder.  After any former Agent’s
resignation hereunder, the provisions of this ARTICLE IX, and Section 11.01
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Administrative Agent or the Collateral Agent, as applicable,
hereunder.
 
9.08        Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers under this Agreement or
under any other Loan Document by or through any one or more sub-agents appointed
by the Administrative Agent.  The Administrative Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates.  Any such sub-agent or its Affiliates shall
be entitled to advice of counsel concerning all matters pertaining to such
duties.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects with reasonable
care.  The exculpatory, indemnification and other provisions of Section 9.03 and
Section 9.06 shall apply to any Affiliates of the Administrative Agent and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as the
Administrative Agent.  All of the rights, benefits and privileges (including the
exculpatory and indemnification provisions) of Section 9.03 and of Section 9.06
shall apply to any such sub-agent and to the Affiliates of any such sub-agent,
and shall apply to their respective activities as sub-agent as if such sub-agent
and Affiliates were named herein.  Notwithstanding anything herein to the
contrary, with respect to each sub-agent appointed by the Administrative Agent,
(i) such sub-agent shall be a third-party beneficiary under this Agreement with
respect to all such rights, benefits and privileges (including exculpatory and
rights to indemnification) and shall have all of the rights, benefits and
privileges of a third-party beneficiary, including an independent right of
action to enforce such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) directly, without the consent or joinder
of any other Person, against any or all of the Loan Parties and the Lenders,
(ii) such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) shall not be modified or amended without the consent
of such sub-agent, and (iii) such sub-agent shall only have obligations to the
Administrative Agent and not to any Loan Party, Lender or any other Person and
no Loan Party, Lender or any other Person shall have the rights, directly or
indirectly, as a third-party beneficiary or otherwise, against such sub-agent.
 
 
95

--------------------------------------------------------------------------------

 
 
9.09        Collateral Documents and Guarantee.  
 
(a)           Agents under Collateral Documents and Guarantee.  Each Lender
hereby further irrevocably authorizes the Administrative Agent or the Collateral
Agent, as applicable, on behalf of and for the benefit of the Secured Parties,
to be the agent for and representative of the Secured Parties with respect to
the Guarantee, the Collateral and the Collateral Documents.  Subject to Section
11.01, without further written consent or authorization from the Secured
Parties, the Administrative Agent or the Collateral Agent, as applicable, may
execute any documents or instruments necessary to (i) release any Lien
encumbering any item of Collateral that is the subject of a sale or other
Disposition of assets permitted hereby or to which Required Lenders (or such
other Lenders or Lender Counterparties as may be required to give such consent
under Section 11.01) have otherwise consented, or (ii) release any Guarantor
from its Guarantee or with respect to which Required Lenders (or such other
Lenders as may be required to give such consent under Section 11.01) have
otherwise consented.
 
(b)           Right to Realize on Collateral and Enforce Guarantee.  Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrower, the Administrative Agent, the Collateral Agent and each Secured Party
hereby agree that (i) no Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce any Guarantee, it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by the Administrative Agent, on behalf of a Secured Party in
accordance with the terms hereof and all powers, rights and remedies under the
Collateral Documents may be exercised solely by the Collateral Agent and (ii) in
the event of a foreclosure by the Collateral Agent on any of the Collateral
pursuant to a public or private sale, the Collateral Agent or any Secured Party
may be the purchaser of any or all of such Collateral at any such sale and the
Collateral Agent, as agent for and representative of Secured Parties (but not
any Lender or Lenders in its or their respective individual capacities unless
Required Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Obligations as a credit on account of the purchase price for
any collateral payable by the Collateral Agent at such sale.
 
(c)           Rights under Secured Hedge Agreements.  No Secured Hedge Agreement
will create (or be deemed to create) in favor of any Lender Counterparty that is
a party thereto any rights in connection with the management or release of any
Collateral except as expressly provided in Section 11.01 of this Agreement.  By
accepting the benefit of the Collateral, each Lender Counterparty shall be
deemed to have appointed the Collateral Agent as its agent and agrees to be
bound by the Loan Documents as a Secured Party, subject to the limitations set
forth in this clause (c).
 
 
96

--------------------------------------------------------------------------------

 
 
9.10        Posting of Approved Electronic Communications.  
 
(a)           Delivery of Communications.  The Borrower hereby agrees, unless
directed otherwise by the Administrative Agent or unless the electronic mail
address referred to below has not been provided by the Administrative Agent to
the Borrower that it will, or will cause its Subsidiaries to, provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent or to the Lenders pursuant to
the Loan Documents, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) is or relates to a Committed Loan
Notice, (ii) relates to the payment of any principal or other amount due under
this Agreement or any other Loan Document prior to the scheduled date therefor,
(iii) provides notice of any Default under this Agreement or any other Loan
Document or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any Loan or other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium that is properly identified in a format acceptable to the
Administrative Agent to an electronic mail address as directed by the
Administrative Agent.  In addition, Holdings and the Borrower agree to continue
to provide the Communications to the Administrative Agent or the Lenders, as the
case may be, in the manner specified in the Loan Documents but only to the
extent reasonably requested by the Administrative Agent.
 
(b)           Platform.  The Borrower and Holdings further agree that the
Administrative Agent may make the Communications available to the Lenders by
posting the Communications on the Platform.
 
(c)           No Warranties as to Platform.  THE PLATFORM IS PROVIDED “AS IS”
AND “AS AVAILABLE”.  THE INDEMNITEES DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE INDEMNITEES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT SHALL THE
INDEMNITEES HAVE ANY LIABILITY TO ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF
ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY INDEMNITEES IS FOUND IN A FINAL, NONAPPEALABLE ORDER BY A COURT
OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNITEE’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
 
(d)           Delivery Via Platform.  The Administrative Agent agrees that the
receipt of the Communications by the Administrative Agent at its electronic mail
address set forth above shall constitute effective delivery of the
Communications to the Administrative Agent for purposes of the Loan
Documents.  Each Lender agrees that receipt of notice to it (as provided in the
next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents.  Each Lender agrees to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s electronic mail address to which the foregoing
notice may be sent by electronic transmission and that the foregoing notice may
be sent to such electronic mail address.
 
 
97

--------------------------------------------------------------------------------

 
 
(e)           Uses of the Platform.  All uses of the Platform shall be governed
by and subject to, in addition to this Section 9.10 separate terms and
conditions posted or referenced in such Platform and related agreements executed
by the Lenders and their Affiliates in connection with the use of such Platform.
 
(f)            No Prejudice to Notice Rights.  Nothing herein shall prejudice
the right of the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.
 
9.11        Proofs of Claim.   The Lenders, Holdings and the Borrower hereby
agree that after the occurrence of an Event of Default pursuant to Section
8.01(f), in case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on any Loan Party) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
 
(i)            to file and prove a claim for the whole amount of principal and
interest owing and unpaid in respect of the Loans and any other Obligations that
are owing and unpaid and to file such other papers or documents as may be
necessary or advisable in order to have the claims of the Lenders, the
Administrative Agent and other Agents (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the
Administrative Agent and other agents and their agents and counsel and all other
amounts due Lenders, the Administrative Agent and other agents hereunder)
allowed in such judicial proceeding; and
 
(ii)           to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent and other agents hereunder.  Nothing herein contained shall
be deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lenders
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.  Further, nothing contained in this Section 9.11
shall affect or preclude the ability of any Lender to (i) file and prove such a
claim in the event that the Administrative Agent has not acted within ten days
prior to any applicable bar date and (ii) require an amendment of the proof of
claim to accurately reflect such Lender’s outstanding Obligations.
 
 
98

--------------------------------------------------------------------------------

 
 
9.12        Agents and Arrangers.  Except as otherwise set forth herein, the
Documentation Agent and any arrangers shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement (or any other
Loan Document) other than those applicable to all Lenders as such.  Without
limiting the foregoing, the Documentation Agent and such arrangers shall not
have or be deemed to have any fiduciary relationship with any other
Lender.  Each Lender acknowledges that it has not relied, and will not rely, on
the Documentation Agent or any arranger in deciding to enter into this Agreement
and each other Loan Document to which it is a party or in taking or not taking
action hereunder or thereunder.
 
ARTICLE X
CONTINUING GUARANTY
 
10.01      Guaranty.  Holdings and Spansion Technology hereby absolutely and
unconditionally guarantee, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all of the Obligations, whether for principal,
interest, premiums, fees, indemnities, damages, costs, expenses or otherwise, of
the Borrower to the Secured Parties, arising hereunder and under the other Loan
Documents (including all renewals, extensions, amendments, refinancings and
other modifications thereof and all costs, attorneys’ fees and expenses incurred
by the Secured Parties in connection with the collection or enforcement
thereof).  The Administrative Agent’s books and records showing the amount of
the Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon each of Holdings and Spansion Technology, and conclusive
for the purpose of establishing the amount of the Obligations.  This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Obligations or any instrument or agreement evidencing any Obligations, or
by the existence, validity, enforceability, perfection, non-perfection or extent
of any collateral therefor, or by any fact or circumstance relating to the
Obligations which might otherwise constitute a defense to the obligations of
Holdings or Spansion Technology under this Guaranty, and each of Holdings and
Spansion Technology hereby irrevocably waive any defenses each may now have or
hereafter acquire in any way relating to any or all of the foregoing.
 
10.02      Rights of Lenders.  Holdings and Spansion Technology consent and
agree that the Secured Parties may, at any time and from time to time, without
notice or demand, and without affecting the enforceability or continuing
effectiveness hereof:  (a) amend, extend, renew, compromise, discharge,
accelerate or otherwise change the time for payment or the terms of the
Obligations or any part thereof; (b) take, hold, exchange, enforce, waive,
release, fail to perfect, sell, or otherwise Dispose of any security for the
payment of this Guaranty or any Obligations; (c) apply such security and direct
the order or manner of sale thereof as the Administrative Agent and the Lenders
in their sole discretion may determine; and (d) release or substitute one or
more of any endorsers or other guarantors of any of the Obligations.  Without
limiting the generality of the foregoing, Holdings and Spansion Technology
consent to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of Holdings or Spansion Technology under
this Guaranty or which, but for this provision, might operate as a discharge of
Holdings or Spansion Technology.
 
 
99

--------------------------------------------------------------------------------

 
 
10.03      Certain Waivers.  Holdings and Spansion Technology waive (a) any
defense arising by reason of any disability or other defense of the Borrower or
any other guarantor, or the cessation from any cause whatsoever (including any
act or omission of any Secured Party) of the liability of the Borrower; (b) any
defense based on any claim that Holdings’ or Spansion Technology’s obligations
exceed or are more burdensome than those of the Borrower; (c) the benefit of any
statute of limitations affecting Holdings’ or Spansion Technology’s liability
hereunder; (d) any right to proceed against the Borrower, proceed against or
exhaust any security for the Obligations, or pursue any other remedy in the
power of any Secured Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; and (f)
to the fullest extent permitted by law, any and all other defenses or benefits
that may be derived from or afforded by applicable law limiting the liability of
or exonerating guarantors or sureties.  Holdings and Spansion Technology
expressly waive all setoffs and counterclaims and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Obligations. Holdings and Spansion Technology waive any rights and
defenses that are or may become available to Holdings or Spansion Technology by
reason of §§ 2787 and 2855, inclusive, and §§ 2899 and 3433 of the California
Civil Code.  As provided below, this Guaranty shall be governed by, and
construed in accordance with, the Laws of the State of New York.  The foregoing
waivers and the provisions hereinafter set forth in this Guaranty which pertain
to California law are included solely out of an abundance of caution, and shall
not be construed to mean that any of the above-referenced provisions of
California law are in any way applicable to this Guaranty or the Obligations.
 
10.04      Obligations Independent.  The obligations of Holdings and Spansion
Technology hereunder are those of primary obligor, and not merely as surety, and
are independent of the Obligations and the obligations of any other guarantor,
and a separate action may be brought against Holdings or Spansion Technology to
enforce this Guaranty whether or not the Borrower or any other Person or entity
is joined as a party.
 
10.05      Subrogation.  Neither Holdings nor Spansion Technology shall exercise
any right of subrogation, contribution, indemnity, reimbursement or similar
rights with respect to any payments it makes under this Guaranty until all of
the Obligations and any amounts payable under this Guaranty have been
indefeasibly paid and performed in full and the Commitments and the Facility is
terminated.  If any amounts are paid to Holdings or Spansion Technology in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Obligations, whether matured or
unmatured.
 
 
100

--------------------------------------------------------------------------------

 
 
10.06      Termination; Reinstatement.  This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are indefeasibly paid in full in cash and the
Commitments and the Facility with respect to the Obligations are
terminated.  Notwithstanding the foregoing, this Guaranty shall continue in full
force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower, Spansion Technology or Holdings is made, or any of the
Secured Parties exercises its right of setoff, in respect of the Obligations and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Secured Parties
in their discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.  The
obligations of Holdings and Spansion Technology under this paragraph shall
survive termination of this Guaranty.
 
10.07      Subordination.  Holdings and Spansion Technology hereby subordinate
the payment of all obligations and Indebtedness of the Borrower owing to
Holdings and Spansion Technology, whether now existing or hereafter arising,
including, but not limited to, any obligation of the Borrower to Holdings or
Spansion Technology as subrogee of the Secured Parties or resulting from
Holdings’ or Spansion Technology’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Obligations.  If the Secured Parties
so request, any such obligation or Indebtedness of the Borrower to Holdings or
Spansion Technology shall be enforced and performance received by Holdings or
Spansion Technology as trustee for the Secured Parties and the proceeds thereof
shall be paid over to the Secured Parties on account of the Obligations, but
without reducing or affecting in any manner the liability of Holdings or
Spansion Technology under this Guaranty.
 
10.08      Stay of Acceleration.  If acceleration of the time for payment of any
of the Obligations is stayed, in connection with any case commenced by or
against Holdings, Spansion Technology or the Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by Holdings or
Spansion Technology immediately upon demand by the Secured Parties.
 
10.09      Condition of the Borrower.  Each of Holdings and Spansion Technology
acknowledge and agree that it has the sole responsibility for, and has adequate
means of, obtaining from the Borrower and any other guarantor such information
concerning the financial condition, business and operations of the Borrower and
any such other guarantor as Holdings or Spansion Technology require, and that
none of the Secured Parties has any duty, and neither Holdings nor Spansion
Technology is relying on the Secured Parties at any time, to disclose to
Holdings or Spansion Technology any information relating to the business,
operations or financial condition of the Borrower or any other guarantor
(Holdings and Spansion Technology waiving any duty on the part of the Secured
Parties to disclose such information and any defense relating to the failure to
provide the same).
 
 
101

--------------------------------------------------------------------------------

 
 
10.10      Additional Guarantor Waivers and Agreements.  (a)  Holdings and
Spansion Technology understand and acknowledge that if the Secured Parties
foreclose judicially or nonjudicially against any real property security for the
Obligations, that foreclosure could impair or destroy any ability that Holdings
or Spansion Technology may have to seek reimbursement, contribution, or
indemnification from the Borrower or others based on any right Holdings or
Spansion Technology may have of subrogation, reimbursement, contribution, or
indemnification for any amounts paid by Holdings or Spansion Technology under
this Guaranty.  Holdings and Spansion Technology further understand and
acknowledge that in the absence of this paragraph, such potential impairment or
destruction of Holdings’ or Spansion Technology’s rights, if any, may entitle
Holdings or Spansion Technology to assert a defense to this Guaranty based on
Section 580d of the California Code of Civil Procedure as interpreted in Union
Bank v. Gradsky, 265 Cal. App. 2d 40 (1968).  By executing this Guaranty,
Holdings and Spansion Technology freely, irrevocably, and unconditionally:  (i)
waive and relinquish that defense and agree that each will be fully liable under
this Guaranty even though the Secured Parties may foreclose, either by judicial
foreclosure or by exercise of power of sale, any deed of trust securing the
Obligations; (ii) agree that neither will not assert that defense in any action
or proceeding which the Secured Parties may commence to enforce this Guaranty;
(iii) acknowledge and agree that the rights and defenses waived by each in this
Guaranty include any right or defense that each may have or be entitled to
assert based upon or arising out of any one or more of §§ 580a, 580b, 580d, or
726 of the California Code of Civil Procedure or § 2848 of the California Civil
Code; and (iv) acknowledge and agree that the Secured Parties are relying on
this waiver in creating the Obligations, and that this waiver is a material part
of the consideration which the Secured Parties are receiving for creating the
Obligations.
 
(a)        Holdings and Spansion Technology waive all rights and defenses that
each may have because any of the Obligations is secured by real property.  This
means, among other things:  (i) the Secured Parties may collect from Holdings or
Spansion Technology without first foreclosing on any real or personal property
collateral pledged by the other Loan Parties; and (ii) if the Secured Parties
foreclose on any real property collateral pledged by the other Loan
Parties:  (A) the amount of the Obligations may be reduced only by the price for
which that collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price, and (B) the Secured Parties may collect from
Holdings and Spansion Technology even if the Secured Parties, by foreclosing on
the real property collateral, have destroyed any right Holdings or Spansion
Technology may have to collect from the Borrower.  This is an unconditional and
irrevocable waiver of any rights and defenses Holdings or Spansion Technology
may have because any of the Obligations is secured by real property.  These
rights and defenses include, but are not limited to, any rights or defenses
based upon § 580a, 580b, 580d, or 726 of the California Code of Civil Procedure.
 
(b)        Each of Holdings and Spansion Technology waive any right or defense
it may have at law or equity, including California Code of Civil Procedure §
580a, to a fair market value hearing or action to determine a deficiency
judgment after a foreclosure.
 
 
102

--------------------------------------------------------------------------------

 
 
ARTICLE XI
MISCELLANEOUS
 
11.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
 
(a)          waive any condition set forth in Section 5. (e), or (f), of the
Amendment and Restatement Agreement, without the written consent of each Lender;
 
(b)         extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
 
(c)          postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under such other Loan Document without the written consent of each Lender
entitled to such payment;
 
(d)          without the written consent of each Lender directly and adversely
affected thereby, reduce the principal of, or the rate of interest specified
herein on, any Loan or any fees or other amounts payable hereunder or under any
other Loan Document; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest at the Default Rate;
 
(e)          change (i) Section 2.11 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender or (ii) the order of application of any prepayment of
Loans from the application thereof set forth in Section 2.03(b)(vii) in any
manner that materially and adversely affects the Lenders under the Facility
without the written consent of the Required Lenders;
 
(f)           change any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;
 
(g)          release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Secured Party;
 
(h)          release all or substantially all of the value of the Guaranty,
without the written consent of each Lender;
 
(i)           impose any greater restriction on the ability of any Lender under
a Facility to assign any of its rights or obligations hereunder without the
written consent of the Required Lenders; or
 
 
103

--------------------------------------------------------------------------------

 
 
(j)            make any amendment, modification or waiver that would have an
adverse effect on the timing or priority of payments due to any Lender
Counterparty with respect to any Secured Hedge Agreement without the written
consent of such Lender Counterparty.
 
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document, (ii) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto and (iii) no amendment, modification or waiver of this Agreement
or any Loan Document altering the ratable treatment of obligations arising under
Secured Hedge Agreements resulting in such obligations being junior in right of
payment to principal on the Loans or resulting in obligations owing to any
Lender Counterparty becoming unsecured (other than releases of Liens permitted
in accordance with the terms hereof), in each case in a manner adverse to any
Lender Counterparty, shall be effective without the written consent of such
Lender Counterparty.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.
 
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 11.13; provided,
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
 
11.02      Notices; Effectiveness; Electronic Communications.  (a)  Notices
Generally.  Except as provided in subsection (b) below, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows:
 
(i)            if to Holdings, the Borrower or the Administrative Agent, to the
address, telecopier number, or electronic mail address specified for such Person
on Schedule 11.02; and
 
(ii)           if to any other Lender, to the address, telecopier number, or
electronic mail address specified in its Administrative Questionnaire or Lender
Addendum.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
 
 
104

--------------------------------------------------------------------------------

 
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided, that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided, that approval of such procedures may be
limited to particular notices or communications.
 
(c)           Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided, that if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(d)           Change of Address, Etc.  Each of Holdings, the Borrower and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower
and the Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such
Lender.  The words “execution,” “signed,” “signature,” and words of like import
in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
(e)           Reliance by the Administrative Agent and Lenders. The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each Lender, their respective Affiliates, and the
partners, directors, officers, employees, agents and advisors of the
Administrative Agent and such Lender and of the Administrative Agent’s and such
Lender’s Affiliates from all losses, costs, expenses and liabilities resulting
from the reliance by such Person on each notice purportedly given by or on
behalf of the Borrower.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
 
 
105

--------------------------------------------------------------------------------

 
 
11.03      No Waiver; Cumulative Remedies.  No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
11.04      Expenses; Indemnity; Damage Waiver.  (a)  Costs and Expenses.  The
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Agents, Arrangers and their respective Affiliates (including the reasonable
fees, charges and disbursements of counsel for the Agents and Arrangers), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the Transaction
contemplated hereby or thereby shall be consummated), and (ii) all out-of-pocket
expenses incurred by the Agents, Arrangers or any Lender (including fees,
charges and disbursements of counsel, provided that, in the case of clause (B)
below such out-of-pocket expenses shall include the fees, charges and
disbursements of only (i) one common counsel, (ii) one special counsel and (iii)
one local counsel in each relevant jurisdiction for the Agents, Arrangers or any
Lender provided, further, that each Agent, Arranger or Lender will have the
right to retain separate counsel to represent such Agent, Arranger or Lender if
and to the extent the representation of two or more Agents, Arrangers or Lenders
by the same counsel would be inappropriate due to actual or potential differing
interests between them and/or otherwise give rise to a conflict of interest) in
connection with (A) the enforcement or protection of its rights in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or in connection with Loans made hereunder, or (B) out-of-pocket
expenses incurred during any consents, amendments, waivers, workout,
restructuring or negotiations in respect of such Loans.
 
(b)           Indemnification by the Borrower.  In addition to the payment of
expenses pursuant to Section 11.04(a), whether or not the Transaction
contemplated hereby shall be consummated, the Borrower agrees to defend (subject
to Indemnitees’ selection of counsel), indemnify, pay and hold harmless, each
Agent and Lender, their Affiliates and their respective officers, partners,
directors, trustees, employees, shareholders, advisors, controlling Persons,
counsel, representatives, agents and attorneys-in-fact of each Agent and each
Lender and each of their heirs, successors and assigns (each, an “Indemnitee”),
from and against any and all Indemnified Liabilities, IN ALL CASES, WHETHER OR
NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE; provided, the Borrower
shall not have any obligation to any Indemnitee hereunder with respect to any
Indemnified Liabilities if such Indemnified Liabilities arise solely from the
gross negligence, bad faith or willful misconduct of that Indemnitee as
determined by a court of competent jurisdiction in a final, nonappealable order
or a settlement tantamount thereto.  To the extent that the undertakings to
defend, indemnify, pay and hold harmless set forth in this Section 11.04 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the Borrower shall contribute the maximum portion that it is
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.  No Indemnitee shall be liable for any damages arising from the use by
unauthorized persons of information or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such persons or for any special, indirect, consequential or
punitive damages in connection with the Transaction contemplated by the Loan
Documents.  This Section 11.04(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.  The Borrower’s obligations under this Section 11.04(b) shall
apply irrespective of whether (i) the Indemnitee is a party to this Agreement or
any other Loan Document or (ii) the claim in respect of the Indemnified
Liabilities is brought by the Borrower, its equity holders, its affiliates, its
creditors or any other Person.
 
 
106

--------------------------------------------------------------------------------

 
 
(c)           Reimbursement by Lenders.  To the extent permitted by applicable
law, neither the Borrower nor Holdings shall assert, and each of the Borrower
and Holdings hereby waives, any claim against Lenders, Agents, and their
respective Affiliates, directors, employees, attorneys or agents, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) (whether or not the claim therefor is based
on contract, tort or duty imposed by any applicable legal requirement) arising
out of, in connection with, as a result of, or in any way related to, this
Agreement or any Loan Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the Transaction contemplated
hereby or thereby, any Loan or the use of the proceeds thereof or any act or
omission or event occurring in connection therewith, and each of the Borrower
and Holdings hereby waives, releases and agrees not to sue upon any such claim
or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.
 
(d)           The obligations in this Section 11.04 shall survive payment of the
Loans and payment of all other Obligations.  At the election of any Indemnitee,
the Borrower’s indemnification obligations under this Section 11.04 shall
include the obligation to defend such Indemnitee using one common legal counsel
(provided, that an Indemnitee will have the right to retain separate counsel to
represent such Indemnitee who may be subject to liability arising out of any
claim in respect of which indemnified coverage may be sought hereunder if and to
the extent the representation of two or more Indemnitees by the same counsel
would be inappropriate due to actual or potential differing interests between
them and/or would otherwise give rise to a conflict of interest) satisfactory to
such Indemnitee, at the sole cost and expense of the Borrower.  All amounts
owing under this Section 11.04 shall be paid within 30 days after demand.
 
(e)           Payments.  All amounts due under this Section shall be payable not
later than 30 days after demand therefor.
 
 
107

--------------------------------------------------------------------------------

 
 
(f)            Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
 
11.05      Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
 
11.06      Successors and Assigns.  
 
(a)           Generally.  This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the successors and assigns permitted
hereby.  Neither the Borrower’s nor Holdings’ rights or obligations hereunder
nor any interest therein may be assigned or delegated by the Borrower or
Holdings without the prior written consent of all Lenders (and any attempted
assignment or transfer by the Borrower or Holdings without such consent shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b)           Right to Assign.
 
(i)            Subject to the conditions set forth in Section 11.06(b)(ii), each
Lender shall have the right at any time to sell, assign or transfer all or a
portion of its rights and obligations under this Agreement, including all or a
portion of its Commitment or Loans owing to it or other Obligations, to any
Person constituting an Eligible Assignee with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
 
(A)          the Borrower, who may not act unreasonably in giving such consent;
provided, that (i) no consent of the Borrower shall be required for an
assignment to any Person meeting the criteria of clause (a) of the definition of
Eligible Assignee or, if an Event of Default under Section 8.01(a), (b), (c),
(f) or (g) has occurred and is continuing, any other Person and (ii) the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
Business Days after receipt of written notice thereof; and
 
 
108

--------------------------------------------------------------------------------

 
 
(B)           the Administrative Agent; provided, that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Loan to (1) Barclays or an Affiliate thereof or (2) a Lender, an Affiliate
of a Lender or an Approved Fund of the assignor.
 
(ii)           Assignments shall be subject to the following additional
conditions:
 
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under the Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of (I) the date the Assignment and Assumption with respect to
such assignment is delivered to the Administrative Agent or (II) if earlier, the
“trade date” (if any) specified in such Assignment and Assumption) shall not be
less than $1,000,000 or an integral multiple thereof, unless the Borrower and
the Administrative Agent otherwise consent;
 
(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided, that only one such fee shall be payable
in the case of contemporaneous assignments to or by two or more Approved Funds;
and
 
(C) the Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(iii)          Subject to acceptance and recording thereof pursuant to
Sections 11.06(b)(iv) and 11.06(b)(v), from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits and subject to the obligations of Sections 3.01, 3.04 and 3.05). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 11.06 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.06(c). Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, no assignee of interests
shall be entitled to receive any greater payment under Section 3.01 than the
applicable grantor of such assignment would have been entitled to receive with
respect to the assigned interest had no such assignment been made, and no
assignee shall be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the assignment and such assignee has complied with the
requirements of Section 3.01(d).
 
 
109

--------------------------------------------------------------------------------

 
 
(iv)          Register.  The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at its Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of and interest on the Loans owing and paid to, each Lender
pursuant to the terms hereof from time to time and amounts received by the
Administrative Agent from the Borrower and whether such amounts constitute
principal, interest, fees or other and each Lender’s share thereof (the
“Register”).  The Borrower, the Administrative Agent and the Lenders shall treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof (and
the entries in the Register shall be conclusive for such purposes), and no
assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until an Assignment and Assumption effecting the
assignment or transfer thereof shall have been delivered to and accepted by the
Administrative Agent and recorded in the Register as provided in Section
11.06(b)(v).  Prior to such recordation, all amounts owed with respect to the
applicable Commitment or Loan shall be owed to the Lender listed in the Register
as the owner thereof, and any request, authority or consent of any Person who,
at the time of making such request or giving such authority or consent, is
listed in the Register as a Lender shall be conclusive and binding on any
subsequent holder, assignee or transferee of the corresponding Commitments or
Loans.  Solely for the purposes of maintaining the Register and for tax purposes
only the Administrative Agent shall be deemed to be acting on behalf of the
Borrower.  The Register shall be available for inspection by the Borrower and
any Lender at any reasonable time and from time to time upon reasonable prior
notice provided that each Lender shall be provided only with those parts of the
Register that relate to its Loans.
 
(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Eligible Assignee, the Eligible
Assignee’s completed Administrative Questionnaire (unless the Eligible Assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in Section 11.06(b)(ii)(B) and any written consent to such
assignment required by Section 11.06(b)(i), the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
 
(c)           Participations.
 
(i)           Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than the Borrower, Holdings, any of its Subsidiaries or any of their
respective Affiliates) (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments, Loans or in any other Obligation); provided, that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided,
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that (1)
requires the consent of each Lender directly and adversely affected thereby
pursuant to the proviso to the second sentence of Section 11.01 and (2) directly
affects such Participant.  Subject to Section 11.06(c)(ii) below, the Borrower
agrees that each Participant shall be entitled to the benefits and subject to
the obligations of Sections 3.01, 3.04 and 3.05 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to Section
11.06(b) (it being understood that the documentation required under Section 3.01
shall be delivered to the participating Lender).
 
 
110

--------------------------------------------------------------------------------

 
 
(ii)           A Participant shall not be entitled to receive any greater
payment under Section 3.01, 3.04 or 3.05 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.
 
(iii)          Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans, or
its other Obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, or other Obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
(d)           Certain Other Assignments.  In addition to any other assignment
permitted pursuant to this Section 11.06, any Lender may assign, pledge and/or
grant a security interest in, all or any portion of its Loans, the other
Obligations owed by or to such Lender, and its Notes, if any, to secure
obligations of such Lender including any Federal Reserve Bank as collateral
security pursuant to Regulation A of the Board of Governors of the Federal
Reserve System of the United States (or any successor) and any operating
circular issued by such Federal Reserve Bank; provided, no Lender, as between
the Borrower and such Lender, shall be relieved of any of its obligations
hereunder as a result of any such assignment and pledge; and provided, further,
in no event shall the applicable Federal Reserve Bank, pledgee or trustee be
considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.  The Borrower, upon receipt of
written notice from the relevant Lender, agrees to issue Notes to any Lender
requiring Notes to facilitate transactions of the type described in this Section
11.06(d).
 
 
111

--------------------------------------------------------------------------------

 
 
11.07      Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.
 
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof; provided, that in the case of information received from a Loan Party or
any such Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.
 
 
112

--------------------------------------------------------------------------------

 
 
11.08      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such Indebtedness.  The rights of
each Lender and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or their respective Affiliates may have.  Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided, that the failure to give such notice shall not affect the
validity of such setoff and application.
 
11.09      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
11.10      Counterparts; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Except as provided in Section 5 of the
Amendment and Restatement Agreement, this Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto.  Delivery of
an executed counterpart of a signature page of this Agreement by telecopy shall
be effective as delivery of a manually executed counterpart of this Agreement.
 
11.11      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.
 
 
113

--------------------------------------------------------------------------------

 
 
11.12      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
11.13      Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided, that:
 
(a)            the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b)(ii)(B);
 
(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.01 or Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
 
(c)            in the case of any such assignment resulting from a material
claim for compensation under Section 3.04 or material payments required to be
made pursuant to Section 3.01, such assignment will result in a material
reduction in such compensation or payments thereafter; and
 
(d)           such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  In the event any replaced Lender fails to execute the
agreements required under Section 11.06 in connection with an assignment
pursuant to this Section 11.03, such Lender shall be deemed to have executed
such agreements two (2) Business Days following notice by the Borrower to such
Lender of such failure.
 
 
114

--------------------------------------------------------------------------------

 
 
11.14      Governing Law; Jurisdiction; Etc.  (a)  GOVERNING LAW.  THIS
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING,
WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
 
(b)           SUBMISSION TO JURISDICTION.  SUBJECT TO CLAUSE (E) OF THE
FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING
OUT OF OR RELATING HERETO OR ANY OTHER LOAN DOCUMENTS, OR ANY OF THE
OBLIGATIONS, SHALL BE BROUGHT IN ANY FEDERAL COURT OF THE UNITED STATES OF
AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE
SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY
OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH LOAN PARTY, FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY
AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER
THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY
SECURITY AGREEMENT GOVERNED BY A LAWS OTHER THAN THE LAWS OF THE STATE OF NEW
YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES ANY DEFENSE
OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE LOAN PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 11.02; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C)
ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE LOAN
PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY
DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.
 
(c)           WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
 
115

--------------------------------------------------------------------------------

 
 
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW
 
11.15      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
11.16      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each Transaction contemplated hereby, the Borrower and Holdings each
acknowledge and agree, and acknowledge their respective Affiliates’
understanding, that:  (i) the credit facilities provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower, Holdings and their respective Affiliates, on the one hand, and the
Administrative Agent and the Arrangers, on the other hand, and each of the
Borrower and Holdings is capable of evaluating and understanding and understands
and accepts the terms, risks and conditions of the Transaction contemplated
hereby and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the Administrative Agent and each of the Arrangers is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower, Holdings or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) none of the
Administrative Agent or either of the Arrangers has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower or
Holdings with respect to the Transaction contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether the
Administrative Agent or the Arrangers has advised or is currently advising the
Borrower, Holdings or any of their respective Affiliates on other matters) and
none of the Administrative Agent or either of the Arrangers has any obligation
to the Borrower, Holdings or any of their respective Affiliates with respect to
the Transaction contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent and the
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower,
Holdings and their respective Affiliates, and none of the Administrative Agent
or either of the Arrangers has any obligation to disclose any of such interests
by virtue of any advisory, agency or fiduciary relationship; and (v) the
Administrative Agent and the Arrangers have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to the Transaction
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of the Borrower and Holdings has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  Each of the Borrower and Holdings hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent and the Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty.
 
 
116

--------------------------------------------------------------------------------

 
 
11.17      USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act.
 
11.18      Time of the Essence.   Time is of the essence of the Loan Documents.
 
11.19      ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
11.20      Delivery of Lender Addenda.  Each Lender (other than any Lender whose
name appears on the signature pages to this Agreement) shall become a party to
this Agreement by delivering to the Administrative Agent a Lender Addendum duly
executed by such Lender.
 
11.21      Agents; Arrangers.  Notwithstanding anything herein to the contrary,
none of the Persons named on the cover page of this Agreement as a Joint Lead
Arranger and Joint Book Runner or as the Documentation Agent shall have any
duties or obligations under this Agreement except in its capacity as a Lender,
but all such Persons, as a Lender, shall have the benefit of the indemnities
provided for hereunder.  Without limiting the foregoing, none of such Persons
shall have or be deemed to have a fiduciary relationship with any Lender as a
result of this Agreement.  Each Lender hereby makes the same acknowledgements
with respect to the relevant Persons in their respective capacities as Joint
Lead Arranger and Joint Book Runner, as the Documentation Agent, as applicable,
as it makes with respect to the Administrative Agent in Section 11.16 above.
 
 
117

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

 
BORROWER:
         
SPANSION LLC, a Delaware limited liability company
         
 
By:
     
Name:
     
Title:
   

 
 

 
GUARANTORS:
         
SPANSION INC., a Delaware corporation
         
 
By:
     
Name:
     
Title:
   

 
 

 
SPANSION TECHNOLOGY LLC, a Delaware limited liability company
         
 
By:
     
Name:
     
Title:
   

 
 
118

--------------------------------------------------------------------------------

 
 

 
BARCLAYS BANK PLC,
   
as Administrative Agent and Collateral Agent
         
 
By:
     
Name:
     
Title:
   

 
 

 
MORGAN STANLEY SENIOR FUNDING, INC.,
    as Joint Lead Arranger, Joint Book Runner and Documentation Agent          
 
By:
     
Name:
     
Title:
   

 
 
119

--------------------------------------------------------------------------------

 

ANNEX 2


EXHIBITS TO
RESTATED TERM LOAN AGREEMENT
 
 
[See next page.]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF
COMMITTED LOAN NOTICE
 
Date:  ___________, _____
 
To:           Barclays Bank PLC, as the Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December 13, 2012 (the terms defined therein being used herein as therein
defined), among SPANSION LLC, a Delaware limited liability company, as the
Borrower, SPANSION INC., a Delaware corporation, and SPANSION TECHNOLOGY LLC, a
Delaware limited liability company, as the Guarantors, each lender from time to
time party thereto, BARCLAYS BANK PLC, as the Administrative Agent and the
Collateral Agent, MORGAN STANLEY SENIOR FUNDING, INC., as the Documentation
Agent, and BARCLAYS BANK PLC and MORGAN STANLEY SENIOR FUNDING, INC., as Joint
Lead Arrangers and Joint Book Runners.
 
The undersigned hereby requests (select one):
 

 
o  A  Borrowing
o  A  conversion or continuation of Loans

 
 

 
1. 
On                                                                                      
(a Business Day).

 
 
 
2.
In the amount of $                       .

 
 
 
3.
Comprised of                                                     .

 
[Type of Loan requested:  Base Rate Loan or Eurodollar Rate Loan]
 
 
4.
For Eurodollar Rate Loans:  with an Interest Period of                  
 months.

 
 

 
SPANSION LLC
         
 
By:
     
Name:
     
Title:
   

 
Commited Loan Notice
 
A-1

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF
TERM NOTE
 
                                                            
 
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay
to                                     or registered assigns permitted by the
Agreement (as hereinafter defined) (the “Lender”), in accordance with the
provisions of the Agreement, the principal amount
of                              DOLLARS ($                          ), such
principal amount being equal to the amount of a Loan made by the Lender to the
Borrower under that certain Amended and Restated Credit Agreement, dated as of
December 13, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among the Borrower, Spansion
Inc., a Delaware corporation, Spansion Technology LLC, a Delaware limited
liability company, each lender from time to time party thereto, Barclays Bank
PLC, as Administrative Agent and Collateral Agent, Morgan Stanley Senior
Funding, Inc., as Documentation Agent, and Barclays Bank PLC and Morgan Stanley
Senior Funding, Inc., as Joint Lead Arrangers and Joint Book Runners.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender as provided in the Agreement.  If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest, to be
paid as provided in the Agreement, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.
 
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral.  If one or more of the Events of
Default specified in the Agreement occurs and is continuing, all amounts then
remaining unpaid on this Note shall become under certain circumstances, or may
be declared to be, immediately due and payable, all as provided in the
Agreement.  Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
 
Form of Term Note
 
B-1

--------------------------------------------------------------------------------

 
 
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 

 
SPANSION LLC,
   
a Delaware limited liability company
         
 
By:
     
Name:
     
Title:
   

 
Form of Term Note
 
B-2

--------------------------------------------------------------------------------

 
 
TERM LOANS AND PAYMENTS WITH RESPECT THERETO

 
Date
   
Type of Loan
Made
   
Amount of
Loan Made
   
End of
Interest
Period
   
Amount of
Principal or
Interest Paid
This Date
   
Outstanding
Principal
Balance
This Date
   
Notation
Made By
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
             

 
Form of Term Note
 
B-3

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
[RESERVED]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FORM OF
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]0F1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]1F2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]2F3 hereunder are several and not
joint.]3F4  Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.
 
 

--------------------------------------------------------------------------------

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.
 
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
 
3 Select as appropriate.
 
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
 
 
D-1

--------------------------------------------------------------------------------

 


1.         
   Assignor[s]:                                                                               

                                                                     


2.             Assignee[s]:                                                                             


                                                                                                                     
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.             Borrower:               SPANSION LLC, a Delaware limited
liability company


4.             Administrative Agent:        BARCLAYS BANK PLC, as the
administrative agent under the Credit Agreement


5.             Credit Agreement:        Amended and Restated Credit Agreement,
dated as of December 13, 2012, among the Borrower, Spansion Inc., Spansion
Technology LLC, each lender from time to time party thereto, Barclays Bank PLC,
as Administrative Agent and Collateral Agent, Morgan Stanley Senior Funding,
Inc., as Documentation Agent, and Barclays Bank PLC and Morgan Stanley Senior
Funding, Inc., as Joint Lead Arrangers and Joint Book Runners.

 
6.             Assigned Interest[s]:


Assignor[s]4F5
Assignee[s]5F6
Aggregate
Amount of
Commitment
for all Lenders6F7
Amount of
Commitment
Assigned
Percentage
Assigned of
Commitment7F8
CUSIP
Number
               
$______________
$_________
_________%
     
$______________
$_________
_________%
     
$______________
$_________
_________%
 

 
[7.            Trade
Date:                                                                         8F9
 
 

--------------------------------------------------------------------------------

5 List each Assignor, as appropriate.
 
6 List each Assignee, as appropriate.
 
7 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
 
8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
9 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.


 
D-2

--------------------------------------------------------------------------------

 
 
8.              Effective Date: __________________, 20__ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:
 

  ASSIGNOR    
[NAME OF ASSIGNOR]
           
By:
        Title:  

 

 
ASSIGNEE
   
[NAME OF ASSIGNEE]
           
By:
        Title:  

 
[Consented to and]9F10 Accepted:
 
BARCLAYS BANK PLC, as
 
Administrative Agent
       
By:
      Title:  

 
[Consented to:]10F11
 
SPANSION LLC
       
By:
      Title:  

 
 
 

--------------------------------------------------------------------------------

 10 To be added for Administrative Agent only if such assignment is to a Person
that is not a Lender, an Affiliate of such Lender or an Approved Fund with
respect to such Lender.
 
11 To be added unless (1) an Event of Default has occurred and is continuing at
the time of such assignment or (2) such assignment is to a Lender, an Affiliate
of a Lender or an Approved Fund.
 
 
D-3

--------------------------------------------------------------------------------

 
 
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


SPANSION LLC CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.             Representations and Warranties.
 
1.1.          Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the Transaction contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
 
1.2.          Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
Transaction contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
11.06(b) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.06(b) of the Credit Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of [the][the relevant] Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01(a) or (b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
 
D-4

--------------------------------------------------------------------------------

 
 
2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.
 
3.            General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 
 
D-5

--------------------------------------------------------------------------------

 


EXHIBIT E
 
FORM OF GUARANTY
GUARANTY AGREEMENT
 
This GUARANTY AGREEMENT, dated as of December 13, 2012 (this “Agreement”), is
made by each Subsidiary (as defined in the Credit Agreement (as defined below))
of each of Spansion Inc., a Delaware corporation (“Holdings”), and Spansion
Technology LLC, a Delaware limited liability company (“Spansion Technology”),
listed on the signature pages hereof (such Subsidiaries, together with any
Additional Guarantors which hereafter become a party to this Agreement pursuant
to Section 5.06, are collectively referred to as the “Guarantors” and each
individually as a “Guarantor”), in favor of Barclays Bank PLC, as administrative
agent (in such capacity, the “Administrative Agent”) and collateral agent (in
such capacity, the “Collateral Agent”) for each of the Secured Parties.
 
RECITALS
 
WHEREAS, pursuant to the Amended and Restated Credit Agreement, dated as of the
date hereof (the “Credit Agreement”), among Spansion LLC, a Delaware limited
liability company (the “Borrower”), Holdings, Spansion Technology, the Lenders
party thereto from time to time, Barclays Bank PLC, as the Administrative Agent
and the Collateral Agent, and the other Loan Documents referred to therein, the
Lenders and the other Secured Parties have agreed to make Loans to or for
the benefit of the Borrower;
 
WHEREAS, the obligations of the Lenders to make Loans to or for the benefit of
the Borrower under the Credit Agreement are conditioned upon, among other
things, the execution and delivery of this Agreement by each Guarantor;
 
WHEREAS, each Guarantor is engaged in a business which is related to the
business of the Borrower and will derive substantial direct and indirect
benefits from the Credit Agreement and the Loans to be made or issued thereunder
by the Lenders to or for the benefit of the Borrower and the other financial
accommodations to the Borrower and its Subsidiaries as may be made available by
the other Secured Parties; and
 
WHEREAS, each Guarantor is willing to guarantee the Obligations of the Borrower
as hereinafter provided in order to obtain such benefits;
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders to make
Loans to the Borrower pursuant to the Credit Agreement, each Guarantor agrees,
for the benefit of each Secured Party, as follows:
 
Guaranty Agreement
 
E-1

--------------------------------------------------------------------------------

 
 
ARTICLE 1
Definitions
 
Section 1.01.  Definitions. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):
 
 
·
“Additional Guarantors” is defined in Section 5.06(b).

 
 
·
“Administrative Agent” is defined in the preamble.

 
 
·
“Agreement” is defined in the preamble.

 
 
·
“Borrower” is defined in the first recital.

 
 
·
“Credit Agreement” is defined in the first recital.

 
 
·
“Guaranteed Obligations” is defined in Section 2.01.

 
 
·
“Guarantor” and “Guarantors” are defined in the preamble.

 
 
·
“Holdings” is defined in the preamble.

 
 
·
“Intercompany Note” has the meaning provided in the Security Agreement.

 
 
·
“Post Petition Interest” is defined in Section 2.04(b)(ii).

 
 
·
“Subordinated Obligations” is defined in Section 2.04(b).

 

 
·
“Termination Date” has the meaning provided in the Security Agreement.

 
Section 1.02.  Credit Agreement Definitions.  Unless otherwise defined herein or
the context otherwise requires, terms used in this Agreement, including its
preamble and recitals, have the meaning provided in the Credit Agreement.
 
Section 1.03.  Other Interpretive Provisions.  The rules of construction in
Sections 1.02 to 1.06 of the Credit Agreement shall be equally applicable to
this Agreement.
 
ARTICLE 2
Guarantee
 
Section 2.01.  Guarantee; Limitation Of Liability.  (a) Each Guarantor, jointly
and severally, hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of the Borrower and all Obligations of each other Guarantor now or hereafter
existing under or in respect of the Loan Documents (including, without
limitation, any extensions, modifications, substitutions, amendments, amendments
and restatements, replacements or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (the Obligations of the Borrower and the other
Guarantors guaranteed by each Guarantor being the “Guaranteed Obligations” of
such Guarantor), and agrees to pay any and all expenses (including, without
limitation, all reasonable fees, charges and disbursements of counsel) incurred
by the Administrative Agent or any other Secured Party in enforcing any rights
under this Agreement or any other Loan Document.  Without limiting the
generality of the foregoing, each Guarantor’s Obligations hereunder shall extend
to all amounts that constitute part of the Guaranteed Obligations of such
Guarantor and would be owed by any other Loan Party to any Secured Party under
or in respect of the Loan Document but for the fact that they are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.
 
Guaranty Agreement
 
E-2

--------------------------------------------------------------------------------

 
 
(b)   Each Guarantor, and the Administrative Agent, for itself and each other
Secured Party, hereby confirms that it is the intention of all such Persons that
this Agreement and the Obligations of each Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of Debtor Relief Laws, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar Law to the extent applicable to this Agreement and the Obligations of
each Guarantor hereunder.  To effectuate the foregoing intention, the
Administrative Agent, the other Secured Parties and the Guarantors hereby
irrevocably agree that the Obligations of each Guarantor under this Agreement at
any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this Agreement not constituting a fraudulent
transfer or conveyance.
 
(c)   Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Agreement, such Guarantor will contribute, to the maximum extent permitted by
Law, such amounts to each other Guarantor so as to maximize the aggregate amount
paid to the Secured Parties under or in respect of the Loan Documents.
 
Section 2.02.  Guarantee Absolute.  Each Guarantor guarantees that the
Guaranteed Obligations of such Guarantor will be paid strictly in accordance
with the terms of the Loan Documents, regardless of any Law now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Secured Party with respect thereto.  The Obligations of each Guarantor under or
in respect of this Agreement are independent of the Guaranteed Obligations or
any other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Agreement, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions.  This
Agreement is a present and continuing, absolute and unconditional guarantee of
payment when due, and not of collection, by each Guarantor jointly and severally
with each other Guarantor of the Obligations of the Borrower or any other
Guarantor.  The liability of each Guarantor under this Agreement shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:
 
Guaranty Agreement
 
E-3

--------------------------------------------------------------------------------

 
 
(a)   any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
 
(b)   any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations of any other Loan Party under or in
respect of the Loan Documents, or any other amendment or waiver of or any
consent to departure from any Loan Document, including, without limitation, any
increase in the Guaranteed Obligations resulting from the extension of
additional credit to any Loan Party or any of its Subsidiaries or otherwise;
 
(c)   any taking, exchange, release, subordination or non-perfection of any
Collateral or any other collateral, or any taking, release, subordination or
amendment or waiver of, or consent to departure from, any other guarantee, for
all or any of the Guaranteed Obligations;
 
(d)   any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Obligations of any Loan Party, or any
manner of sale or other disposition of any Collateral or any other collateral
for all or any of the Obligations of any Loan Party under the Loan Documents or
any other assets of any Loan Party or any of its Subsidiaries;
 
(e)   any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries or any insolvency,
bankruptcy, reorganization or other similar proceeding under Debtor Relief Laws
affecting the Borrower or any other Loan Party or its assets or any resulting
release or discharge of any Guaranteed Obligation;
 
(f)    the existence of any claim, setoff or other right which any Guarantor may
have at any time against any Loan Party, the Administrative Agent, any Lender or
any other Person, whether in connection herewith or any unrelated transaction;
 
(g)   any provision of applicable Law purporting to prohibit the payment or
performance by any Loan Party of any of the Obligations of such Loan Party;
 
(h)   any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);
 
(i)    the failure of any other Person to execute or deliver this Agreement or
any other guarantee or agreement or the release or reduction of liability of any
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or
 
(j)    any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety, other than
payment and performance of the Obligations of such Loan Party when due.
 
Section 2.03.  Waivers And Acknowledgments.
 
(a)   Each Guarantor hereby unconditionally and irrevocably waives, to the
extent permitted by applicable Law, promptness, diligence, notice of acceptance,
presentment, demand for performance, notice of nonperformance, default,
acceleration, protest or dishonor and any other notice with respect to any of
the Guaranteed Obligations and this Agreement and any requirement that any
Secured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any Collateral.
 
Guaranty Agreement
 
E-4

--------------------------------------------------------------------------------

 
 
(b)   Each Guarantor hereby unconditionally and irrevocably waives, to the
extent permitted by applicable Law, any right to revoke this Agreement and
acknowledges that this Agreement is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.
 
(c)   Each Guarantor hereby unconditionally and irrevocably waives, to the
extent permitted by applicable Law, (i) any defense arising by reason of any
claim or defense based upon an election of remedies by any Secured Party that in
any manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of such Guarantor or other rights of such Guarantor to proceed against any of
the other Loan Parties, any other guarantor or any other Person or any
Collateral and (ii) any defense based on any right of setoff or counterclaim
against or in respect of the Obligations of such Guarantor hereunder.
 
(d)   Each Guarantor acknowledges that the Administrative Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Agreement, foreclose under any mortgage by nonjudicial
sale, and each Guarantor hereby waives, to the extent permitted by applicable
Law, any defense to the recovery by the Administrative Agent and the other
Secured Parties against such Guarantor of any deficiency after such nonjudicial
sale and any defense or benefits that may be afforded by applicable Law.
 
(e)   Each Guarantor hereby unconditionally and irrevocably waives any duty on
the part of any Secured Party to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.
 
(f)    Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2.02 and this Section 2.03
are knowingly made in contemplation of such benefits.
 
Section 2.04.  Subordination.  (a) Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Guarantor or any other insider guarantor
that arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Agreement or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution (pursuant to Section 2.01(c) or
otherwise) or indemnification and any right to participate in any claim or
remedy of any Secured Party against the Borrower, any other Guarantor or any
other insider guarantor or any Collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from the Borrower, any other
Guarantor or any other insider guarantor, directly or indirectly, in cash or
other property or by setoff or in any other manner, payment or security on
account of such claim, remedy or right without the prior written consent of the
Administrative Agent, unless and until the Termination Date has occurred.
 
Guaranty Agreement
 
E-5

--------------------------------------------------------------------------------

 
 
(b)   Each Guarantor hereby agrees that any and all debts, liabilities and other
obligations owed to such Guarantor by each other Loan Party, including pursuant
to Section 2.01(c) (collectively, the “Subordinated Obligations”), are hereby
subordinated to the prior payment in full in cash of the Obligations of such
other Loan Party under the Loan Documents to the extent and in the manner
hereinafter set forth in this Section 2.04(b):
 
(i)    Except during the continuance of an Event of Default (including the
commencement and continuation of any proceeding under any Debtor Relief Law
relating to any other Loan Party), each Guarantor may receive payments from any
other Loan Party on account of the Subordinated Obligations.  After the
occurrence and during the continuance of any Event of Default (including the
commencement and continuation of any proceeding under any Debtor Relief Law
relating to any other Loan Party), however, unless the Administrative Agent
otherwise agrees in writing, no Guarantor shall demand, accept or take any
action to collect any payment on account of the Subordinated Obligations.
 
(ii)   In any proceeding under any Debtor Relief Law relating to any other Loan
Party, each Guarantor agrees that unless the Administrative Agent otherwise
agrees in writing the Secured Parties shall be entitled to receive payment in
full in cash of all Obligations (including all interest and expenses accruing
after the commencement of a proceeding under any Debtor Relief Law, whether or
not constituting an allowed claim in such proceeding (“Post Petition Interest”))
of each other Loan Party before such Guarantor receives payment of any
Subordinated Obligations of such other Loan Party.
 
(iii)  After the occurrence and during the continuance of any Event of Default
(including the commencement and continuation of any proceeding under any Debtor
Relief Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of any Subordinated Obligations due to such Guarantor from any other
Loan Party as trustee for the Secured Parties and deliver such payments to the
Administrative Agent for application to the Guaranteed Obligations (including
all Post Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Agreement.
 
(iv)  After the occurrence and during the continuance of any Event of Default
(including the commencement and continuation of any proceeding under any Debtor
Relief Law relating to any other Loan Party), the Administrative Agent is
authorized and empowered (but without any obligation to so do), in its
discretion, (A) in the name of any Guarantor, to collect and enforce, and to
submit claims in respect of, Subordinated Obligations due to such Guarantor and
to apply any amounts received thereon to the Guaranteed Obligations (including
any and all Post Petition Interest), and (B) to require any Guarantor (1) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations due to such Guarantor and (2) to pay any amounts received on such
obligations to the Administrative Agent for application to the Guaranteed
Obligations (including any and all Post Petition Interest).
 
Guaranty Agreement
 
E-6

--------------------------------------------------------------------------------

 
 
(c)   If any amount shall be paid to any Guarantor in violation of this
Section 2.04 at any time prior to the Termination Date for such Guarantor, such
amount shall be received and held in trust for the benefit of the Secured
Parties, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Agreement, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Agreement thereafter arising.
 
(d)   If the Termination Date for the Borrower shall have occurred, the
Administrative Agent will, at any Guarantor’s request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from any
payment made by such Guarantor pursuant to this Agreement.
 
Section 2.05.  Payments Free And Clear of Taxes, Etc.  (a) Any and all payments
made by any Guarantor under or in respect of this Agreement or any other Loan
Document shall be made, in accordance with Section 3.01 of the Credit Agreement,
free and clear of and without reduction or withholding for any Indemnified Taxes
or Other Taxes; provided that if any Guarantor shall be required by any Laws to
deduct any Indemnified Taxes (including Other Taxes) from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.05), each of the Administrative Agent or Secured Party, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions been made, (ii) such Guarantor shall make such deductions,
and (iii) such Guarantor shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with Law.
 
(b)   Without limiting the provisions of subsection (a) above, each Guarantor
shall timely pay any Other Taxes that arise from any payment made by or on
behalf of such Guarantor under or in respect of this Agreement or any other Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, this Agreement and the other Loan
Documents to the relevant Governmental Authority in accordance with Law.
 
(c)   Each Guarantor shall indemnify the Administrative Agent and each Secured
Party, within 10 days after demand therefor, for the full amount of Indemnified
Taxes or Other Taxes (including any Indemnified Taxes or Other Taxes imposed or
asserted or attributable to amounts payable under this Section) paid by the
Administrative Agent or such Secured Party as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to a
Guarantor by a Secured Party (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Secured Party,
shall be conclusive absent manifest error.
 
Guaranty Agreement
 
E-7

--------------------------------------------------------------------------------

 
 
(d)   As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Guarantor to a Governmental Authority, such Guarantor shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
 
ARTICLE
3

Representations And Warranties
 
Section 3.01.  Credit Agreement Representatives And Warranties. Each Guarantor
hereby makes each representation and warranty made in the Credit Agreement by
the Borrower, Holdings and Spansion Technology with respect to, and to the
extent applicable to, such Guarantor.
 
Section 3.02.  No Conditions Precedent. There are no conditions precedent to the
effectiveness of this Agreement that have not been satisfied or waived.
 
Section 3.03.  Independent Credit Analysis. Each Guarantor has, independently
and without reliance upon any Secured Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and each other Loan Document to which it
is or is to be a party, and such Guarantor has established adequate means of
obtaining from each other Loan Party on a continuing basis information
pertaining to, and is now and on a continuing basis will be completely familiar
with, the business, condition (financial or otherwise), operations, performance,
properties and prospects of such other Loan Party.
 
ARTICLE 4
Covenants
 
Section 4.01.  Credit Agreement Covenants.  Each Guarantor covenants and agrees
that until the Termination Date for such Guarantor, it will perform and observe,
and cause each of its Subsidiaries to perform and observe, all of the terms,
covenants and agreements set forth in the Credit Agreement on its or their part
to be performed or observed or that the Borrower, Holdings or Spansion
Technology has agreed to cause such Guarantor to perform or observe.
 
Section 4.02.  Separateness Covenants.  Each Guarantor covenants and agrees that
until the Termination Date for such Guarantor it shall not:
 
(a)   fail to pay its debts and liabilities from its own funds;
 
(b)   fail to use reasonable efforts to correct any known misunderstanding of
any other Person actually known to it regarding its separate legal identity;
 
Guaranty Agreement
 
E-8

--------------------------------------------------------------------------------

 
 
(c)   fail to maintain its records, books of accounts, bank accounts and
financial statements separate and apart from those of any other Person (except
that the financial position, assets, results of operations and cash flows of
each Guarantor may be included in the consolidated financial statements of an
Affiliate in accordance with GAAP, provided that any such consolidated financial
statements shall contain a note indicating that each of the Guarantors and such
Affiliate are separate legal entities), and use stationery, invoices and checks
bearing its own name;
 
(d)   commingle its funds or assets with those of any other Person;
 
(e)   fail to hold its assets in its own name;
 
(f)    fail to observe at all times faithfully and fully all corporate, limited
liability company or limited partnership formalities, as applicable;
 
(g)   fail to hold itself out as being separate and apart from any Affiliates
and any other Person, and conduct its business in its own name;
 
(h)   fail to observe at all times faithfully and fully its formal legal
requirements as a separate legal entity;
 
(i)    hold itself out to be responsible for the debts of another Person or
assume or Guarantee or become obligated for the debts of any other Person or
hold out its credit as being available to satisfy the obligations of any other
Person, except as contemplated by this Agreement or as otherwise permitted by
the Credit Agreement; or
 
(j)    fail to hold itself out to the public as a legal entity separate and
distinct from any other Person, or conduct its business in order not to (i)
mislead others as to the identity with which such other party is transacting
business, or (ii) suggest that such Guarantor is responsible for the debts of
any other Person.
 
ARTICLE 5
Miscellaneous Provisions
 
Section 5.01.  Loan Document. This Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.
 
Section 5.02.  No Waiver; Remedies.  No failure on the part of any Secured Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by the Law.
 
Section 5.03.  Right Of Setoff. If an Event of Default shall have occurred and
be continuing, each Secured Party and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to setoff and apply any and all deposits (general
or special, time or demand, provisional or final in whatever currency) at any
time held and other obligations  (in whatever currency) at any time owing by,
such Secured Party or any such Affiliate to or for the credit or the account of
any Guarantor against any and all of the Obligations of such Guarantor now or
hereafter existing under this Agreement or any other Loan Documents to such
Secured Party, irrespective of whether or not such Secured Party shall have made
any demand under this Agreement or any other Loan Document and although such
Obligations of such Guarantor may be contingent or unmatured or are owed to a
branch or office of such Secured Party different from the branch or office
holding such deposit or obligated on such indebtedness.  The rights of each
Secured Party and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Secured Party or their respective Affiliates may have.  Each Secured Party
agrees to notify such Guarantor and the Administrative Agent promptly after any
such setoff and application; provided, that the failure to give such notice
shall not affect the validity of such setoff and application.
 
Guaranty Agreement
 
E-9

--------------------------------------------------------------------------------

 
 
Section 5.04.  Indemnification. (a) Without limitation of any Guarantor’s
obligation to guarantee the Borrower’s reimbursement and indemnification
Obligations under Section 11.04 of the Credit Agreement, each Guarantor shall
independently indemnify each Indemnitee against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party as and to the extent
provided in Section 11.04 of the Credit Agreement.
 
(b)   Each Guarantor hereby also agrees that none of the Indemnitees shall have
any liability (whether direct or indirect, in contract, tort or otherwise) to
any of the Guarantors or any of their respective Affiliates, directors,
officers, employees, counsel, agents and attorneys-in-fact, and each Guarantor
hereby agrees not to assert any claim against any Indemnitee on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of the Loans, the actual or proposed use of the proceeds of the Loans, the Loan
Documents or any of the transactions contemplated by the Loan Documents.
 
(c)   All amounts due under this Section 5.04 shall be payable not later than
thirty days after demand therefor.
 
(d)   Without prejudice to the survival of any of the other agreements of any
Guarantor under this Agreement or any of the other Loan Documents, the
agreements and obligations of each Guarantor contained in Section 2.01(a) (with
respect to enforcement expenses), the last sentence of Section 2.02, Section
2.05 and this Section 5.04 shall survive the payment in full of the Guaranteed
Obligations and all of the other amounts payable under this Agreement.
 
Section 5.05.  Continuing Guarantee; Reinstatement. (a) This Agreement is a
continuing agreement and shall (i) remain in full force and effect with respect
to each Guarantor until the Termination Date for such Guarantor, (ii) be binding
upon each Guarantor, its successors and assigns and (iii) inure to the benefit
of and be enforceable by the Secured Parties and their successors, transferees
and assigns.
 
Guaranty Agreement
 
E-10

--------------------------------------------------------------------------------

 
 
(b)   This Agreement shall continue to be effective or be reinstated, as the
case may be, with respect to a Guarantor if at any time any payment of any of
the Guaranteed Obligations of such Guarantor is rescinded or must otherwise be
returned by any Secured Party or any other Person in connection with the
insolvency, bankruptcy, reorganization or other similar proceedings affecting
the Borrower or any other Loan Party under Debtor Relief Laws or otherwise, all
as though such payment had not been made.
 
(c)   The Obligations of a Guarantor under this Agreement shall terminate on the
Termination Date for such Guarantor.
 
Section 5.06.  Amendments, etc.; Additional Guarantors; Successors and
Assigns.  (a) No amendment to or waiver of any provision of this Agreement nor
consent to any departure by any Guarantor herefrom, shall in any event be
effective unless the same shall be in writing and signed by the Administrative
Agent and, with respect to any such amendment, by the Guarantors, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.
 
(b)   Upon the execution and delivery by any Person of a Joinder Agreement, such
Person shall be referred to as an “Additional Guarantor” and shall be and become
a Guarantor, and each reference in this Agreement to “Guarantor” shall also mean
and be a reference to such Additional Guarantor.
 
(c)   This Agreement shall be binding upon each Guarantor and its successors,
transferees and assigns and shall inure to the benefit of the Administrative
Agent and each other Secured Party and their respective successors, transferees
and assigns; provided, however, that no Guarantor may assign its obligations
hereunder without the prior written consent of the Administrative Agent.
 
Section 5.07.  Addresses for Notices; Parent and Borrower as
Representative.  (a) All notices and other communications provided for hereunder
shall be made in accordance with Section 11.02 of the Credit Agreement (with any
notice to a Guarantor being delivered to such Guarantor in care of
Holdings).  All such notices and other communications shall be deemed to be
given or made at the times provided in Section 11.02 of the Credit Agreement.
 
(b)   Each Guarantor hereby appoints Holdings and/or the Borrower to act as the
representative for such Guarantor for purposes of delivering and receiving
notices on behalf of such Guarantor under, and confirming the consent of such
Guarantor and otherwise authorizing and delivering supplements and amendments
to, the Loan Documents to which such Guarantor is a party on behalf of such
Guarantor, including, without limitation, pursuant to a Perfection Certificate
supplement.
 
Section 5.08.  Section Captions.  Section captions used in this Agreement are
for convenience of reference only, and shall not affect the construction of this
Agreement.
 
Section 5.09.  Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
Guaranty Agreement
 
E-11

--------------------------------------------------------------------------------

 
 
Section 5.10.  Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.
 
Section 5.11.  GOVERNING LAW, ETC.  (a) THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS
SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF
AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED
BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT
WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF
NEW YORK.
 
(b)   SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER LOAN
DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY FEDERAL COURT OF
THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT
COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN
THE CITY AND COUNTY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT,
EACH ADDITIONAL GUARANTOR, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION
AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN
RESPECT OF RIGHTS UNDER ANY SECURITY AGREEMENT GOVERNED BY A LAWS OTHER THAN THE
LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT
THERETO); (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE LOAN
PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE LOAN PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN
THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY
RIGHTS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE ENFORCEMENT OF ANY
JUDGMENT.
 
Guaranty Agreement
 
E-12

--------------------------------------------------------------------------------

 
 
(c)   EACH ADDITIONAL GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
 
(d)   EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 5.07.  NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
 
Section 5.12.  Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 5.13. Entire Agreement.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES
OR BY PRIOR OR CONTEMPORANEOUS WRITTEN AGREEMENTS.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
 
[Signature Page Follows]
 
Guaranty Agreement
 
E-13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Guarantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.
 

 
SPANSION INTERNATIONAL, INC.
               
By:
     
Name:
   
Title:
 






 
SPANSION INTERNATIONAL TRADING, INC.
               
By:
     
Name:
   
Title:
 



Form of Guaranty
 
E-1

--------------------------------------------------------------------------------

 


EXHIBIT F


FORM OF AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT




[See Exhibit 10.3]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
FORM OF MORTGAGE
DEED OF TRUST, SECURITY AGREEMENT,
ASSIGNMENT OF LEASES AND RENTS AND FINANCING STATEMENT
(INCLUDING FIXTURE FILING)
([      11F1] County, [       1F2])
 
THIS DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND
FINANCING STATEMENT (WITH FIXTURE FILING) (this “Deed of Trust”), effective as
of the ___ day of ______________, 201__, by [    13F3], a[       14F4]
(“Grantor”), whose address for notice hereunder is [      15F5], to
[        16F6], a [       17F7], Trustee (hereinafter referred to in such
capacity as “Trustee”), whose address is [          18F8], for the benefit of
BARCLAYS BANK PLC in the capacity as Collateral Agent for the Lenders, whose
address is 745 Seventh Avenue, 27th Floor, New York, NY  10019.
 
WITNESSETH:
 
ARTICLE 1.
Definitions
 
Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Credit Agreement.  As used herein, the following terms
shall have the following meanings:
 
(a)           Beneficiary:  Barclays Bank PLC, in the capacity as Collateral
Agent for the Lenders, together with any successor agent under the Credit
Agreement.
 
(b)           Buildings:  Any and all buildings, covered garages, utility sheds,
workrooms, air conditioning towers, open parking areas, structures and other
improvements, and any and all additions, alterations, betterments or
appurtenances thereto, now or at any time hereafter situated, placed or
constructed upon the Land or any part thereof.
 
 

--------------------------------------------------------------------------------

1 Insert the county where the Mortgaged Property is located.
 
2 Insert the state where the Mortgaged Property is located.
 
3 Insert the name of the entity that holds rights to the Mortgaged Property.
 
4 Insert the jurisdiction of organization of the Grantor and the entity type of
the Grantor (i.e. a California limited liability company).
 
5 Insert the address of the Grantor.
 
6 Insert the name of the Trustee for the Mortgaged Property.
 
7 Insert the jurisdiction of organization and the entity type of the Trustee, if
applicable (i.e. a California corporation).
 
8 Insert the address of the Trustee.
 
 
G-1

--------------------------------------------------------------------------------

 
 
(c)           Credit Agreement:  The Amended and Restated Credit Agreement dated
as of December 13, 2012, among Spansion LLC, as the Borrower, Spansion Inc., and
Spansion Technology LLC, as the Guarantors, Barclays Bank PLC, as the
Administrative Agent and the Collateral Agent, and the Lenders party thereto
relating to loans to Borrower in an aggregate amount up to $220,000,000.
 
(d)           Event of Default:  The phrase “Event of Default” shall have the
meaning given thereto in the Credit Agreement.
 
(e)           Fixtures:  All fixtures, systems, machinery, materials, supplies,
equipment, apparatus and other items of personal property now owned or hereafter
acquired by Grantor that are both now or hereafter attached or affixed to,
installed or situated in any of the Buildings or on the Land and used in
connection with the Buildings or the Land, including, without limitation, water,
utility gas, electrical, storm, sanitary sewer facilities from the point of
connection with the utility service providers’ service delivery facilities, and
whether or not situated on easements, all of which are hereby declared to be
permanent accessions to the Land.
 
(f)           Grantor:  The above defined Grantor, and any and all subsequent
owners of the Mortgaged Property or any part thereof.
 
(g)           Guarantors (individually and/or collectively, as the context may
require):  Spansion Inc., a Delaware corporation, Spansion Technology LLC, a
Delaware limited liability company, such other Guarantors as described in the
Credit Agreement, and any other person executing a Guaranty.
 
(h)           Guaranty (individually and/or collectively, as the context may
require):  All Guarantees (including the Guaranty of Spansion Inc. and Spansion
Technology LLC set forth in the Credit Agreement) executed by any person in
favor of Beneficiary, guaranteeing repayment or performance of any or all of the
Loan Documents.
 
(i)           Impositions:  All real estate and personal property taxes; water,
gas, sewer, electricity and other utility rates and charges; charges for any
easement, license or agreement maintained for the benefit of the Mortgaged
Property; and all other taxes, charges and assessments and any interest, costs
or penalties with respect thereto, general and special, ordinary and
extraordinary, foreseen and unforeseen, of any kind and nature whatsoever which
at any time prior to or after the execution hereof may be assessed, levied or
imposed upon the Mortgaged Property or the Rents or the ownership, use,
occupancy or enjoyment thereof.
 
(j)            Land:  The real estate or interest therein described on
Exhibit “A” attached hereto, and all rights, titles and interests appurtenant
thereto.
 
(k)           Leases:  Any and all leases, subleases, licenses, concessions or
other agreements (written or oral, now or hereafter in effect) which grant a
possessory interest in and to, or the right to use, the Mortgaged Property,
together with any guarantees, supplements, amendments, modifications, extensions
and renewals and all other agreements, such as utility contracts, maintenance
agreements and service contracts, which in any way relate to the use, occupancy,
operation, maintenance, enjoyment or ownership of the Mortgaged Property.
 
 
G-2

--------------------------------------------------------------------------------

 
 
(l)            Lenders:  The financial institutions from time to time parties to
the Credit Agreement, together with their respective successors and assigns.
 
(m)          Loan Documents:  The Loan Documents defined in the Credit Agreement
including, without limitation, the Credit Agreement, the Security Agreement, the
IP Security Agreements, the Account Control Agreements, this Deed of Trust, all
UCC filings, the other Mortgages and all Guarantees.
 
(n)           Material Adverse Effect:  The term “Material Adverse Effect” shall
have the meaning given thereto in the Credit Agreement.
 
(o)           Mortgaged Property:  The fee interest and all easement interests
in the real property described in Exhibit A, including the Land, Buildings and
Fixtures, together with the following described property, whether now owned or
hereafter acquired by Grantor:
 
(i)            all rights, privileges, tenements, hereditaments, rights-of-way,
easements, appendages and appurtenances in anywise appertaining thereto, and all
right, title and interest, if any, of Grantor in and to any streets, ways,
alleys, strips or gores of land adjoining the Land or any part thereof; and
 
(ii)           all betterments, additions, alterations, appurtenances,
substitutions, replacements and revisions thereof and thereto and all reversions
and remainders therein; and
 
(iii)          all of Grantor’s right, title and interest in and to any awards,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made by any Governmental Authority pertaining to the Land,
Buildings or Fixtures or any condemnation or taking (or any purchase in lieu
thereof), including but not limited to those for any vacation of, or change of
grade in, any streets affecting the Land or the Buildings and those for
municipal utility district or other utility costs incurred in connection with
the Land;
 
(iv)          all rights to utility availability applicable to the Land or the
Buildings granted by any city, municipal utility district or other governmental
or quasi-governmental authority;
 
(v)           all goods, accounts, inventory, general intangibles (including,
without limitation, all trademarks, trade names and symbols), instruments,
documents, contract rights and chattel paper, including all such items as
defined in the UCC, now owned or hereafter acquired by Grantor and now or
hereafter affixed to, placed upon, used in connection with, arising from or
otherwise related to the Land or Buildings;
 
 
G-3

--------------------------------------------------------------------------------

 
 
(vi)          all reserves, escrows or impounds required under any Loan
Documents and all deposit accounts maintained by Grantor with respect to the
Mortgaged Property;
 
(vii)         all Leases, (written or oral, now or at any time in effect) which
grant to any Person a possessory interest in, or the right to use, all or any
part of the Mortgaged Property, together with all related security and other
deposits, letters of credit and other instruments of financial security;
 
(viii)        all of the Rents;
 
(ix)           all other agreements, such as construction contracts, architects’
agreements, engineers’ contracts, all plans and specifications, utility
contracts, maintenance agreements, management agreements, service contracts,
listing agreements, guaranties, warranties, permits, licenses, franchises,
certificates and entitlements in any way relating to the construction, use,
occupancy, operation, maintenance, enjoyment or ownership of the Mortgaged
Property;
 
(x)            all property tax refunds payable with respect to the Mortgaged
Property;
 
(xi)           all insurance policies, unearned premiums therefor and proceeds
from such policies covering any of the above property now or hereafter acquired
by Grantor;
 
(xii)           all “green” attributes related to the above described property,
including, without limitation, any and all credits, benefits, emission
reductions, offsets and allowances, howsoever entitled, attributable to the
energy generations from the Land, the Buildings or the Fixtures, the
displacement of conventional energy generation and avoided emissions, and all
reporting rights related thereto; and
 
(xiii)         all proceeds, products or profits of, or arising from, any of the
foregoing.
 
As used in this Deed of Trust, the term “Mortgaged Property” shall be expressly
defined as meaning all, or where the context permits or requires, any portion of
the above, and all or, where the context permits or requires, any interest
therein.
 
(p)           Obligations:  All advances to, and debts, liabilities,
obligations, covenants and duties of any Loan Party arising under any Loan
Document or otherwise with respect to any Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.  The scheduled maturity date of the
Obligations is the date that is five (5) years after the effective date of this
Deed of Trust; provided, however, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.
 
 
G-4

--------------------------------------------------------------------------------

 
 
(q)           Other Obligations:  Any and all of the covenants, warranties,
representations and other obligations (other than to repay the Obligations) made
or undertaken by Grantor, Guarantors or others to any Lender, Beneficiary,
Trustee or others as set forth in the Loan Documents.
 
(r)            Permitted Encumbrances:  All (i) liens or other encumbrances on
the Mortgaged Property to the extent shown in the Mortgage Policy related to the
Mortgaged Property in favor of Beneficiary, (ii) Leases entered into in the
ordinary course of business, and (iii) Liens permitted under Section 7.01 of the
Credit Agreement.
 
(s)            Rents:  All of the rents, revenues, income, proceeds, profits,
security and other types of deposits, and other benefits paid or payable by
parties to the Leases other than Grantor for using, leasing, licensing,
possessing, operating from, residing in, selling or otherwise enjoying the
Mortgaged Property.
 
(t)            Utility Rights:  Any and all rights of Grantor to utility
availability (including electricity, gas, propane, water, sanitary sewer, and
drainage) applicable to the Land and Buildings granted or to be granted by any
utility, municipal utility district, or any other Governmental Authority.
 
ARTICLE 2.
Grant
 
To secure the full and timely payment of the Obligations and the full and timely
performance and discharge of the Other Obligations, Grantor has GRANTED,
BARGAINED, SOLD and CONVEYED, and by these presents does GRANT, BARGAIN, SELL
and CONVEY, unto Trustee, in trust, with power of sale, the Mortgaged Property,
subject, however, to the Permitted Encumbrances, TO HAVE AND TO HOLD the
Mortgaged Property unto Trustee, its successors and assigns, forever, for the
benefit of Beneficiary, and Grantor does hereby bind itself, its successors and
assigns to warrant and forever defend the title to the Mortgaged Property unto
Trustee, for the benefit of Beneficiary, against every person whomsoever
lawfully claiming or to claim the same or any part thereof subject, however, to
the Permitted Encumbrances; provided, however, that if Grantor shall pay (or
cause to be paid) the Obligations as and when the same shall become due and
payable and shall have performed and discharged (or caused to be performed and
discharged) all Other Obligations required to be performed and discharged at the
time the Obligations are paid in full, then the Liens created by this Deed of
Trust shall terminate, otherwise same shall remain in full force and effect.
 
ARTICLE 3.
Affirmative Covenants
 
Grantor hereby unconditionally covenants and agrees with Beneficiary as follows:
 
 
G-5

--------------------------------------------------------------------------------

 
 
3.1           First Lien Status:  Grantor will protect the first lien status of
this Deed of Trust.  Except for Permitted Encumbrances, Grantor will not place,
or permit to be placed, or otherwise mortgage, hypothecate or encumber the
Mortgaged Property with, any other Lien, regardless of whether same is allegedly
or expressly inferior to the Lien created by this Deed of Trust, and, if any
such Lien is asserted against the Mortgaged Property, Grantor will promptly, and
at its own cost and expense, (a) pay the underlying claim in full or take such
other action so as to cause same to be released and (b) within five (5) days
from the date Grantor obtains knowledge that such Lien is so asserted, give
Beneficiary notice of such Lien.  Such notice shall specify who is asserting
such Lien and shall detail the origin and nature of the underlying claim giving
rise to such asserted Lien.
 
3.2           Repair:  Grantor will keep the Mortgaged Property in first class
order and condition and will make all repairs, replacements, renewals,
additions, betterments, improvements and alterations thereof and thereto,
interior and exterior, structural and nonstructural, ordinary and extraordinary,
foreseen and unforeseen, which are necessary or reasonably appropriate to keep
same in such order and condition.  Grantor will also use its best efforts to
prevent any act or occurrence which might impair the value or usefulness of the
Mortgaged Property for its intended usage.  In instances where repairs,
replacements, renewals, additions, betterments, improvements or alterations are
required in and to the Mortgaged Property to prevent loss, damage, waste or
destruction thereof, Grantor shall proceed to construct same, or cause same to
be constructed.
 
3.3           [Intentionally Omitted]
 
3.4           [Intentionally Omitted]
 
3.5           Restoration Following Casualty:  If any act or occurrence of any
kind or nature, ordinary or extraordinary, foreseen or unforeseen (including any
casualty for which insurance was not obtained or obtainable), shall result in
damage to or loss or destruction of the Mortgaged Property in excess of
$10,000,000, Grantor will give notice thereof to Beneficiary and, if so
instructed by Beneficiary and subject to the terms and conditions of the Credit
Agreement related to insurance matters, will promptly, at Grantor’s sole cost
and expense and regardless of whether the insurance proceeds (if any) shall be
sufficient for the purpose, commence and continue diligently to completion to
restore, repair, replace and rebuild the Mortgaged Property as nearly as
possible to its value, condition and character immediately prior to such damage,
loss or destruction.  Subject to the terms of the Credit Agreement, Beneficiary
or Trustee is hereby authorized to collect all insurance and condemnation
proceeds (or if no Event of Default exists, proceeds in excess of $10,000,000)
in respect of Collateral directly and to apply or remit them as provided in
Section 2.03(c)(ii) of the Credit Agreement.
 
3.6           Maintenance of Rights-of-Way, Easements, and Licenses:  Grantor
will maintain, preserve and renew all rights-of-way, easements, grants,
privileges, licenses and franchises reasonably necessary for the use of the
Mortgaged Property from time to time and will not, without the prior consent of
Beneficiary, initiate, join in or consent to any private restrictive covenant or
other public or private restriction imposing a material limitation to the use of
the Mortgaged Property and shall otherwise comply with the terms of the Credit
Agreement (including Section 7.01 thereto).
 
 
G-6

--------------------------------------------------------------------------------

 
 
3.7           Execution of Leases:  Grantor shall not permit any Leases to be
made of the Mortgaged Property if such action could reasonably be expected to
result in a material adverse effect on the usefulness or fair market value of
the Mortgaged Property.
 
ARTICLE 4.
Negative Covenants
 
Grantor hereby covenants and agrees with Beneficiary that, until the entire
Obligations shall have been paid in full and all of the Other Obligations shall
have been fully performed and discharged:
 
4.1           Use Violations:  Grantor will not use, maintain, operate or
occupy, or allow the use, maintenance, operation or occupancy of, the Mortgaged
Property in any manner which (a) violates any Laws, (b) may be dangerous unless
safeguarded as required by all Laws or (c) constitutes a public or private
nuisance, in each case such as could reasonably be expected to have a Material
Adverse Effect.
 
4.2           Waste:  Grantor will not commit or permit any waste of the
Mortgaged Property such as could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
 
ARTICLE 5.
[INTENTIONALLY OMITTED]
 
ARTICLE 6.
Remedies and Foreclosure
 
6.1           Remedies:  If an Event of Default shall occur, Beneficiary may, at
Beneficiary’s election and by or through Trustee or otherwise, exercise any or
all of the following rights, remedies and recourses:
 
(a)           Acceleration:  Declare the Obligations to be immediately due and
payable, without notice of intent to accelerate, notice of acceleration or any
further notice, presentment, protest, demand or action of any nature whatsoever
(each of which hereby is expressly waived by Grantor), whereupon the same become
immediately due and payable.
 
(b)           Entry on Mortgaged Property:  Enter upon the Mortgaged Property
and take exclusive possession thereof and of all books and records relating
thereto.  If Grantor remains in possession of all or any part of the Mortgaged
Property after an Event of Default and without Beneficiary’s prior written
consent thereto, Beneficiary may invoke any and all legal remedies to dispossess
Grantor, including specifically one or more actions for forcible detainer,
trespass to try title and writ of restitution.  Nothing contained in the
foregoing sentence shall, however, be construed to impose any greater obligation
or any prerequisites to acquiring possession of the Mortgaged Property after an
Event of Default than would have existed in the absence of such sentence.
 
 
G-7

--------------------------------------------------------------------------------

 
 
(c)           Operation of Mortgaged Property:  Hold, lease, manage, operate or
otherwise use or permit the use of the Mortgaged Property, either by itself or
by other persons, firms or entities, in such manner, for such time and upon such
other terms as Beneficiary may deem to be prudent and reasonable under the
circumstances (making such repairs, alterations, additions and improvements
thereto and taking any and all other action with reference thereto, from time to
time, as Beneficiary shall deem necessary or desirable).
 
(d)           Foreclosure and Sale:  Sell or offer for sale the Mortgaged
Property, or any interest or estate in the Mortgaged Property, in such portions,
order and parcels as Beneficiary may determine, with or without having first
taken possession of same, to the highest bidder for cash at public
auction.  Beneficiary and Trustee shall comply with the requirements of
applicable law as then in effect (or other applicable law) with regard to any
such sale, the timing of such sale, the manner in which such sale shall be
given, and the posting and giving of notice of such sale in such manner and to
such persons as may be required thereunder.  The affidavit of any person having
knowledge of the facts regarding such sale and the manner in which it was
conducted shall be prima facie evidence of such facts.  At any such sale (i) it
shall not be necessary for Trustee to have physically present, or to have
constructive possession of, the Mortgaged Property (Grantor hereby covenanting
and agreeing to deliver to Trustee any portion of the Mortgaged Property not
actually or constructively possessed by Trustee immediately upon demand by
Trustee) and the title to and right of possession of any such property shall
pass to the purchaser thereof as completely as if the same had been actually
present and delivered to purchaser at such sale, (ii) each instrument of
conveyance executed by Trustee shall contain a general warranty of title,
binding upon Grantor, (iii) each and every recital contained in any instrument
of conveyance made by Trustee shall conclusively establish the truth and
accuracy of the matters recited therein, including, without limitation,
nonpayment of the Obligations, advertisement and conduct of such sale in the
manner provided herein and otherwise by law and appointment of any successor
Trustee hereunder, (iv) any and all prerequisites to the validity thereof shall
be conclusively presumed to have been performed, (v) the receipt of Trustee or
of such other party or officer making the sale shall be a sufficient discharge
to the purchaser or purchasers for his or their purchase money and no such
purchaser or purchasers, or his or their assigns or personal representatives,
shall thereafter be obligated to see to the application of such purchase money
or be in any way answerable for any loss, misapplication or nonapplication
thereof, (vi) to the fullest extent permitted by law, Grantor shall be
completely and irrevocably divested of all of its right, title, interest, claim
and demand whatsoever, either at law or in equity, in and to the property sold
and such sale shall be a perpetual bar both at law and in equity against
Grantor, and against any and all other persons claiming or to claim the property
sold or any part thereof, by, through or under Grantor and (vii) to the extent
and under such circumstances as are permitted by law, Beneficiary may be a
purchaser at any such sale and shall have the right to credit upon the amount of
its bid made, to the extent necessary to satisfy such bid, the Obligations owing
to Beneficiary and any Loan Party.  Grantor hereby authorizes and empowers
Trustee to execute and deliver to any purchaser of any portion of or interest in
the Mortgaged Property a good and sufficient deed of conveyance thereof with
covenants of general warranty binding on Grantor and its successors and assigns,
as well as a bill of sale covering any Fixtures, with similar covenants of
general warranty.  If at the time of sale, Grantor or any of its successors or
assigns are occupying all or any portion of the Mortgaged Property, each and all
shall immediately become the tenant of the purchaser at such sale, which tenancy
shall be terminable at will, at a reasonable rental per day based upon the value
of the Mortgaged Property, such rental to be due daily to the purchaser.  An
action of forcible detainer shall lie if the tenant holds over after such
purchaser makes demand in writing for possession of the Mortgaged Property.
 
 
G-8

--------------------------------------------------------------------------------

 
 
(e)           Deficiency.  In the event the Mortgaged Property is sold at any
foreclosure sale hereunder, and the proceeds thereof are not sufficient to
satisfy all of the indebtedness secured hereby, then the holder of the
indebtedness secured hereby may bring an action seeking recovery of such
deficiency.  In such event, Grantor may have the right to request that a
determination of the fair market value of the Mortgaged Property as of the date
of the foreclosure sale be made.  Grantor and Beneficiary hereby agree that the
following procedures shall be utilized in such an event, to the extent the same
are not prohibited by applicable law.  In the event Grantor requests that the
fair market value of the Mortgaged Property as of the date of the foreclosure
sale be ascertained for purposes of determining the amount of any deficiency due
after the sale of the Mortgaged Property, the fair market value of the Mortgaged
Property as of the date of the foreclosure sale will be determined by an
appraiser selected by Beneficiary, unless objection to such appraiser is made by
Grantor within three (3) business days after receiving notice of the selection
of such appraiser by Beneficiary.  In the event Grantor objects to the identity
of the appraiser selected by Beneficiary, Grantor shall designate in writing,
within three (3) business days after its objection, an appraiser which it finds
satisfactory.  The fair market value of the Mortgaged Property for purposes of
the deficiency action shall be the amount determined by the agreement of such
two appraisers.  If such two appraisers are unable to agree on the fair market
value of the Mortgaged Property, the two appraisers shall, within three
(3) business days after failing to agree on such fair market value, agree upon a
third appraiser who shall conduct an appraisal of the Mortgaged Property as of
the date of the foreclosure sale, which appraisal shall be conclusive and
binding upon Grantor and Beneficiary as to the fair market value of the
Mortgaged Property as of the date of the foreclosure sale.  All costs of the
appraiser selected by the Beneficiary shall be paid by Beneficiary, all costs of
the appraiser selected by Grantor shall be paid by Grantor and all costs of the
appraiser selected by the other two appraisers shall be split evenly between
Grantor and Beneficiary.
 
(f)           Trustee or Receiver:  Upon, or at any time after, commencement of
foreclosure of the Lien provided for herein or any legal proceedings hereunder,
make application to a court of competent jurisdiction as a matter of strict
right and without notice to Grantor or regard to the adequacy of the Mortgaged
Property for the repayment of the Obligations, for appointment of a receiver of
the Mortgaged Property and Grantor does hereby irrevocably consent to such
appointment.  Any such receiver shall have all the usual powers and duties of
receivers in similar cases, including the full power to rent, maintain and
otherwise operate the Mortgaged Property upon such terms as may be approved by
the court, and shall apply such Rents in accordance with the provisions of
Paragraph 6.8 hereinbelow.  Beneficiary’s rights hereunder include its rights
under California Code of Civil Procedure Section 564, as amended from time to
time.
 
 
G-9

--------------------------------------------------------------------------------

 
 
(g)           Other:  Exercise any and all other rights, remedies and recourses
granted under the Loan Documents (including without limitation those set forth
in Articles 7 and 9 hereinbelow) or now or hereafter existing in equity, at law,
by virtue of statute or otherwise.
 
6.2           Separate Sales and Installment Sales:  The Mortgaged Property may
be sold in one or more parcels and in such manner and order as Trustee, in his
sole discretion, may elect, it being expressly understood and agreed that the
right of sale arising out of any Event of Default shall not be exhausted by any
one or more sales.
 
6.3           Remedies Cumulative, Concurrent and Nonexclusive:  Beneficiary
shall have all rights, remedies and recourses granted in the Loan Documents and
available at law or equity (including specifically those granted by the Uniform
Commercial Code in effect and applicable to the Mortgaged Property, the Leases
and the Rents, or any portion thereof) and same (a) shall be cumulative and
concurrent, (b) may be pursued separately, successively or concurrently against
Grantor, Guarantor or others obligated to repay amounts advanced pursuant to the
Credit Agreement, or against the Mortgaged Property, or against any one or more
of them, at the sole discretion of Beneficiary, (c) may be exercised as often as
occasion therefor shall arise, it being agreed by Grantor that the exercise or
failure to exercise any of same shall in no event be construed as a waiver or
release thereof or of any other right, remedy or recourse and (d) are intended
to be, and shall be, nonexclusive.
 
6.4           No Conditions Precedent to Exercise of Remedies:  Neither Grantor,
Guarantor nor any other person hereafter obligated for payment of all or any
part of the Obligations or fulfillment of all or any of the Other Obligations
shall be relieved of such obligation by reason of (a) the failure of Trustee to
comply with any request of Grantor, Guarantor or of any other person so
obligated to foreclose the lien of this Deed of Trust or to enforce any
provisions of the other Loan Documents, (b) the release, regardless of
consideration, of the Mortgaged Property or the addition of any other property
to the Mortgaged Property, (c) any agreement or stipulation between any
subsequent owner of the Mortgaged Property and Beneficiary extending, renewing,
rearranging or in any other way modifying the terms of the Loan Documents
without first having obtained the consent of, given notice to or paid any
consideration to Grantor, Guarantor or such other person, and in such event
Grantor, Guarantor and all such other persons shall continue to be liable to
make payment according to the terms of any such extension or modification
agreement unless expressly released and discharged in writing by Beneficiary or
(d) by any other act or occurrence save and except the complete payment of the
Obligations and the complete fulfillment of all of the Other Obligations.
 
6.5           Release of and Resort to Collateral:  Beneficiary may release,
regardless of consideration, any part of the Mortgaged Property without, as to
the remainder, in any way impairing, affecting, subordinating or releasing the
Lien created in or evidenced by this Deed of Trust or its status as a first and
prior Lien on Mortgaged Property.  For payment of the Obligations, Beneficiary
may resort to any other security therefor held by Trustee in such order and
manner as Beneficiary may elect.
 
 
G-10

--------------------------------------------------------------------------------

 
 
6.6           WAIVER OF REDEMPTION, NOTICE AND MARSHALLING OF ASSETS:  TO THE
FULLEST EXTENT PERMITTED BY LAW, GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES AND RELEASES (A) ALL BENEFIT THAT MIGHT ACCRUE TO GRANTOR BY VIRTUE OF
ANY PRESENT OR FUTURE LAW EXEMPTING THE MORTGAGED PROPERTY FROM ATTACHMENT, LEVY
OR SALE ON EXECUTION OR PROVIDING FOR ANY APPRAISEMENT, VALUATION, STAY OF
EXECUTION, EXEMPTION FROM CIVIL PROCESS, REDEMPTION OR EXTENSION OF TIME FOR
PAYMENT, (B) ALL NOTICES OF ANY EVENT OF DEFAULT OR OF TRUSTEE’S ELECTION TO
EXERCISE OR HIS ACTUAL EXERCISE OF ANY RIGHT, REMEDY OR RECOURSE PROVIDED FOR
UNDER THE LOAN DOCUMENTS AND (C) ANY RIGHT TO A MARSHALLING OF ASSETS OR A SALE
IN INVERSE ORDER OF ALIENATION.
 
6.7           Waiver of Statutory Rights:  Grantor specifically waives any
rights it may have under California Civil Code Sections 2819 and 2822.
 
6.8           Discontinuance of Proceedings:  In case Beneficiary shall have
proceeded to invoke any right, remedy or recourse permitted under the Loan
Documents and shall thereafter elect to discontinue or abandon same for any
reason, Beneficiary shall have the unqualified right so to do and, in such an
event, Grantor and Beneficiary shall be restored to their former positions with
respect to the Obligations, the Other Obligations, the Loan Documents, the
Mortgaged Property and otherwise, and the rights, remedies, recourses and powers
of Beneficiary shall continue as if same had never been invoked.
 
6.9           Application of Proceeds:  The proceeds of any sale of, and the
Rents and other amounts generated by the holding, leasing, operation or other
use of, the Mortgaged Property or the Leases shall be applied by Beneficiary or
Trustee (or the receiver, if one is appointed) to the extent that funds are so
available therefrom in the manner and order provided for under the Credit
Agreement.
 
6.10           Waiver of Security:  In accordance with California Code of Civil
Procedure Section 726.5 as such Section may be amended from time to time,
Beneficiary may waive the security of this Deed of Trust as to any parcel of the
Land that is “environmentally impaired” or is an “affected parcel” (as such
terms are defined in such Section), and as to any personal property which is
Mortgaged Property attached to such parcel, and thereafter exercise against
Grantor, to the extent permitted by such Section 726.5, the rights and remedies
of an unsecured creditor, including reduction of Beneficiary’s claim against
Grantor to judgment, and any other rights and remedies permitted by law.  In the
event Beneficiary elects, in accordance with California Code of Civil Procedure
Section 726.5 to waive all or part of the security of this Deed of Trust and
proceed against Grantor on an unsecured basis, the valuation of the real
property, the determination of the environmentally impaired status of such
security and any cause of action for a money judgment, shall, at the request of
Beneficiary, be referred to a referee in accordance with California Code of
Civil Procedure Section 638 et seq.  Such referee shall be an M.A.I. appraiser
selected by Beneficiary and approved by Grantor, which approval shall not be
unreasonably withheld or delayed.  The decision of such referee shall be binding
upon both Grantor and Beneficiary, and judgment upon the award rendered by such
referee shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and
645.  Grantor shall pay all reasonable costs and expenses incurred by
Beneficiary in connection with any proceeding under California Code of Civil
Procedure Section 726.5 as such Section may be amended from time to time.
 
 
G-11

--------------------------------------------------------------------------------

 
 
6.11         Environmental Provisions:  No limitations on Grantor’s personal
liability shall (i) limit Beneficiary’s right in accordance with California Code
of Civil Procedure Section 736, as such Section may be amended from time to
time, to recover any costs, expenses, liabilities or damages, including
attorneys’ fees and costs, incurred by Beneficiary and arising from any
covenant, obligation, liability, representation or warranty, or any indemnity
agreement given to Beneficiary, or any order, consent decree or settlement
relating to the cleanup of Hazardous Materials or any other “environmental
provisions” (as defined in such Section 736) relating to the Mortgaged Property
or any portion thereof.
 
6.12         Notices:  Grantor hereby request that a copy of any notice of
default and any notice of sale may be mailed to it at the address first set
forth above or at such other address or addresses as Grantor may designate
pursuant to Section 12.5 below.
 
ARTICLE 7.
Assignment of Leases and Rents
 
7.1           Assignment:  To further secure the full and timely payment of the
Indebtedness and Obligations and the full and timely performance of the Other
Obligations, Grantor hereby grants to Beneficiary a security interest in all the
rights of the lessor and the landlord, and all of Grantor’s other rights, titles
and interests, in, to and under the Leases, it being the intention of Grantor
and Beneficiary that the conveyance and assignment in this sentence be presently
and immediately effective, Grantor assigns and conveys to Beneficiary
absolutely, not only as collateral, all present and future Rents that arise,
accrue or are derived from the Mortgaged Property, whether or not pursuant to
the Leases.  Grantor warrants the validity and enforceability of such assignment
of Rents.  Beneficiary grants to Grantor a license to collect Rents (“License”)
as long as no Event of Default has occurred and is continuing.  Grantor will
apply all Rents to payment of the Indebtedness, Obligations, and Other
Obligations.  If the Rents exceed the amount due with respect to the
Indebtedness, Obligations, and Other Obligations, Grantor may retain the
excess.  If an Event of Default has occurred and is continuing, Beneficiary may
terminate the License and then, as Grantor’s agent, may rent the Mortgaged
Property and collect all Rents.  Beneficiary neither has nor assumes any
obligations as lessor or landlord with respect to any occupant of the Mortgaged
Property.  Beneficiary may exercise Beneficiary’s rights and remedies under this
Article 7 without taking possession of the Mortgaged Property.  Neither the
assignment in this Section 7.1 nor the receipt of Rents by Beneficiary shall
effect a pro tanto payment of the Indebtedness, Obligations or Other
Obligations, and such Rents shall be applied as provided in this Article 7.  No
credit shall be given by Beneficiary for any Rents until the money constituting
the Rents collected is actually received by Beneficiary; no such credit shall be
given for any Rents collected or released after termination of the License,
after foreclosure or after other transfer of the Mortgaged Property (or part
thereof from which Rents are derived pursuant to this Deed of Trust) to
Beneficiary or any other third party.
 
7.2           Covenants:  Grantor covenants with Beneficiary (a) to duly and
punctually observe, perform and comply with any and all of the representations,
warranties, covenants, agreements and obligations imposed upon the landlord in
the Leases; (b) not to do or permit to be done anything to impair the security
of any of the Leases; (c) that no rent reserved in any of the Leases has been or
will be assigned, except as assigned hereby; (d) not to collect any of the Rents
arising, accruing or to be derived from the Mortgaged Property more than thirty
(30) days in advance of the time when the same become due under the terms of
said Leases; (e) not to discount any future accruing Rents; (f) to maintain each
of the Leases in full force and effect during the full term thereof (subject to
the terms thereof); (g) to appear in and defend any action or proceeding arising
under or in any manner connected with any of the Leases or the representations,
warranties, covenants and agreements of the landlord thereunder or the other
party or parties thereto; (h) not to execute or grant any other assignment of
lease, assignment of rents or security interest relating to the Leases, the
Rents or the Mortgaged Property or grant a security interest therein, except
with prior written consent of Beneficiary; (i) to collaterally assign and
transfer to Beneficiary, at the request of Beneficiary, any specific Leases upon
any specific parts of the Mortgaged Property (said collateral assignment to be
in form acceptable to Beneficiary); (j) to execute and deliver, at the request
of Beneficiary, all such further assurances and assignments in the Mortgaged
Property as Beneficiary shall from time to time reasonably require; and (k) if
requested by Beneficiary, to deliver to Beneficiary executed counterparts of all
Leases affecting the Mortgaged Property, regardless of whether such Leases were
or are executed before or after the date hereof.
 
 
G-12

--------------------------------------------------------------------------------

 
 
7.3           Payments to Beneficiary:  A demand on any tenant by Beneficiary
for the payment of Rent shall be sufficient to warrant said tenant to make
future payments of Rents to Beneficiary without the necessity of any consent by
Grantor.
 
7.4           Rights of Beneficiary Upon Default:  Pursuant to the enforcement
steps set forth in California Civil Code Section 2938(c), upon or at any time
during the continuance of an Event of Default or upon the termination of the
License, Grantor shall deliver to Beneficiary all amounts received by Grantor
under the Leases and Beneficiary shall have the right to apply all amounts it
receives with respect to the Leases (regardless of whether Beneficiary receives
such amounts from Grantor, the tenants under the Leases or otherwise) to the
payment, in any order, of one or more of the following:  (a) the cost of all
alterations, renovations, repairs and replacements and expenses incident to
taking and retaining possession of the Mortgaged Property and the management and
operation thereof, (b) all taxes, charges, claims, assessments, water rents and
any other liens and premiums for insurance maintained with respect to the
Mortgaged Property, with interest on all such items, and (c) in the manner and
to the items set forth in Paragraph 6.9 hereof.  Beneficiary may apply such
amounts in such order of priority as to any of such items as Beneficiary in its
sole discretion may determine, any statute, law, custom or use to the contrary
notwithstanding.
 
7.5           Further Assurances; Power of Attorney:  Grantor, upon
Beneficiary’s request, shall execute, acknowledge and deliver and/or file such
further instruments and do such further acts as may be reasonably necessary,
desirable or proper to effectuate the intent and purposes of this
Article 7.  For example only, if Beneficiary desires to have the tenant under
any particular Lease make payments under such Lease directly to Beneficiary,
then, at Beneficiary’s request, Grantor shall join with Beneficiary in the
execution and delivery of a letter to such tenant notifying such tenant of
Beneficiary’s interest in such Lease and instructing such tenant to make all
future payments under such Lease directly to Beneficiary.  Grantor does hereby
irrevocably constitute Beneficiary and any successor thereto, with the full
power of substitution, as its true and lawful attorney-in-fact and agent with
full power and authority to act in its name, place and stead in the execution,
acknowledgment, swearing to, delivery, filing and recording of any instrument or
other document, or for the taking of any other action which Beneficiary deems
reasonably necessary, desirable or proper to carry out more effectively the
intent and purposes of this Article 7.  The power of attorney granted herein
shall be deemed to be coupled with an interest, shall be irrevocable, shall
survive the death, disability, dissolution, liquidation or other termination of
Grantor and shall be binding on all successors and assigns of Grantor.
 
 
G-13

--------------------------------------------------------------------------------

 
 
7.6           Effect of Foreclosure:  Any foreclosure of this Deed of Trust or
any other lien securing payment of the Obligations, or the execution and
delivery of any deed in lieu of any such foreclosure, shall not terminate any of
the Leases, but rather such Leases shall remain in full force and effect;
provided, however, the person or entity who acquires the Mortgaged Property (or
any applicable portion thereof) at such foreclosure sale or by deed in lieu of
such foreclosure shall have the right to terminate any or all of such Leases
relating to the portion of the Mortgaged Property so acquired by giving written
notice thereof to the applicable tenants within sixty (60) days after the date
of such acquisition.
 
7.7           INDEMNITY:  BENEFICIARY SHALL NOT BE OBLIGATED TO PERFORM OR
DISCHARGE, NOR DOES IT HEREBY UNDERTAKE TO PERFORM OR DISCHARGE, ANY OBLIGATION,
DUTY OR LIABILITY UNDER THE LEASES, OR UNDER OR BY REASON OF THIS DEED OF TRUST,
AND GRANTOR SHALL AND DOES HEREBY AGREE TO INDEMNIFY BENEFICIARY FOR AND TO HOLD
BENEFICIARY HARMLESS OF AND FROM ANY AND ALL LIABILITY, LOSS OR DAMAGE WHICH IT
MAY OR MIGHT INCUR UNDER ANY OF THE LEASES OR UNDER OR BY REASON OF THIS
ARTICLE 7 AND OF AND FROM ANY AND ALL CLAIMS AND DEMANDS WHATSOEVER WHICH MAY BE
ASSERTED AGAINST IT BY REASON OF ANY ALLEGED OBLIGATIONS OR UNDERTAKINGS ON ITS
PART TO PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS OR AGREEMENTS CONTAINED
IN ANY OF THE LEASES OR THIS DEED OF TRUST, EXCEPT FOR THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF BENEFICIARY.  SHOULD BENEFICIARY INCUR ANY SUCH LIABILITY,
LOSS OR DAMAGE UNDER ANY OF THE LEASES OR UNDER OR BY REASON OF THIS ARTICLE 7,
OR IN THE DEFENSE OF ANY SUCH CLAIMS OR DEMANDS, THE AMOUNT THEREOF, INCLUDING
ALL COSTS, EXPENSES AND REASONABLE ATTORNEYS’ FEES, SHALL BE SECURED HEREBY, AND
GRANTOR SHALL REIMBURSE BENEFICIARY THEREFOR (WITH INTEREST THEREON AT THE
DEFAULT RATE) IMMEDIATELY UPON DEMAND.
 
7.8           Termination.  Upon payment in full of the Indebtedness,
Obligations and Other Obligations, the delivery and recording of a release,
satisfaction or discharge of the Deed of Trust duly executed by Beneficiary and
a re-assignment of the Rents and other income and receipts from the Mortgaged
Property to Grantor, the assignment in Section 7.1 of this Deed of Trust shall
terminate, become null and void and shall be of no further force and effect.
 
 
G-14

--------------------------------------------------------------------------------

 
 
ARTICLE 8.
Condemnation
 
8.1           General:  Immediately upon its obtaining knowledge of the
institution or the threatened institution of any proceeding for the condemnation
of the Mortgaged Property, Grantor shall notify Trustee and Beneficiary of such
fact.  Grantor shall then, if requested by Beneficiary, file or defend its claim
thereunder and prosecute same with due diligence to its final disposition and
shall cause any awards or settlements to be paid over to Beneficiary for
disposition pursuant to the terms of this Deed of Trust.  Grantor may be the
nominal party in such proceeding but Beneficiary shall be entitled to
participate in and to control same and to be represented therein by counsel of
its own choice, and Grantor will deliver, or cause to be delivered, to
Beneficiary such instruments as may be requested by it from time to time to
permit such participation.  If the Mortgaged Property is taken or diminished in
value, or if a consent settlement is entered, by or under threat of such
proceeding, any award or settlement payable to Grantor by virtue of its interest
in the Mortgaged Property (or if no Event of Default exists, any award or
settlement in excess of $10,000,000) shall be, and by these presents is,
assigned, transferred and set over unto Beneficiary to be held by it, in trust,
subject to the Lien of this Deed of Trust, and disbursed as follows:
 
(a)           if (i) all of the Mortgaged Property is taken, (ii) so much of the
Mortgaged Property is taken, or the Mortgaged Property is so diminished in
value, that the remainder thereof cannot (in Beneficiary’s reasonable judgment)
continue to be operated profitably for the purpose for which it was being used
immediately prior to such taking or diminution, (iii) an Event of Default shall
have occurred, or (iv) the Mortgaged Property is partially taken or diminished
in value and (in Beneficiary’s judgment) need not be rebuilt, restored or
repaired in any manner, then in any such event the entirety of the sums so paid
to Beneficiary shall be applied by it in the order recited in Paragraph 8.2
hereinbelow; or
 
(b)           if (i) only a portion of the Mortgaged Property is taken and the
portion remaining can (in Beneficiary’s reasonable judgment), with rebuilding,
restoration or repair, be profitably operated for the purpose referred to in
Paragraph 8.1(a)(ii) hereinabove, (ii) none of the other facts recited in
Paragraph 8.1(a) hereinabove exists, (iii) Grantor shall deliver to Beneficiary
plans and specifications for such rebuilding, restoration or repair acceptable
to Beneficiary, which acceptance shall be evidenced by Beneficiary’s written
consent thereto, and (iv) Grantor shall thereafter commence the rebuilding,
restoration or repair and complete same, all in substantial accordance with the
plans and specifications and within twelve (12) months after the date of the
taking or diminution in value and shall otherwise comply with Paragraph 3.2
hereinabove, then such sums shall be paid to Grantor to reimburse Grantor for
money spent in the rebuilding, restoration or repair; otherwise same shall be
applied by Beneficiary in the order recited in Paragraph 8.2 hereinbelow.
 
8.2           Application of Proceeds:  All proceeds received by Beneficiary
with respect to a taking or a diminution in value of the Mortgaged Property
shall be applied in the following order of priority:
 
 
G-15

--------------------------------------------------------------------------------

 
 
(a)           first, to reimburse Trustee or Beneficiary for all costs and
expenses, including reasonable attorneys’ fees, incurred in connection with
collection of the said proceeds;
 
(b)           thereafter, the balance, if any, shall be applied in the order of
priority recited in Paragraph 6.9 hereinabove; provided, however, that if such
proceeds are required under Paragraph 8.1(b) hereinabove to be applied to the
rebuilding, restoration or repair of the Mortgaged Property, the provisions of
Paragraph 6.07(b) of the Credit Agreement shall determine the conditions
precedent for utilizing such proceeds for such purpose and the manner for
distributing such proceeds.
 
ARTICLE 9.
Fixtures
 
9.1           Security Interest:  This Deed of Trust (a) shall be construed as a
deed of trust on real property and (b) shall also constitute and serve as a
“security agreement” on the Fixtures, general intangibles and any other part of
the Mortgaged Property that constitutes personal property collateral
(collectively, “Personal Property Collateral”), within the meaning of, and shall
constitute until the grant of this Deed of Trust shall terminate as provided in
Article 2 hereinabove, a first and prior security interest under, the California
Uniform Commercial Code with respect to the Personal Property Collateral.  To
this end, Grantor has granted, bargained, conveyed, assigned, transferred and
set over, and by these presents does grant, bargain, convey, assign, transfer
and set over, unto Beneficiary, a first and prior security interest and all of
Grantor’s right, title and interest in, to, under and with respect to the
Personal Property Collateral to secure the full and timely payment of the
Obligations and the full and timely performance and discharge of the Other
Obligations.
 
9.2           Uniform Commercial Code Remedies:  Beneficiary shall have all the
rights, remedies and recourses with respect to the Personal Property Collateral
afforded to it by the aforesaid California Uniform Commercial Code in addition
to, and not in limitation of, the other rights, remedies and recourses afforded
by the Loan Documents.
 
9.3           Fixture Filing:  This Deed of Trust shall also constitute a
“fixture filing” for the purposes of the California Uniform Commercial
Code.  Information concerning the security interest herein granted may be
obtained at the addresses set forth on the first page hereof.  For purposes of
the security interest herein granted, the respective addresses of Debtor
(Grantor) and Secured Party (Beneficiary) are set forth in the opening recital
of this Deed of Trust.  This Deed of Trust covers goods that are or are to
become fixtures and is to be filed in the real estate records where the Land and
Buildings are located.  Grantor is the record owner of the Land and Buildings to
which the fixtures will be affixed.
 
ARTICLE 10.
Concerning the Trustee
 
10.1         No Required Action:  Trustee shall not be required to take any
action toward the execution and enforcement of the trust hereby created or to
institute, appear in or defend any action, suit or other proceeding in
connection therewith where in his opinion such action will be likely to involve
him in expense or liability, unless requested so to do by a written instrument
signed by Beneficiary and, if Trustee so requests, unless Trustee is tendered
security and indemnity satisfactory to him against any and all costs, expense
and liability arising therefrom.  Trustee shall not be responsible for the
execution, acknowledgement or validity of the Loan Documents, or for the proper
authorization thereof, or for the sufficiency of the Lien purported to be
created hereby, and makes no representation in respect thereof or in respect of
the rights, remedies and recourses of Beneficiary.
 
 
G-16

--------------------------------------------------------------------------------

 
 
10.2         Certain Rights:  With the approval of Beneficiary, Trustee shall
have the right to take any and all of the following actions:  (a) to select,
employ and advise with counsel (who may be, but need not be, counsel for
Beneficiary) upon any matters arising hereunder, including the preparation,
execution and interpretation of the Loan Documents, and shall be fully protected
in relying as to legal matters on the advice of counsel, (b) to execute any of
the trusts and powers hereof and to perform any duty hereunder either directly
or through his agents or attorneys, (c) to select and employ, in and about the
execution of his duties hereunder, suitable accountants, engineers and other
experts, agents and attorneys-in-fact, either corporate or individual, not
regularly in the employ of Trustee, and Trustee shall not be answerable for any
act, default or misconduct of any such accountant, engineer or other expert,
agent or attorney-in-fact, if selected with reasonable care, or for any error of
judgment or act done by Trustee in good faith, or be otherwise responsible or
accountable under any circumstances whatsoever, except for Trustee’s gross
negligence or bad faith and (d) any and all other lawful action as Beneficiary
may instruct Trustee to take to protect or enforce Beneficiary’s rights
hereunder.  Trustee shall not be personally liable in case of entry by him, or
anyone entering by virtue of the powers herein granted him, upon the Mortgaged
Property for debts contracted or liability or damages incurred in the management
or operation of the Mortgaged Property, except for Trustee’s or such person’s
gross negligence or bad faith.  Trustee shall have the right to rely on any
instrument, document or signature authorizing or supporting any action taken or
proposed to be taken by him hereunder, believed by him in good faith to be
genuine.  Trustee shall be entitled to reimbursement for expenses incurred by
him in the performance of his duties hereunder and to reasonable compensation
for such of his services hereunder as shall be rendered.  Grantor will, from
time to time, pay the compensation due hereunder to Trustee and reimburse
Trustee for, and save him harmless against, any and all liability and expenses
which may be incurred by him in the performance of his duties.
 
10.3         Retention of Monies:  All monies received by Trustee shall, until
used or applied as herein provided, be held in trust for the purposes for which
they were received, but need not be segregated in any manner from any other
monies (except to the extent required by law) and Trustee shall be under no
liability for interest on any monies received by him hereunder.
 
10.4         Successor Trustees:  Trustee may resign by the giving of notice of
such resignation in writing to Beneficiary.  If Trustee shall die, resign or
become disqualified from acting in the execution of this trust, or shall fail or
refuse to execute the same when requested by Beneficiary so to do, or if, for
any reason, Beneficiary shall prefer to appoint a substitute trustee to act
instead of the aforenamed Trustee, Beneficiary shall have full power to appoint
a substitute trustee and, if preferred, several substitute trustees in
succession who shall succeed to all the estate, rights, powers and duties of the
aforenamed Trustee.  Such appointment may be executed by any authorized agent of
Beneficiary, and if such Beneficiary be a corporation and such appointment be
executed in its behalf by any officer of such corporation, such appointment
shall be conclusively presumed to be executed with authority and shall be valid
and sufficient without proof of any action by the Board of Directors or any
superior officer of the corporation.  Grantor hereby ratifies and confirms any
and all acts which the aforenamed Trustee, or his successor or successors in
this trust, shall do lawfully by virtue hereof.
 
 
G-17

--------------------------------------------------------------------------------

 
 
10.5         Perfection of Appointment:  Should any deed, conveyance or
instrument of any nature be required from Grantor by any successor Trustee to
more fully and certainly vest in and confirm to such new Trustee such estates,
rights, powers and duties, then, upon request by such Trustee, any and all such
deeds, conveyances and instruments shall be made, executed, acknowledged and
delivered and shall be caused to be recorded and/or filed by Grantor.
 
10.6         Succession Instruments:  Any new Trustee appointed pursuant to any
of the provisions hereof shall, without any further act, deed or conveyance,
become vested with all the estates, properties, rights, powers and trusts of its
or his predecessor in the rights hereunder with like effect as if originally
named as Trustee herein; but nevertheless, upon the written request of
Beneficiary or of the successor Trustee, the Trustee ceasing to act shall
execute and deliver an instrument transferring to such successor Trustee, upon
the trusts herein expressed, all the estates, properties, rights, powers and
trusts of the Trustee so ceasing to act, and shall duly assign, transfer and
deliver any of the property and monies held by such Trustee to the successor
Trustee so appointed in its or his place.
 
10.7         No Representation by Trustee or Beneficiary:  By accepting or
approving anything required to be observed, performed or fulfilled or to be
given to Trustee or Beneficiary pursuant to the Loan Documents, including (but
not limited to) any officer’s certificate, balance sheet, statement of profit
and loss or other financial statement, survey, appraisal or insurance policy,
neither Trustee nor Beneficiary shall be deemed to have warranted, consented to,
or affirmed the sufficiency, legality, effectiveness or legal effect of the
same, or of any term, provision or condition thereof, and such acceptance or
approval thereof shall not be or constitute any warranty, consent or affirmation
with respect thereto by Trustee or Beneficiary.
 
ARTICLE 11.
State Law Provisions
 
11.1         Beneficiary Reimbursement:  Any payments made, or funds expended or
advanced by Beneficiary pursuant to the provisions of any Loan Document, shall
(a) become a part of the Obligations secured by this Deed of Trust, (b) bear
interest at the Applicable Rate from the date such payments are made or funds
expended or advanced, (c) become due and payable by Grantor upon demand therefor
by Beneficiary, and (d) bear interest at the Default Rate from the date of such
demand.  Failure to reimburse Beneficiary upon such demand shall constitute an
Event of Default.
 
11.2         Acceptance by Trustee:  Trustee accepts this trust when this Deed
of Trust, duly executed and acknowledged, is made a public record as provided by
law.
 
11.3         Waiver of Trial by Jury:  TO THE FULLEST EXTENT PERMITTED BY LAW,
GRANTOR HEREBY WAIVES ITS RIGHTS TO A TRIAL BY JURY AS TO ANY MATTER ARISING OUT
OF OR CONCERNING THE SUBJECT MATTER OF THIS DEED OF TRUST.
 
 
G-18

--------------------------------------------------------------------------------

 
 
11.4         Fees and Expenses:  If Beneficiary becomes a party (by intervention
or otherwise) to any action or proceeding affecting, directly or indirectly,
Grantor, the Mortgaged Property or the title thereto or Beneficiary’s interest
under this Deed of Trust, or employs an attorney to collect any of the
Indebtedness or to enforce performance of the obligations, covenants and
agreements of the Loan Documents, Grantor shall reimburse Beneficiary for all
reasonable expenses, costs, charges and legal fees incurred by Beneficiary
(including, without limitation, the fees and expenses of experts and
consultants), whether or not suit be commenced, and the same shall be reimbursed
to Beneficiary in accordance with Subparagraph 11.1 hereof.
 
ARTICLE 12.
Miscellaneous
 
12.1         Beneficiary’s Right to Perform the Obligations:  If Grantor shall
fail, refuse or neglect to make any payment or perform any act required by this
Deed of Trust then at any time thereafter, and without notice to or demand upon
Grantor and without waiving or releasing any other right, remedy or recourse
Beneficiary may have because of same, Beneficiary may (but shall not be
obligated to) make such payment or perform such act for the account of and at
the expense of Grantor, and shall have the right to enter upon the Land and into
the Buildings for such purpose and to take all such action thereon and with
respect to the Mortgaged Property, as it may deem necessary or appropriate.  If
Beneficiary shall elect to pay any Imposition or other sums due with reference
to the Mortgaged Property, Beneficiary may do so in reliance on any bill,
statement or assessment procured from the appropriate Governmental Authority or
other issuer thereof without inquiring into the accuracy or validity
thereof.  Similarly, in making any payments to protect the security intended to
be created by this Deed of Trust, Beneficiary shall not be bound to inquire into
the validity of any apparent or threatened adverse title, lien, encumbrance,
claim or charge before making an advance for the purpose of preventing or
removing the same.  GRANTOR SHALL INDEMNIFY BENEFICIARY FOR ALL LOSSES,
EXPENSES, DAMAGE, CLAIMS AND CAUSES OF ACTION, INCLUDING REASONABLE ATTORNEYS’
FEES, INCURRED OR ACCRUING BY REASON OF ANY ACTS PERFORMED BY BENEFICIARY
PURSUANT TO THE PROVISIONS OF THIS PARAGRAPH OR BY REASON OF ANY OTHER PROVISION
IN THIS DEED OF TRUST, EXCEPT FOR THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
BENEFICIARY.  All sums paid by Beneficiary pursuant to this Paragraph, and all
other sums expended by Beneficiary to which it shall be entitled to be
indemnified, together with interest thereon at the maximum rate allowed by law
from the date of such payment or expenditure, shall be deemed made at the
instance of Grantor, shall constitute additions to the Obligations, shall be
secured by the Liens created by this Deed of Trust and shall be paid by Grantor
to Beneficiary upon demand.  Interest under this Paragraph shall be computed at
the Default Rate.
 
12.2         Survival of Other Obligations:  Each and all of the Other
Obligations shall survive the execution and delivery of the Loan Documents, and
the consummation of the loan called for therein, and shall continue in full
force and effect until the Obligations shall have been paid in full.
 
 
G-19

--------------------------------------------------------------------------------

 
 
12.3         Further Assurances:  Grantor, upon the request of Trustee, will
execute, acknowledge, deliver and record and/or file such further instruments
and do such further acts as may be necessary, desirable or proper to carry out
more effectively the purpose of this Deed of Trust and to subject to the Liens
hereof any property intended by the terms hereof to be covered thereby,
including specifically but without limitation, any renewals, additions,
substitutions, replacements, betterments or appurtenances to the then Mortgaged
Property.
 
12.4         Recording and Filing:  Grantor will cause this Deed of Trust and
all amendments, modifications and supplements hereto and substitutions herefor
to be recorded, filed, re-recorded and refiled in such manner and in such places
as Trustee or Beneficiary shall reasonably request, and will pay all such
recording, filing, re-recording and refiling taxes, fees and other charges.
 
12.5         Notices:  All notices or other communications required or permitted
to be given pursuant to this Deed of Trust shall be in writing and shall be
considered as properly given if mailed by first class United States mail,
postage prepaid, registered or certified with return receipt requested, or by
delivering same in person to the intended addressee or by prepaid telegram or by
overnight courier.  Notice so mailed shall be effective upon its
deposit.  Notice given in any other manner shall be effective only if and when
received by the addressee.  For purposes of notice, the addresses of the parties
shall be as set forth in and the opening recital of this Deed of Trust;
provided, however, that either party shall have the right to change its address
for notice hereunder to any other location within the continental United States
by the giving of thirty (30) days’ notice to the other party in the manner set
forth hereinabove.
 
12.6         Compliance with Usury Laws:  Reference is hereby made to the
provisions of the Credit Agreement regarding compliance with usury laws.  Such
provisions are hereby incorporated herein by this reference.
 
12.7         No Waiver:  Any failure by Trustee or Beneficiary to insist, or any
election by Trustee or Beneficiary not to insist, upon strict performance by
Grantor of any of the terms, provisions or conditions of the Loan Documents
shall not be deemed to be a waiver of same or of any other terms, provision or
condition thereof and Trustee or Beneficiary shall have the right at any time or
times thereafter to insist upon strict performance by Grantor of any and all of
such terms, provisions and conditions.
 
12.8         [Intentionally Omitted]
 
12.9         Covenants Running with the Land:  All Other Obligations contained
in this Deed of Trust are intended by the parties to be, and shall be construed
as, covenants running with the Mortgaged Property until this Deed of Trust is
released by Beneficiary.
 
12.10       Successors and Assigns:  All of the terms of this Deed of Trust
shall apply to, be binding upon and inure to the benefit of the parties hereto,
their successors, assigns, heirs and legal representatives, and all other
persons claiming by, through or under them.
 
12.11       Severability:  If any provision of this Deed of Trust or the
application thereof to any person or circumstance shall, for any reason and to
any extent, be invalid or unenforceable, then neither the remainder of this Deed
of Trust in which such provision is contained nor the application of such
provision to other persons or circumstances shall be affected thereby, but
rather shall be enforced to the greatest extent permitted by law.
 
 
G-20

--------------------------------------------------------------------------------

 
 
12.12       Modification:  The Loan Documents contain the entire agreements
between the parties relating to the subject matter hereof and thereof and all
prior agreements relative thereto which are not contained herein or therein are
terminated.  The Loan Documents may not be amended, revised, waived, discharged,
released or terminated orally but only by a written instrument or instruments
executed by the party against which enforcement of the amendment, revision,
waiver, discharge, release or termination is asserted.  Any alleged amendment,
revision, waiver, discharge, release or termination which is not so documented
shall not be effective as to any party.
 
12.13       Release:  If all the Obligations has been paid and all the Other
Obligations required to have been performed at such time have been performed,
then the Lien created by this Deed of Trust shall be released by Beneficiary
upon request of Grantor, at Grantor’s cost and expense, by instrument reasonably
satisfactory to Beneficiary.
 
12.14       Applicable Law:  THIS DEED OF TRUST SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE INTERNAL LAWS OF THE STATE OF [     19F20] FROM TIME
TO TIME IN EFFECT, WITHOUT GIVING AFFECT TO ITS CHOICE OF LAW PRINCIPLES.
 
12.15       Headings:  The Article, Paragraph and Subparagraph entitlements
hereof are inserted for convenience of reference only and shall in no way alter,
modify or define, or be used in construing, the text of such Articles,
Paragraphs or Subparagraphs.
 
12.16       Gender and Plurals:  In this Deed of Trust, whenever the context so
requires, the masculine gender includes the feminine or neuter, and the singular
number includes the plural, and conversely.
 
12.17       Credit Agreement:  Reference is hereby made for all purposes to the
Credit Agreement.  In event of a conflict between the terms and provisions
hereof and the Credit Agreement, this Deed of Trust shall govern.
 
12.18       Entire Agreement:  This Deed of Trust, the Credit Agreement and the
other Loan Documents represent the final agreement among the parties and may not
be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties.  There are no unwritten oral agreements among the
parties.
 
(Signature Page Follows)
 
 
 
 

--------------------------------------------------------------------------------

9 Insert state where the Mortgaged Property is located.
 
 
G-21

--------------------------------------------------------------------------------

 
 
EXECUTED as of the date first above written.
 

 
[         20F21]
                   
By:
        Name:       Title:          

 



--------------------------------------------------------------------------------

21 Insert name of Grantor.
 
 
 

--------------------------------------------------------------------------------

 
 
 
STATE OF ______________                                                      
    )
)           ss:
COUNTY OF ________________                                                  )
 
On _______________________________before me, ______________________ (here insert
name of the officer), Notary Public, personally appeared
________________________, who proved to me on the basis of satisfactory evidence
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of ________ that
the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 
 

--------------------------------------------------------------------------------

 
Notary Public
 
[Seal]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
Property Description21F22
 


 
 



 

--------------------------------------------------------------------------------

22 To be added for each Mortgaged Property.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT H-1
FORM OF
 
JOINDER AGREEMENT
 
THIS JOINDER AGREEMENT, dated as of [·] (this “Agreement”), by and among [NEW
LENDERS] (each a “Lender” and collectively the “Lenders”), SPANSION LLC, a
Delaware limited liability company (the “Borrower”), the Guarantors, party
hereto, and BARCLAYS BANK PLC, as Administrative Agent.  All terms used but not
defined herein shall have their respective meanings in the Credit Agreement
(defined below).
 
RECITALS:
 
WHEREAS, reference is made to that certain Amended and Restated Credit
Agreement, dated as of December 13, 2012 (the “Credit Agreement”), among the
Borrower, SPANSION INC., a Delaware corporation, SPANSION TECHNOLOGY LLC, a
Delaware limited liability company, each lender from time to time party thereto,
BARCLAYS BANK PLC, as the Administrative Agent and Collateral Agent and MORGAN
STANLEY SENIOR FUNDING, INC., as the Documentation Agent; and
 
WHEREAS, subject to the terms and conditions of Section 2.14 of the Credit
Agreement, the Borrower may increase the existing Loans by entering into one or
more Joinder Agreements with the New Term Loan Lenders.
 
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
 
Each Lender party hereto hereby agrees to commit to provide its respective Loans
as set forth on Schedule A appended hereto on the terms and subject to the
conditions set forth below:
 
Each Lender (i) confirms that it has received a copy of the Credit Agreement and
the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Joinder Agreement (this “Agreement”) and it is sophisticated with respect to
decisions to make loans similar to those contemplated to be made hereunder and
it is experienced in making loans of such type; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Credit Documents as are
delegated to the  Administrative Agent, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto and (iv)
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.
 
Each Lender hereby agrees to make its Loans on the following terms and
conditions:
 
Form of Joinder Agreement
 
H-1-1

--------------------------------------------------------------------------------

 
 
1.
Applicable Margin.  The Applicable Margin for each New Term Loan shall mean, as
of any date of determination: [_________]

 
2.
Maturity Date.  The Maturity Date with respect to each New Term Loan shall be
[__________], which date is no earlier than the Maturity Date of the Original
Facility:

 
3.
Other Fees. Borrower agrees to pay each New Term Loan Lender its pro rata share
of an aggregate fee equal to [________ __, ____] on [_________ __, ____].

 
4.
New Term Loans.  This Agreement represents the Borrower’s request to obtain New
Term Loans from New Term Loan Lenders as follows (the “Incremental Facility”):

 

 
a. 
Increased Amount Date:  ___________, ____

 

 
b. 
Amount of Incremental Facility:  $___________________

 
5.
[New Lenders.  Each New Term Loan Lender acknowledges and agrees that upon its
execution of this Agreement that such New Term Loan Lender shall become a
“Lender” under, and for all purposes of, the Credit Agreement and the other Loan
Documents, and shall be subject to and bound by the terms thereof, and shall
perform all the obligations of and shall have all rights of a Lender
thereunder.]22F23

 
6.
Credit Agreement Governs.  Except as set forth in this Agreement, New Term Loans
shall otherwise be subject to the provisions of the Credit Agreement and the
other Loan Documents.

 
7.
Borrower’s Certifications.  By its execution of this Agreement, the undersigned
officer and the Borrower hereby certify that:

 
 
i.
The representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects on and as of
the date hereof to the same extent as though made on and as of the date hereof,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties were true and
correct in all material respects on and as of such earlier date; provided that,
in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof;

 
 
ii.
No event has occurred and is continuing or would result from the consummation of
the Incremental Facility contemplated hereby that would constitute a Default;

 
 
 
 

--------------------------------------------------------------------------------

23           Insert bracketed language if the lending institution is not already
a Lender.
 
Form of Joinder Agreement
 
H-1-2

--------------------------------------------------------------------------------

 
 
 
iii.
The Borrower has performed in all material respects all agreements and satisfied
all conditions which the Credit Agreement provides shall be performed or
satisfied by it on or before the date hereof;

 
 
iv
If the same were applicable at the end of the then most recent fiscal quarter of
Holdings for which financial statements are available, the Borrower and its
Subsidiaries are in pro forma compliance with each of the covenants set forth in
Section 7.11 of the Revolving Credit Agreement as of the last day of the most
recently ended fiscal quarter after giving effect to the New Term Loans (and
assuming borrowing of the full amount of the Revolving Commitments (as defined
in the Revolving Credit Agreement)); and

 
 
v
The Borrower is in compliance, on a pro forma basis after giving effect to the
New Term Loans, with a Consolidated Leverage Ratio of not greater than
[2.75:1.00] (and assuming borrowing of the full amount of the Revolving
Commitments (as defined in the Revolving Credit Agreement)).

 
8.
Borrower Covenants.  By its execution of this Agreement, the Borrower hereby
covenants that:

 
 
i.
The Borrower shall make any payments required pursuant to Section 3.05 of the
Credit Agreement in connection with the New Term Loans;]23F24 [and]

 
 
ii.
The Borrower shall deliver or cause to be delivered the following legal opinions
and documents:  [___________], together with all other legal opinions and other
documents reasonably requested by the Administrative Agent in connection with
this Agreement.

 
9.
Eligible Assignee.  By its execution of this Agreement, each New Term Loan
Lender represents and warrants that it is an Eligible Assignee.

 
10.
Notice.  For purposes of the Credit Agreement, the initial notice address of
each New Term Loan Lender shall be as set forth below its signature below.

 
11.
Non-US Lenders.  For each New Term Loan Lender that is a Non-US Lender,
delivered herewith to the Administrative Agent are such forms, certificates or
other evidence with respect to United States federal income tax withholding
matters as such New Term Loan Lender may be required to deliver to the
Administrative Agent pursuant to the Credit Agreement.

 
12.
Recordation of the New Term Loans.  Upon execution and delivery hereof, the
Administrative Agent will record the New Term Loans made by New Term Loan
Lenders in the Register.

 

--------------------------------------------------------------------------------

24           Select this provision in the circumstance where the Lender is a New
Revolving Lender.
 
Form of Joinder Agreement
 
H-1-3

--------------------------------------------------------------------------------

 
 
13.
Amendment, Modification and Waiver.  This Agreement may not be amended, modified
or waived except by an instrument or instruments in writing signed and delivered
on behalf of each of the parties hereto.

 
14.
Entire Agreement.  This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

 
15.
GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.

 
16.
Severability.  Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.  If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

 
17.
Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

 
[Remainder of page intentionally left blank]
 
Form of Joinder Agreement
 
H-1-4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of [_____________,
______].
 

 
[NAME OF LENDER]
                   
By:
      Name:       Title: :              
Notice Address:
                     
Attention:
   
Telephone:
   
Facsimile:
 

 
 

 
SPANSION LLC
                   
By:
      Name:       Title: :    

 
 

 
SPANSION TECHNOLOGY LLC
                   
By:
      Name:       Title: :    

 
 

 
SPANSION INTERNATIONAL, INC.
                   
By:
      Name:       Title: :    

 
Form of Joinder Agreement
 
H-1-5

--------------------------------------------------------------------------------

 



 
SPANSION INTERNATIONAL TRADING, INC.
                   
By:
      Name:       Title: :    

 
Form of Joinder Agreement
 
H-1-6

--------------------------------------------------------------------------------

 
 
Consented to by:


BARCLAYS BANK PLC,
 
as the Administrative Agent
             
By:
      Authorized Signatory  

 
Form of Joinder Agreement
 
H-1-7

--------------------------------------------------------------------------------

 


SCHEDULE A
TO JOINDER AGREEMENT
Name of Lender
Amount
[___________________]
$________________
     
Total:  $_________________



Form of Joinder Agreement
 
H-1-8

--------------------------------------------------------------------------------

 
 
EXHIBIT H-2
 
FORM OF JOINDER AGREEMENT
 
 
This JOINDER AGREEMENT, dated as of                      , 20__ (this
“Agreement”), is entered into by each of SPANSION LLC, a Delaware limited
liability company (“Borrower”), SPANSION INC., a Delaware corporation
(“Holdings”), SPANSION TECHNOLOGY LLC, a Delaware limited liability company
(“Spansion Technology”) and each Material Subsidiary (such term and the other
capitalized terms used herein shall have the meanings assigned thereto in
Article I of this Agreement) of any Loan Party identified on the signature pages
hereof as an “Additional Guarantor” (all such Material Subsidiaries hereinafter
collectively referred to as the “Additional Guarantors”, and each individually
as an “Additional Guarantor”), to and for the benefit of BARCLAYS BANK PLC, as
administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties.
 
RECITALS
 
WHEREAS, pursuant to the Amended and Restated Credit Agreement, dated as of
December 13, 2012 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Borrower, Holdings,
Spansion Technology, the Lenders party thereto from time to time, the
Administrative Agent, the Collateral Agent, Morgan Stanley Senior Funding, Inc.,
as documentation agent, and Barclays Bank PLC and Morgan Stanley Senior Funding,
Inc., as joint lead arrangers and joint book runners, and the other Loan
Documents referred to therein, the Lenders have made Loans to or for the benefit
of the Loan Parties;
 
WHEREAS, pursuant to Section 6.12 of the Credit Agreement, Borrower has agreed
to cause each Additional Guarantor to execute and deliver this Agreement and to
become a Guarantor under the Guaranty, and a Grantor (as defined in the Security
Agreement) under the Security Agreement and other Collateral Documents as
provided in this Agreement;
 
WHEREAS, each Additional Guarantor will derive substantial direct and indirect
benefit from the Loans under the Loan Documents made by the Lenders to or for
the benefit of the Borrower and the other Loan Parties; and
 
WHEREAS, each Additional Guarantor is willing to become a Loan Party under the
Loan Documents as hereinafter provided in order to obtain such benefits;
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Additional Guarantor hereby agrees, for
the benefit of each Secured Party, as follows:
 
Form of Joinder Agreement
 
H-2-1

--------------------------------------------------------------------------------

 
 
ARTICLE 1.
 
DEFINITIONS
 
1.1           Credit Agreement Definitions.  Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings specified in
Section 1.01 of the Credit Agreement.
 
1.2           Constructions.  The rules of construction specified in Sections
1.02 through 1.06 of the Credit Agreement also apply to this Agreement.
 
ARTICLE 2.
 
JOINDER AGREEMENTS; SUPPLEMENTS
 
2.1           Guaranty.  Each Additional Guarantor agrees to, and does hereby,
become a Guarantor in respect of the Obligations of the Borrower and each other
Guarantor, with the same force and effect as if it were an original party to the
Guaranty, and agrees that each reference in the Guaranty to a “Guarantor” or a
“Loan Party” shall also mean and be a reference to such Additional Guarantor.
 
2.2           Security Agreement.  Each Additional Guarantor agrees to, and does
hereby, become a Grantor under the Security Agreement with the same force and
effect as if it were an original party thereto and agrees that each reference in
the Security Agreement to a “Grantor” shall also mean and be a reference to such
Additional Guarantor.
 
2.3           Loan Documents.  Each Additional Guarantor (a) agrees to be
obligated and bound by all the terms, provisions and covenants under each of the
Loan Documents which are binding on a Guarantor, a Loan Party or a Grantor, as
applicable, and (b) represents and warrants that each of the representations and
warranties contained in the Guaranty, the Security Agreement and the Security
Agreement Supplement referred to in Section 4.01(c)(iii) below as it relates to
such Additional Guarantor is true and correct as of the date hereof, with the
same effect as though such representations had been made on and as of the date
hereof after giving effect to both the joinder of such Additional Guarantor as
an additional Guarantor and Loan Party under the Guaranty and as a Grantor under
the Security Agreement.
 
2.4           Guarantors’ Acknowledgement.  Borrower, on behalf of each
Guarantor, hereby acknowledges and consents to the supplement of the Guaranty
and the Security Agreement by this Agreement, and confirms the Obligations of
each Guarantor under the Guaranty, as so supplemented, remain in full force and
effect.
 
ARTICLE 3.

 
SECURITY INTERESTS IN PERSONAL PROPERTY
 
3.1           Security Interest.  Subject to and in accordance with the terms
and conditions of the Security Agreement, each Additional Guarantor hereby
collaterally assigns and pledges to the Collateral Agent, its successors and
assigns, for the ratable benefit of the Secured Parties, and hereby grants to
the Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, as security for the payment or performance in full of the
Obligations of such Additional Guarantor, a security interest in all right,
title and interest of such Additional Guarantor in, to and under any and all of
the Collateral now owned or at any time hereafter acquired by such Additional
Guarantor or in which such Additional Guarantor now has or at any time in the
future may acquire any right, title or interest.
 
Form of Joinder Agreement
 
H-2-2

--------------------------------------------------------------------------------

 
 
ARTICLE 4.

 
DELIVERIES
 
4.1           Deliveries.
 
(a)           Delivered to the Administrative Agent and the Collateral Agent
herewith are the following certificates, documents and opinions, each in form
and substance reasonably satisfactory to the Administrative Agent:
 
(a)           certificates of resolutions or other action, incumbency
certificates and/or other certificates of duly authorized officers of each
Additional Guarantor as the Administrative Agent may reasonably require (A)
certifying the resolutions of its board of directors, members or other body
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents, as supplemented by this Agreement and (B) evidencing the
identity, authority and capacity of each duly authorized officer authorized to
act on behalf of such Additional Guarantor in connection with this Agreement and
the other Loan Documents, as supplemented by this Agreement;
 
(b)           documents and certifications as the Administrative Agent may
reasonably require to evidence that each Additional Guarantor is duly organized
or formed, validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect, including, certified copies of the Organization
Documents of such Additional Guarantor and certificates of good standing and/or
qualification to engage in business of such Additional Guarantor;
 
(c)           a certificate of a duly authorized officer of Holdings or Borrower
on behalf of each Additional Guarantor either (A) attaching copies of all
consents, licenses and approvals of Governmental Authorities, shareholders and
other Persons required in connection with the execution, delivery and
performance by each Additional Guarantor and the validity against such
Additional Guarantor of the Loan Documents to which it is a party and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required; and
 
(d)           copies of Uniform Commercial Code Reports for Information or
Copies (Form UCC-11) or similar search reports, dated a date reasonably near
(but prior to) the date hereof, listing all effective UCC financing statements
(including fixture filings), tax liens and judgment liens which name any
Additional Guarantor, as the debtor, and which are filed in the jurisdictions in
which such Additional Guarantor is organized, and in such other jurisdictions as
the Administrative Agent or the Collateral Agent may reasonably request,
together with copies of such financing statements (none of which (other than
financing statements filed pursuant to the terms hereof in favor of the
Collateral Agent, if such Form UCC-11 or search report, as the case may be, is
current enough to list such financing statements) shall cover any of the
Collateral, other than Permitted Liens (as defined in the Security Agreement).
 
Form of Joinder Agreement
 
H-2-3

--------------------------------------------------------------------------------

 
 
(b)           Delivered to the Administrative Agent and the Collateral Agent in
the time specified below will be the following documents, each in form and
substance reasonably satisfactory to the Administrative Agent:
 
(a)           promptly upon receipt thereof, acknowledgment copies of UCC
financing statements (or delivery of such financing statements in proper form
for filing) naming each Additional Guarantor, as debtor, and the Collateral
Agent, as secured party, with respect to all the assets of such Additional
Guarantor, which such UCC financing statements have been filed, or have been
delivered to the Administrative Agent for filing, under the UCC of all
jurisdictions as may be necessary or, in the opinion of the Administrative
Agent, desirable to perfect the first priority security interest of the
Administrative Agent pursuant to the Security Agreement;
 
(b)           as soon as practicable, fully executed agreements in a form
reasonably acceptable to the Collateral Agent containing a description of all
Collateral consisting of Intellectual Property that is material to the conduct
of such Additional Guarantor’s business with respect to United States Patents
(and patents for which United States federal patent applications are pending)
and United States federally registered Trademarks (and Trademarks for which
United States federally registered applications are pending) and United States
federally registered Copyrights, and any applicable foreign equivalent of the
foregoing, duly executed and delivered to the Collateral Agent for recording by
the United States Patent and Trademark Office and the United States Copyright
Office pursuant to 35 U.S.C. § 261, 15 U.S.C § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, to protect the validity of and to
establish a legal, valid and perfected security interest in favor of the
Collateral Agent in respect of all such Collateral in which a security interest
may be perfected by filing, recording or registering in such offices and any
applicable foreign jurisdiction at the discretion of the Collateral Agent; and
 
(c)           within sixty (60) days of the date hereof, Account Control
Agreements with the banks or security intermediaries identified on the Security
Agreement Supplement as requested by the Collateral Agent in accordance with the
Security Agreement, in each case, duly executed and delivered or authenticated
by the parties thereto.
 
(c)           Delivered to the Administrative Agent and the Collateral Agent in
the time specified in the Credit Agreement will be the documents described in
Section 6.12 of the Credit Agreement, each in form and substance reasonably
satisfactory to the Administrative Agent.
 
Form of Joinder Agreement
 
H-2-4

--------------------------------------------------------------------------------

 
 
ARTICLE 5.

 
MISCELLANEOUS
 
5.1           Notices.  All notices and other communications provided for
hereunder shall be made in accordance with Section 11.02 of the Credit Agreement
(with any notice to an Additional Guarantor being delivered to it in care of the
Borrower).  All such notices and other communications shall be deemed to be
given or made at the times provided in Section 11.02 of the Credit Agreement.
 
5.2           Amendments, etc.; Successors and Assigns.
 
(a)           No amendment to or waiver of any provision of this Agreement or of
the Loan Documents, as supplemented by this Agreement, nor consent to any
departure by any Additional Guarantor herefrom or therefrom, shall in any event
be effective unless the same shall be in writing and signed by the
Administrative Agent and, with respect to any such amendment, by the Additional
Guarantor or Borrower on behalf of such Additional Guarantor, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  This Agreement shall be construed as a
separate agreement with respect to each Additional Guarantor and may be amended,
modified, supplemented, waived or released with respect to any Additional
Guarantor without the approval of any other Additional Guarantor and without
affecting the Obligations of any other Additional Guarantor hereunder.
 
(b)           This Agreement and the Loan Documents, as supplemented by this
Agreement, shall be binding upon each Additional Guarantor and its successors,
transferees and assigns permitted under the Loan Documents and shall inure to
the benefit of the Administrative Agent and each Secured Party and their
respective successors, transferees and assigns; provided, however, that no
Additional Guarantor may assign its obligations hereunder or under any of the
Loan Documents, as supplemented by this Agreement, without the prior written
consent of the Administrative Agent and any Lenders required by Section 11.06 of
the Credit Agreement.
 
5.3           Survival of Agreement.  All covenants, agreements, representations
and warranties made by each Additional Guarantor in each Loan Document, as
supplemented by this Agreement, and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the Lenders
and shall survive the execution and delivery of this Agreement, regardless of
any investigation made by any Lender or on its behalf and notwithstanding that
the Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
until the Termination Date (as defined in the Security Agreement).
 
5.4           Administrative Agent Appointed Attorney-in-Fact.  Each Additional
Guarantor hereby appoints the Collateral Agent the attorney-in-fact of such
Additional Guarantor to the extent provided in the Security Agreement, with the
same force and effect as if it were an original party thereto.
 
Form of Joinder Agreement
 
H-2-5

--------------------------------------------------------------------------------

 
 
5.5           Waivers.  No failure or delay by the Administrative Agent or any
Secured Party in exercising any right, power or remedy hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.  The rights, powers and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights, powers or remedies that they
would otherwise have.  Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent or any Lender may have had notice or
knowledge of such Default at the time.  No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.
 
5.6           Severability.  If any provision of this Agreement or any other
Loan Document, as supplemented by this Agreement, is held to be illegal, invalid
or unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement or such other Loan Document shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
5.7           Counterparts, Integration, Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, as supplemented by this Agreement, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  This Agreement shall become effective as to an
Additional Guarantor when it shall have been executed by such Additional
Guarantor and when the Administrative Agent and the Collateral Agent shall have
received counterparts hereof bearing the signature of such Additional
Guarantor.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic means shall be effective as delivery
of a manually executed counterpart of this Agreement.
 
5.8           Headings.  Article and Section headings used herein are for the
purpose of reference only, are not part of this Agreement and are not to affect
the construction of, or to be taken into consideration in interpreting, this
Agreement.
 
5.9           GOVERNING LAW; JURISDICTION; ETC.
 
(a)           GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
 
Form of Joinder Agreement
 
H-2-6

--------------------------------------------------------------------------------

 
 
(b)           SUBMISSION TO JURISDICTION.  SUBJECT TO CLAUSE (E) OF THE
FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING
OUT OF OR RELATING HERETO OR ANY OTHER LOAN DOCUMENTS, OR ANY OF THE
OBLIGATIONS, SHALL BE BROUGHT IN ANY FEDERAL COURT OF THE UNITED STATES OF
AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE
SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY
OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH LOAN PARTY, FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY
AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER
THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY
SECURITY AGREEMENT GOVERNED BY A LAWS OTHER THAN THE LAWS OF THE STATE OF NEW
YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES ANY DEFENSE
OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE LOAN PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C)
ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE LOAN
PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY
DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.
 
(c)           WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE
CREDIT AGREEMENT.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW
 
Form of Joinder Agreement
 
H-2-7

--------------------------------------------------------------------------------

 
 
5.10           WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
5.11           ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
AS SUPPLEMENTED BY THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES OR BY PRIOR OR CONTEMPORANEOUS WRITTEN
AGREEMENTS.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
[Signature Pages Follow.]
 
Form of Joinder Agreement
 
H-2-8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 



Borrower: SPANSION LLC          
 
By:
        Name:       Title:  




Holdings:  SPANSION INC.          
 
By:
        Name:       Title:  



Spansion
Technology:
SPANSION TECHNOLOGY LLC          
 
By:
        Name:       Title:  

 
  

Additional
Guarantors:
[NAME OF ADDITIONAL GUARANTOR]          
 
By:
        Name:       Title:  

 
 
 
[NAME OF ADDITIONAL GUARANTOR]          
 
By:
        Name:       Title:  

  
Form of Joinder Agreement
 
H-2-9

--------------------------------------------------------------------------------

 
 
EXHIBIT I
 
FORM OF LENDER ADDENDUM
 
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December 13, 2012 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), among SPANSION LLC, a Delaware limited liability company,
SPANSION INC., a Delaware corporation, SPANSION TECHNOLOGY LLC, a Delaware
limited liability company, each lender from time to time party thereto (each
individually, a “Lender”), BARCLAYS BANK PLC, as the Administrative Agent and
Collateral Agent, and MORGAN STANLEY SENIOR FUNDING, INC., as Documentation
Agent.
 
Upon execution and delivery of this Lender Addendum by the party hereto as
provided in Section 11.20 of the Credit Agreement, the undersigned hereby
becomes a Lender under the Credit Agreement having the Loans set forth beneath
its signature hereto, effective as of the Amendment and Restatement Effective
Date.
 
THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
Delivery of an executed signature page hereof by facsimile transmission (or
other electronic transmission) shall be effective as delivery of a mutually
executed counterpart hereof.
 
Form of Intercreditor Agreement
 
I-1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the party hereto has caused this Lender Addendum to be duly
executed and delivered by its proper and duly authorized officers as of this
[__] day of [_________],[____].
 
 
 

 
[____________]
                 
 
By:
        Name:       Title:          




Loan:                                                             $[________]
Lending Office:                                           [_________]
 
Form of Joinder Agreement
 
H-2-2

--------------------------------------------------------------------------------

 
 
EXHIBIT J
FORM OF

 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December 13, 2012, (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among SPANSION LLC, a Delaware
limited liability company, as Borrower, SPANSION INC., a Delaware corporation,
and SPANSION TECHNOLOGY LLC, a Delaware limited liability company, as
Guarantors, each lender from time to time party thereto, BARCLAYS BANK PLC, as
Administrative Agent and Collateral Agent, MORGAN STANLEY SENIOR FUNDING, INC.,
as Documentation Agent, and BARCLAYS BANK PLC and MORGAN STANLEY SENIOR FUNDING,
INC., as Joint Lead Arrangers and Joint Book Runners.
 
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 


[NAME OF LENDER]
         
By:
     
Name:
   
Title:
 



Date:  ________ __. 20[  ]
 
Form of U.S. Tax Compliance Certificate
 
J-1-1

--------------------------------------------------------------------------------

 


EXHIBIT J-2
 
FORM OF

 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December 13, 2012, (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among SPANSION LLC, a Delaware
limited liability company, as Borrower, SPANSION INC., a Delaware corporation,
and SPANSION TECHNOLOGY LLC, a Delaware limited liability company, as
Guarantors, each lender from time to time party thereto, BARCLAYS BANK PLC, as
Administrative Agent and Collateral Agent, MORGAN STANLEY SENIOR FUNDING, INC.,
as Documentation Agent, and BARCLAYS BANK PLC and MORGAN STANLEY SENIOR FUNDING,
INC., as Joint Lead Arrangers and Joint Book Runners.
 
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
         
By:
     
Name:
   
Title:
 


Date:  ________ __. 20[  ]
 
Form of U.S. Tax Compliance Certificate
 
J-2-1

--------------------------------------------------------------------------------

 


EXHIBIT J-3
 
FORM OF

 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December 13, 2012, (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among SPANSION LLC, a Delaware
limited liability company, as Borrower, SPANSION INC., a Delaware corporation,
and SPANSION TECHNOLOGY LLC, a Delaware limited liability company, as
Guarantors, each lender from time to time party thereto, BARCLAYS BANK PLC, as
Administrative Agent and Collateral Agent, MORGAN STANLEY SENIOR FUNDING, INC.,
as Documentation Agent, and BARCLAYS BANK PLC and MORGAN STANLEY SENIOR FUNDING,
INC., as Joint Lead Arrangers and Joint Book Runners.
 
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
Form of U.S. Tax Compliance Certificate
 
J-3-1

--------------------------------------------------------------------------------

 
 


[NAME OF PARTICIPANT]
         
By:
     
Name:
   
Title:
 


Date:  ________ __. 20[  ]
 
Form of U.S. Tax Compliance Certificate
 
J-3-2

--------------------------------------------------------------------------------

 


EXHIBIT J-4
 
FORM OF

 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December 13, 2012, (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among SPANSION LLC, a Delaware
limited liability company, as Borrower, SPANSION INC., a Delaware corporation,
and SPANSION TECHNOLOGY LLC, a Delaware limited liability company, as
Guarantors, each lender from time to time party thereto, BARCLAYS BANK PLC, as
Administrative Agent and Collateral Agent, MORGAN STANLEY SENIOR FUNDING, INC.,
as Documentation Agent, and BARCLAYS BANK PLC and MORGAN STANLEY SENIOR FUNDING,
INC., as Joint Lead Arrangers and Joint Book Runners.
 
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Credit Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 


[NAME OF LENDER]
         
By:
     
Name:
   
Title:
 


Date:  ________ __. 20[  ]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT K
 
FORM OF
 
DISCOUNTED PREPAYMENT OPTION NOTICE
 


Barclays Bank PLC,
as Administrative Agent
Barclays Bank PLC
Bank Debt Management Group
Attn: Ronnie Glenn / Patrick Kerner
Spansion Portfolio Manager
745 Seventh Avenue, 27th Floor
New York, NY 10019
 
 

   
[_________, 20__]
 



 
 
Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December 13, 2012, by and among SPANSION LLC, a Delaware limited liability
company, as Borrower, SPANSION INC., a Delaware corporation, and SPANSION
TECHNOLOGY LLC, a Delaware limited liability company, as Guarantors, each lender
from time to time party thereto, BARCLAYS BANK PLC, as Administrative Agent and
Collateral Agent, MORGAN STANLEY SENIOR FUNDING, INC., as Documentation Agent,
and BARCLAYS BANK PLC and MORGAN STANLEY SENIOR FUNDING, INC., as Joint Lead
Arrangers and Joint Book Runners (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”). All terms used but not defined
herein shall have their respective meanings in the Credit Agreement.


Borrower hereby gives notice that it desires to make a Discounted Voluntary
Prepayment on the terms set forth in the Credit Agreement in an aggregate
principal amount and at the discount specified below:


 
·
Prepayment Amount:  $[____________]24F25



 
·
Discount:  not less than [__]% nor greater than [__]% of par of the principal
amount of Term Loans (the “Discount Range”)



Borrower hereby invites each Lender to specify an Acceptable Price for a
principal amount of Loans at which such Lender is willing to receive a
Discounted Voluntary Prepayment by submitting an offer via fax or email to the
attention of [______] at the Administrative Agent no later than [________] p.m.,
New York time, on [_________] (the “Acceptance Date”).
 
 

--------------------------------------------------------------------------------

25 Amount not to be less than $5,000,000.
 
Form of Discounted Prepayment Option Notice
 
K-1

--------------------------------------------------------------------------------

 


This notice may be withdrawn only by written notice received by the
Administrative Agent at any time prior to the delivery of a Discounted Voluntary
Prepayment Notice.


[Signature Page Follows]
 
Form of Discounted Prepayment Option Notice
 
K-2

--------------------------------------------------------------------------------

 
 

 
Very truly yours,
         
SPANSION LLC
                 
 
By:
        Name:       Title:  

 
Form of Discounted Prepayment Option Notice
 
K-3

--------------------------------------------------------------------------------

 


EXHIBIT L
 
FORM OF
 
LENDER PARTICIPATION NOTICE
 


Barclays Bank PLC,
as Administrative Agent
Barclays Bank PLC
Bank Debt Management Group
Attn: Ronnie Glenn / Patrick Kerner
Spansion Portfolio Manager
745 Seventh Avenue, 27th Floor
New York, NY 10019


 

   
[_________, 20__]
 

 
 


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December 13, 2012, by and among SPANSION LLC, a Delaware limited liability
company, as Borrower, SPANSION INC., a Delaware corporation, and SPANSION
TECHNOLOGY LLC, a Delaware limited liability company, as Guarantors, each lender
from time to time party thereto, BARCLAYS BANK PLC, as Administrative Agent and
Collateral Agent, MORGAN STANLEY SENIOR FUNDING, INC., as Documentation Agent,
and BARCLAYS BANK PLC and MORGAN STANLEY SENIOR FUNDING, INC., as Joint Lead
Arrangers and Joint Book Runners (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”). All terms used but not defined
herein shall have their respective meanings in the Credit Agreement.


The undersigned Lender of Loans hereby gives notice that it is willing to permit
the Discounted Voluntary Prepayment on the terms set forth in the Credit
Agreement of the following principal amount of Loans held by such Lender at the
Acceptable Price specified below next to such principal amount:


Aggregate Principal Amount of Loans Offered for Prepayment25F26
Acceptable Price (within the Discount Range)
 
$[_________]
 
[__]%
 

 
 
 

--------------------------------------------------------------------------------

26 Subject to rounding requirements specified by the Administrative Agent.
 
Form of Lender Participation Notice
 
L-1

--------------------------------------------------------------------------------

 
 
This notice may be withdrawn only by written notice received by the
Administrative Agent at any time prior to the delivery of a Discounted Voluntary
Prepayment Notice.


[Signature Page Follows]
 
 
L-2

--------------------------------------------------------------------------------

 



 
Very truly yours,
         
[NAME OF LENDER]
                   
By:
        Name:       Title:  

 
 
L-3

--------------------------------------------------------------------------------

 


EXHIBIT M
 
FORM OF
 
DISCOUNTED VOLUNTARY PREPAYMENT NOTICE
 


Barclays Bank PLC,
as Administrative Agent
Barclays Bank PLC
Bank Debt Management Group
Attn: Ronnie Glenn / Patrick Kerner
Spansion Portfolio Manager
745 Seventh Avenue, 27th Floor
New York, NY 10019


 

   
[_________, 20__]
 

 
 


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December 13, 2012, by and among SPANSION LLC, a Delaware limited liability
company, as Borrower, SPANSION INC., a Delaware corporation, and SPANSION
TECHNOLOGY LLC, a Delaware limited liability company, as Guarantors, each lender
from time to time party thereto, BARCLAYS BANK PLC, as Administrative Agent and
Collateral Agent, MORGAN STANLEY SENIOR FUNDING, INC., as Documentation Agent,
and BARCLAYS BANK PLC and MORGAN STANLEY SENIOR FUNDING, INC., as Joint Lead
Arrangers and Joint Book Runners (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”). All terms used but not defined
herein shall have their respective meanings in the Credit Agreement.


Borrower hereby gives irrevocable notice of its intent to make a Discounted
Voluntary Prepayment on [____________], on the terms set forth in the Credit
Agreement in an aggregate principal amount and at the discount specified below:


 
·
Prepayment Amount:
$[____________]



 
·
Applicable Discount:
[__]%



 
·
Effective Date:
[______________]



The undersigned acknowledges that by giving this notice it will be obligated to
pay, on the Effective Date, to the applicable Lenders the Prepayment Amount
specified above, subject to the Applicable Discount on the applicable Loans,
together with accrued interest (on the par principal amount) to but not
including such date on the amount prepaid.
 
 
M-1

--------------------------------------------------------------------------------

 


[Signature Page Follows]
 
 
M-2

--------------------------------------------------------------------------------

 
 

 
Very truly yours,
         
SPANSION LLC
                   
By:
        Name:       Title:  

 
 
M-3

--------------------------------------------------------------------------------

 
 
ANNEX 3




SCHEDULES TO RESTATED TERM LOAN AGREEMENT




[Redacted.]
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX 4




AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT




[See Exhibit 10.3.]
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX 5




EXHIBITS TO
AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT




[See Exhibit 10.3.]
 
 
 

--------------------------------------------------------------------------------

 


ANNEX 6




SCHEDULES TO
AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT




[Redacted.]

